Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.


Exhibit 10.19
CONFIDENTIAL DOCUMENT


EXECUTION VERSION
 
 


 


 
LOAN AGREEMENT
 
Dated as of December 29, 2011
 
Between
 
LFRP INVESTORS, L.P.,
 
as Lender,
 
and
 
DYAX CORP.,
 
as Borrower
 
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
Page
 
ARTICLE I
CERTAIN DEFINITIONS 
1

 
 
SECTION 1.01.
Definitions 
1

 
 
SECTION 1.02.
Interpretation; Headings 
17

 
ARTICLE II
COMMITMENT; DISBURSEMENT; FEES 
18

 
 
SECTION 2.01.
Commitment to Lend and Borrow 
18

 
 
SECTION 2.02.
Notice of Borrowing 
18

 
 
SECTION 2.03.
Disbursement and Borrowing 
19

 
 
SECTION 2.04.
Commitment Not Revolving 
19

 
ARTICLE III
REPAYMENT 
19

 
 
SECTION 3.01.
Amortization 
19

 
 
SECTION 3.02.
Optional Prepayment; Mandatory Prepayment 
20

 
 
SECTION 3.03.
Illegality 
21

 
ARTICLE IV
INTEREST; EXPENSES 
21

 
 
SECTION 4.01.
Interest Rate 
21

 
 
SECTION 4.02.
Lockbox Account 
23

 
 
SECTION 4.03.
Interest on Late Payments 
25

 
 
SECTION 4.04.
Initial Expenses 
25

 
 
SECTION 4.05.
Administration and Enforcement Expenses 
25

 
ARTICLE V
TAXES 
26

 
 
SECTION 5.01.
Taxes 
26

 
 
SECTION 5.02.
Receipt of Payment 
27

 
 
SECTION 5.03.
Other Taxes 
27

 
 
SECTION 5.04.
Indemnification 
27

 
 
SECTION 5.05.
Loans Treated As Indebtedness 
27

 
 
SECTION 5.06.
Registered Obligation 
28

 
ARTICLE VI
PAYMENTS; COMPUTATIONS 
28

 
 
SECTION 6.01.
Making of Payments 
28

 
 
SECTION 6.02.
Setoff or Counterclaim 
29

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-i-

--------------------------------------------------------------------------------

 
 
Page
 
ARTICLE VII
CLOSING  DOCUMENTATION 
29

 
 
SECTION 7.01.
Tranche A Loan Closing Documentation 
29

 
 
SECTION 7.02.
Tranche B Funding Documentation 
30

 
 
SECTION 7.03.
Payoff Letter, Etc 
32

 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES 
32

 
 
SECTION 8.01.
Representations and Warranties of Borrower 
32

 
 
SECTION 8.02.
Survival of Representations and Warranties 
40

 
ARTICLE IX
AFFIRMATIVE COVENANTS 
41

 
 
SECTION 9.01.
Maintenance of Existence 
41

 
 
SECTION 9.02.
Use of Proceeds 
41

 
 
SECTION 9.03.
Financial Statements and Information 
41

 
 
SECTION 9.04.
Books and Records 
42

 
 
SECTION 9.05.
Inspection Rights; Access 
42

 
 
SECTION 9.06.
Maintenance of Insurance and Properties 
42

 
 
SECTION 9.07.
Governmental Authorizations 
43

 
 
SECTION 9.08.
Compliance with Laws and Contracts 
43

 
 
SECTION 9.09.
Plan Assets 
43

 
 
SECTION 9.10.
Notices 
43

 
 
SECTION 9.11.
Payment of Taxes 
44

 
 
SECTION 9.12.
Waiver of Stay, Extension or Usury Laws 
44

 
 
SECTION 9.13.
Additional Covenants of Borrower 
44

 
 
SECTION 9.14.
[*****] 
44

 
 
SECTION 9.15.
Further Assurances 
44

 
 
SECTION 9.16.
Termination of Existing Loan Agreement; Collateral 
45

 
ARTICLE X
NEGATIVE COVENANTS 
47

 
 
SECTION 10.01.
Activities of Borrower 
47

 
 
SECTION 10.02.
Merger; Sale of Assets 
47

 
 
SECTION 10.03.
Liens 
48

 
 
SECTION 10.04.
Investment Company Act 
49

 
 
SECTION 10.05.
Limitation on Additional Indebtedness 
49

 
 
SECTION 10.06.
Limitation on Transactions with Controlled Affiliates 
50

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-ii-

--------------------------------------------------------------------------------

 
 
Page
 
 
SECTION 10.07.
ERISA 
50

 
 
SECTION 10.08.
Restricted Payments 
51

 
 
SECTION 10.09.
Prepayment of Indebtedness 
51

 
ARTICLE XI
EVENTS OF DEFAULT 
52

 
 
SECTION 11.01.
Events of Default 
52

 
 
SECTION 11.02.
Default Remedies 
54

 
 
SECTION 11.03.
Right of Set-off; Sharing of Set-off 
55

 
 
SECTION 11.04.
Rights Not Exclusive 
55

 
ARTICLE XII
INDEMNIFICATION 
55

 
 
SECTION 12.01.
Funding Losses 
55

 
 
SECTION 12.02.
[Reserved] 
55

 
 
SECTION 12.03.
Other Losses 
56

 
 
SECTION 12.04.
Assumption of Defense; Settlements 
56

 
ARTICLE XIII
MISCELLANEOUS 
57

 
 
SECTION 13.01.
Assignments 
57

 
 
SECTION 13.02.
[Reserved] 
58

 
 
SECTION 13.03.
Successors and Assigns 
58

 
 
SECTION 13.04.
Notices 
58

 
 
SECTION 13.05.
Entire Agreement 
60

 
 
SECTION 13.06.
Modification 
60

 
 
SECTION 13.07.
No Delay; Waivers; etc 
60

 
 
SECTION 13.08.
Severability 
60

 
 
SECTION 13.09.
Determinations 
61

 
 
SECTION 13.10.
Replacement of Note 
61

 
 
SECTION 13.11.
Governing Law 
61

 
 
SECTION 13.12.
Jurisdiction 
61

 
 
SECTION 13.13.
Waiver of Jury Trial 
61

 
 
SECTION 13.14.
Waiver of Immunity 
61

 
 
SECTION 13.15.
Counterparts 
61

 
 
SECTION 13.16.
Limitation on Rights of Others 
62

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-iii-

--------------------------------------------------------------------------------

 
 
Page
 
 
SECTION 13.17.
No Partnership 
62

 
 
SECTION 13.18.
Survival 
62

 
 
SECTION 13.19.
Patriot Act Notification 
62

 
ARTICLE XIV
SUBORDINATION 
62

 
 
SECTION 14.01.
Obligations Subordinated to Indebtedness Under the Existing Loan Agreement 
62

 
 
SECTION 14.02.
No Payment on Obligations in Certain Circumstances; Payment Held in Trust 
62

 
 
SECTION 14.03.
Payment Over of Proceeds upon Dissolution, Etc 
63

 
 
SECTION 14.04.
Subrogation 
63

 
 
SECTION 14.05.
Obligations of Borrower Unconditional 
64

 
 
SECTION 14.06.
Reliance on Judicial Order or Certificate of Liquidating Agent 
64

 
 
SECTION 14.07.
Lender’s Relation to Senior Indebtedness 
65

 
 
SECTION 14.08.
This Section Not To Prevent Events of Default 
65

 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
Exhibits
 
Exhibit A
Form of Business Report
Exhibit B
Form of Lockbox Agreement
Exhibit C
Form of Quarterly Report
Exhibit D
Form of Security Agreement
Exhibit E
Form of Tranche A Note
Exhibit F
Form of Tranche B Note
Exhibit G
Form of Notice of Borrowing
Exhibit H
Lockbox Instructions
Exhibit I-1
Form of Closing Date Edwards Wildman Palmer LLP Opinion
Exhibit I-2
Form of Tranche B Closing Date Edwards Wildman Palmer LLP Opinion
Exhibit J
Form of Wolf, Greenfield & Sacks, P.C. Opinion
Exhibit K
Form of Lando & Anastasi, LLP Opinion
Exhibit L
Form of Payoff Letter
Exhibit M
Form of Assignment and Acceptance

 
Schedules
 
Schedule A
[*****]
Schedule B
[*****]
Schedule C
[*****]
Schedule D
[*****]
Schedule 8.01(k)
Indebtedness
Schedule 8.01(m)
Subsidiaries
Schedule 8.01(r)(i)
LFRP Joint Patents Owned by Borrower
Schedule 8.01(r)(ii)
[*****]
Schedule 8.01(t)
Borrower’s Principal Place of Business and Chief Executive Office
Schedule 8.01(u)(ii)
All LFRP Patents
Schedule 8.01(u)(iii)
[*****]
Schedule 8.01(u)(iv)
[*****]
Schedule 8.01(u)(vii)
[*****]
Schedule 8.01(u)(viii)
[*****]
Schedule 8.01(u)(ix)
[*****]
Schedule 8.01(u)(x)
[*****]
Schedule 8.01(u)(xi)
[*****]
Schedule 8.01(v)(i)
[*****]
Schedule 8.01(v)(iii)
[*****]
Schedule 8.01(v)(v)
[*****]
Schedule 8.01(v)(vi)
[*****]
Schedule 8.01(v)(vii)
[*****]
Schedule 8.01(v)(viii)
[*****]
Schedule 8.01(v)(x)
[*****]
Schedule 8.01(v)(xi)
[*****]
Schedule 8.01(w)
[*****]
Schedule 10.03(a)
[*****]

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-v-

--------------------------------------------------------------------------------

 

This LOAN AGREEMENT (the “Agreement”), dated as of December 29, 2011, is entered
into by and between LFRP INVESTORS, L.P., a Delaware limited partnership (the
“Lender”), as Lender, and DYAX CORP., a Delaware corporation, as Borrower.  The
Lender and Borrower are hereinafter referred to collectively as the “Parties” or
individually as a “Party.”
 
W I T N E S S E T H:
 
WHEREAS, Borrower desires to borrow from the Lender and the Lender desires to
lend to Borrower, the Loans;
 
WHEREAS, on the terms and subject to the conditions set forth herein, Borrower
shall borrow from the Lender and the Lender shall lend to Borrower (i) the
Tranche A Loan on the Closing Date and (ii) the Tranche B Loan on the Tranche B
Closing Date;
 
Borrower is the owner of the LFRP Intellectual Property (as hereinafter defined)
with respect to the LFRP (as hereinafter defined);
 
WHEREAS, Borrower has the right to payments under the License Agreements (as
hereinafter defined); and
 
WHEREAS, Borrower will use the net proceeds from the Tranche A Loan and the
Tranche B Loan in accordance with Section 9.02.
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 
SECTION 1.01. Definitions.  As used herein:
 
“Affiliate” means any Person that controls, is controlled by, or is under common
control with another Person.  For purposes of this definition, “control” shall
mean (i) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.
 
“Agreement” means this Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time).
 
“Applicable Included Receipts” means (i) prior to September 30, 2016, the sum of
(a) 75.0% of the first $15.0 million in annual Included Receipts, (b) 25.0% of
annual Included Receipts greater than $15.0 million and (ii) after September 30,
2016, 90.0% of all Included Receipts until the later of the Maturity Date and
the complete amortization of the Loans under Section 3.01.  “Applicable Included
Receipts” shall exclude FTE Payments so long as the aggregate principal amount
of the Loans prepaid pursuant to Section 3.01(a) exceeds the aggregate principal
amount, if any, added to the Loans pursuant to Sections 4.01(a) and 4.01(b) (as
calculated on an annual basis for each calendar year) which shall be determined
at the end of any applicable calendar year and shall be applied to amortization
in accordance with Section 3.01(a); provided that Borrower may, at its option,
include such costs in Applicable Included Receipts on a quarterly basis to pay
scheduled amortization in accordance with Section 3.01(a).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
“Assignee” has the meaning specified in Section 13.01(b).
 
“Assignment and Acceptance” has the meaning specified in Section 13.01(c).
 
“Borrower” means Dyax Corp.
 
“Borrower Documents” means the certificate of incorporation of Borrower
certified by the Delaware Secretary of State and the by-laws of Borrower (and
any similar documentation of any Subsidiary of Borrower which becomes party to
the Loan Documents).
 
“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banks in New York are required or authorized by law to close.
 
“Business Report” means a report in a form agreed upon between the parties and
based on Exhibit A, providing information on current activities relating to the
licensing of the LFRP Intellectual Property as part of the LFRP.
 
“Capital Stock” of any Person means any and all shares, interests, ownership
interest units, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.
 
[*****]
 
“[*****] Agreement” means the [*****]Agreement dated [*****]between [*****] and
Borrower.
 
“[*****]Payments” means the specified payments that become due and payable to
[*****] pursuant to the [*****] Agreement, as further described in Schedule
8.01(r)(ii).
 
“Change of Control” means:
 
                (i)the acquisition by any Person or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (other than any trustee or
other fiduciary holding securities under an employee benefit plan of Borrower or
any entity controlled, directly or indirectly, by Borrower) of beneficial
ownership of any capital stock of Borrower, if after such acquisition, such
Person or group would be the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Borrower
representing more than fifty percent (50%) of the combined voting power of
Borrower then outstanding securities entitled to vote generally in the election
of directors; or
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-2-

--------------------------------------------------------------------------------

 
 
                (ii)during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of Borrower
(together with any new directors (other than a director designated by a Person
who has entered into an agreement with Borrower to effect a transaction
described in clause (i) or (ii) of this definition of “Change of Control”),
whose election by such Board of Directors or nomination for election by
Borrower’s shareholders, as applicable, was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board of
Directors of Borrower then in office.
 
“Closing Date” means December 29, 2011.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Co-Development Agreement” means any agreement between Borrower and/or any of
its Subsidiaries and one or more third parties relating to the discovery,
research, development, manufacturing or commercialization of a product or
compound (whether or not derived from phage display) (i) which would be commonly
viewed in the industry as being a co-development agreement, (ii) under which
Borrower and/or any of its Subsidiaries takes a substantially different
commercial role than under an agreement forming part of the LFRP and (iii) which
has two or more of the following aspects:  (A) shared ownership of
product-related intellectual property or sole ownership of product-related
intellectual property by one party with an exclusive license to the
product-related intellectual property to the other party, (B) shared management
control over product development, (C) shared financial obligations, and/or
(D) shared commercialization rights to the product.  Schedule A sets forth a
complete list of Co-Development Agreements in existence as of the Closing Date.
 
“Co-Developed Product” means any product or compound (whether or not derived
from phage display) which is the subject of a Co-Development Agreement and in
relation to which Borrower has committed on a contingent or non-contingent basis
its own financial resources and/or has committed non-reimbursed human resources
to discover, research, develop, manufacture or commercialize such product or
compound.
 
“Collateral” means, at and after the time at which Borrower executes and
delivers the Security Agreement, the meaning specified in the Security
Agreement, and prior thereto, the Loan Collateral.
 
“Company Concentration Account” means a segregated account established and
maintained at the Lockbox Bank pursuant to the terms of the Lockbox Agreement
and this Agreement.  The Company Concentration Account shall be the account into
which funds in the Lockbox Account which are payable to Borrower pursuant to
this Agreement are swept in accordance with the terms of this Agreement.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-3-

--------------------------------------------------------------------------------

 
 
“Company LFRP Methods and Libraries” shall have the meaning set forth in Section
8.01(u)(iii).
 
“Confidentiality Agreement” means that certain confidentiality agreement, dated
December 3, 2010, between Borrower and Lender’s affiliate, Cowen Healthcare
Royalty Management, LLC.
 
“Contract” has the meaning specified in Section 8.01(e).
 
“Contract Party” means any party to a License Agreement or In License.
 
“Controlled Affiliate” with respect to any Person means any Person directly or
indirectly controlling, controlled by or under common control with, such
Person.  For the purposes of this Agreement, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Default” means any condition or event which constitutes an Event of Default or
which, with the giving of notice or the lapse of time or both would, unless
cured or waived, become an Event of Default.
 
“Default Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (i) 2% plus the rate
otherwise applicable to the Loans as provided the Section 4.01 and (ii) the
maximum rate of interest permitted under applicable Law.
 
“Deficiency Amount” has the meaning specified in Section 4.01(b).
 
“Discrepancy Notice” has the meaning specified in Section 4.02(e).
 
“Dispute” has the meaning specified in Section 8.01(u)(ix).
 
“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event or the passage of time would be, required to be
redeemed by such Person, whether or not at the option of the holder thereof, or
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, in whole or in part, on or prior to the date which is 91 days after
the final maturity date of the Loans; provided, however, that any class of
Capital Stock of such Person that, by its terms, authorizes such Person to
satisfy in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Capital Stock that are not Disqualified
Capital Stock, and that is not convertible, puttable or exchangeable for
Disqualified Capital Stock or Indebtedness, will not be deemed to be
Disqualified Capital Stock so long as such Person satisfies its obligations with
respect thereto solely by the delivery of Capital Stock that are not
Disqualified Capital Stock.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-4-

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means lawful money of the United States of America.
 
“Duplicate Libraries” has the meaning specified in Section 9.16(b)(x).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“ERISA Affiliate” at any time means each trade or business (whether or not
incorporated) that would, at any time, be treated, together with Borrower or any
of their respective Subsidiaries, as a single employer under Title IV or Section
302 of ERISA or Section 412 of the Code.
 
“Event of Default” has the meaning specified in Section 11.01.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.
 
“Excluded Agreements” means Co-Development Agreements, Internally Developed
Product Agreements and Licensed Product Agreements.  Schedule B sets forth a
complete list of all Excluded Agreements in existence as of the Closing Date.
 
“Excluded Payments” means (i) payments under any Excluded Agreement or
(ii) payments relating to or arising out of any activities relating to the
research, development, manufacturing or commercialization of any Excluded
Product.
 
“Excluded Product” means any product or compound (whether or not derived from
phage display) which, at any point, was, is or becomes included in Borrower’s
“pipeline” as an internal product candidate.  An Excluded Product is either an
Internally Developed Product, an In-Licensed Product or a Co-Developed
Product.  Schedule B sets forth a complete list of all Excluded Products in
existence as of the Closing Date.  Notwithstanding the foregoing, Borrower
acknowledges and agrees that under the terms of certain License Agreements,
Contract Parties and their sublicensees may develop products that are the same
as or similar to Excluded Products and that such same or similar products shall
be not be considered Excluded Products under this Agreement.
 
“Excluded Taxes” means (i) any Taxes imposed on (or measured by) net income
(including branch profits Taxes) of the Lender, or any franchise or similar
Taxes imposed in lieu thereof, by any Governmental Authority or taxing authority
by the jurisdiction under the laws of which the Lender is organized or any
jurisdiction in which the Lender is a resident, has an office, conducts business
or has another connection and (ii) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender (a)
under law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new Office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 5.01(a) or (b) that is
attributable to such Foreign Lender’s failure to comply with Section 5.01(b).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-5-

--------------------------------------------------------------------------------

 
 
“Existing Loan” means Indebtedness of the Borrower incurred pursuant to the
Existing Loan Agreement.
 
“Existing Loan Agreement” means the Amended and Restated Loan Agreement, dated
as of March 18, 2009, by and between Borrower and Vanderbilt Royalty Sub L.P.
(assignee of Cowen Healthcare Royalty Partners, L.P.).
 
“Existing Loan Collateral” means “Collateral” (as such term is defined in the
Existing Security Agreement).
 
“Existing Loan Prepayment Amount” means, on any date of determination, the
amount that is required to repay in full all principal, interest, premium, if
any, and other amounts outstanding or otherwise payable under the Existing Loan
Agreement on such date.
 
"Existing Loan Prepayment Date" means the date on which the Existing Loan shall
cease to be outstanding or the Existing Loan Agreement shall cease to be in full
force and effect.
 
“Existing Loan Security Agreement” means the Security Agreement, dated as of
August 5, 2008, as amended and restated as of March 18, 2009, between Vanderbilt
Royalty Sub L.P. (as assignee of Cowen Healthcare Royalty Partners, L.P.) and
Borrower.
 
“FDA” means the United States Food and Drug Administration.
 
“Financial Statements” means, (i) as of the Closing Date, the consolidated
balance sheets of Borrower and its Subsidiaries, audited at December 31, 2008,
December 31, 2009 and December 31, 2010 and the related consolidated statements
of operations and comprehensive loss, cash flows and changes in stockholders’
equity of Borrower and its Subsidiaries audited for the years ended December 31,
2008, December 31, 2009 and December 31, 2010, and the accompanying footnotes
thereto, as filed with the SEC, including the Management’s Discussion and
Analysis of Financial Condition and Results of Operations contained therein, and
(ii) as of the Tranche B Closing Date, the consolidated balance sheets of
Borrower and its Subsidiaries, audited at December 31, 2009, December 31, 2010
and December 31, 2011 and the related consolidated statements of operations and
comprehensive loss, cash flows and changes in stockholders’ equity of Borrower
and its Subsidiaries audited for the years ended December 31, 2009, December 31,
2010 and December 31, 2011, and the accompanying footnotes thereto, as filed
with the SEC, including the Management’s Discussion and Analysis of Financial
Condition and Results of Operations contained therein.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-6-

--------------------------------------------------------------------------------

 
 
“Foreign Lender” has the meaning specified in Section 5.01(c).
 
“FTE” means a full-time equivalent included in FTE Payment costs.
 
“FTE Payments” means all amounts received from a Contract Party under any
License Agreement in payment for services relating specifically to Borrower’s
and/or any of its Subsidiaries’ costs (or estimated costs) for the discovery,
research and/or development of peptides, proteins and antibodies as reasonably
calculated based on the subsidization of the full cost of personnel measured in
full time equivalents, other comparable cost-based measures or any combination
of the foregoing.  For the avoidance of doubt, FTE Payments shall not include
any technical milestones that relate specifically to the completion of services,
or other related events.
 
“Funded Research Agreements” has the meaning specified in the definition of
License Agreement.
 
“Future Licenses” means any License Agreement entered into by Borrower and/or
any of its Subsidiaries after the date hereof with any other Person, as the same
may be amended, supplemented or otherwise modified from time to time.
 
“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.
 
“Gross Payments” means all Royalties arising under or payable with respect to
any License Agreement or In License and any collections, recoveries, payments or
other compensation made in lieu thereof and any amounts paid or payable to
Borrower and/or any of its Subsidiaries in respect of any License Agreement or
In License pursuant to Section 365(n) of the United States Bankruptcy Code.  For
the avoidance of doubt, the parties acknowledge and agree that Gross Payments
shall specifically exclude all Excluded Payments.
 
“Guarantee” means, as to any Person:  (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-7-

--------------------------------------------------------------------------------

 
 
“In-Licensed Product” means any product or compound (whether or not derived from
phage display) in relation to which Borrower expends a substantial amount of the
financial resources to used to discover, research, and develop or commercialize
such product or compound, and to which Borrower acquired rights to discover,
research, develop, manufacture or commercialize such product or compound (i)
under a Licensed Product Agreement or (ii) under an option or similar provision
expressly included within any License Agreement where the economic terms
applicable to such provision are consistent with Borrower's past practices and
would be recognized in the industry as being a bona fide payment for rights.
 
“In Licenses” means any existing or future agreement pursuant to which Borrower
and/or any of its Subsidiaries obtains rights to LFRP Intellectual Property or
other rights used in the LFRP.
 
“Included Receipts” means (a) the Gross Payments less (b) [*****]Payments and
Reimbursement Payments, from the first day of the fiscal quarter of Borrower in
which the Closing Date occurs; provided that for the first fiscal quarter after
the Closing Date the “Included Receipts” were prorated by dividing such Included
Receipts by 90 and multiplying by the number of days from and including the
Closing Date through the end of such quarter.
 
“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (i) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase, (ii) pursuant to a lease with
substantially the same economic effect as any such agreement or instrument,
(iii) pursuant to any equity interest with a mandatory obligation to repurchase,
(iv) pursuant to indebtedness of a third party secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on assets owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (v) pursuant to an
interest rate protection agreement, foreign currency exchange agreement or other
hedging arrangement, (vi) pursuant to a letter of credit issued for the account
of such Person, or (vii) all Guarantees with respect to Indebtedness of the
types specified in clauses (i) through (vi) above of another Person.  For the
avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses actually incurred by
Indemnitees in enforcing the indemnity provided herein), whether direct,
indirect or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, imposed on, incurred by, or asserted against any such Indemnitee,
in any manner relating to or arising out of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-8-

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” has the meaning specified in Section 5.01(a).
 
“Indemnitee” has the meaning specified in Section 12.03(a).
 
“Independent Accountants” has the meaning specified in 4.02.
 
“Insurance Providers” has the meaning specified in Section 9.06.
 
“Interest Payment Date” means quarterly on January 15, April 15, July 15 and
October 15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day, beginning on January 15, 2012.
 
“Internally Developed Product” means any product or compound or molecule which
was independently identified by Borrower using its own financial and/or human
resources, the intellectual property to which product or compound is owned by
Borrower and/or any of its Subsidiaries.
 
“Internally Developed Product Agreement” means any agreement between Borrower
and/or any of its Subsidiaries and one or more third parties pursuant to which
Borrower and/or any of its Subsidiaries grants a third party(ies) a license, or
an option to obtain a license, to research, develop and/or commercialize one or
more Internally Developed Products, with or without its phage display technology
and/or library.
 
“Knowledge” means, with respect to Borrower, as applicable, the knowledge of an
officer or senior manager or other person with similar responsibility,
regardless of title, of Borrower and/or any of its Subsidiaries relating to a
particular matter; provided, however, that a person charged with responsibility
for the aspect of the business relevant or related to the matter at issue shall
be deemed to have knowledge of a particular matter if, in the prudent exercise
of his or her duties and responsibilities in the ordinary course of business,
such person should have known of such matter.
 
“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance,
guideline or permit of, or any agreement with, any Governmental Authority.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-9-

--------------------------------------------------------------------------------

 
 
“Lender” means the Lender (as defined in the first paragraph hereof) and any
assignee under Section 13.01(b).
 
“Lender Bank Account” means (i) with respect to LFRP Investors, L.P., its
account at JP Morgan Chase Bank, N.A. and (ii) with respect to any Assignee
which has delivered or caused to be delivered to Borrower an Assignment and
Acceptance in accordance with Section 13.01(c), the account set forth in such
Assignment and Acceptance (or any other account for which Assignee has provided
written notice to Borrower).
 
“Lender Concentration Account” means a segregated account established for the
benefit of the Lender and maintained at the Lockbox Bank pursuant to the terms
of the Lockbox Agreement and this Agreement.  The Lender Concentration Account
shall be the account into which the funds held in the Lockbox Account which are
payable to the Lender pursuant to this Agreement are swept in accordance with
the terms of this Agreement and the Lockbox Agreement.
 
“LFRP” means the program under which Borrower and any of its Subsidiaries enters
into License Agreements pursuant to which third parties are granted rights to
the LFRP Patents, alone or in combination with LFRP Technology where the purpose
is to generate revenue for Borrower and/or any of its Subsidiaries by (i)
licensing to a third party rights to use the LFRP Patents and/or the LFRP
Technology to identify, isolate, research and/or develop antibodies, peptides
and/or proteins, or (ii) performing research on behalf of third parties to
identify, isolate, research and/or develop antibodies, peptides and/or proteins.
 
“LFRP Intellectual Property” means:
 
                (i)the LFRP Patents and LFRP Technology; and
 
                (ii)all know-how, materials, trademarks, service marks, trade
names and goodwill associated therewith, trade secrets, data, formulations,
processes, franchises, inventions, software, copyrights, and all other
technology and intellectual property (including biological materials), and all
registrations of any of the foregoing, or applications therefor, that are (a)
owned by, controlled by, issued to, licensed to, licensed by Borrower and any of
its Subsidiaries and (b) necessary to the performance of the LFRP as presently
conducted by Borrower and any of its Subsidiaries or as conducted by Borrower
and any of its Subsidiaries as of the Closing Date or during the term of the
Loans.
 
“LFRP Know-How” means any biological material, know-how, data, technical or
other information related to the LFRP Patents and/or LFRP Libraries that is
owned or controlled by Borrower and any of its Subsidiaries as described in
Schedule C hereto, together with all updates and improvements provided under any
Library License Agreements as of the Closing Date or during the term of the
Loans.
 
“LFRP Libraries” means Borrower’s and/or any of its Subsidiaries’ [*****],
Borrower’s and/or any of its Subsidiaries’ [*****], and Borrower’s and any of
its Subsidiaries’ [*****], all of which are described in Schedule D hereto,
together with all updates and improvements thereto and any other [*****] that
are developed or obtained by Borrower and any of its Subsidiaries and are
transferred under any Library License Agreement as of the Closing Date or during
the term of the Loans.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-10-

--------------------------------------------------------------------------------

 
 
“LFRP Patents” means the patents and patent applications identified on Schedule
8.01(u)(ii) and any other patent application and patent that is:  (i) owned by,
controlled by, issued to, licensed to or licensed by Borrower and any of its
Subsidiaries, or for which Borrower and any of its Subsidiaries has obtained the
benefit of a covenant not to sue, as of the Closing Date or during the term of
the Loans necessary to the practice of [*****]; or (ii) licensed under the LFRP;
and any patents issuing from such applications, together with any reissues,
re­examinations, renewals, and extensions thereof, and all continuations,
continuations-in-part and divisionals of the applications, in each case
throughout the world.
 
“LFRP Product” means any product owned by one or more third parties that
incorporates an antibody, protein or peptide that was identified through the use
of LFRP Technology and with respect to which Borrower or any of its Subsidiaries
is entitled, under the terms of a License Agreement or In License, to receive
Royalties.
 
“LFRP Technology” means the LFRP Know-How and LFRP Libraries.
 
“Liabilities” means the liabilities of Borrower excluding deferred revenue.
 
“Library License Agreements” has the meaning specified in the definition of
License Agreement.
 
“License Agreement” means any existing or future agreement under
which:  (i) Borrower and/or any of its Subsidiaries licenses to a third party
rights to use the technology claimed in the LFRP Patents to identify, isolate,
research and develop antibodies, peptides and/or proteins (“Patent License
Agreements”); (ii) Borrower and/or any of its Subsidiaries licenses to a third
party rights to use the LFRP Patents and the LFRP Technology to identify,
isolate, research and develop antibodies, peptides and/or proteins (“Library
License Agreements”); and/or (iii) Borrower and/or any of its Subsidiaries
performs funded research services for third parties using the LFRP Patents and
the LFRP Technology to identify, isolate, research and develop antibodies,
peptides and/or proteins on behalf of such third parties (“Funded Research
Agreements”); in each case as they may be amended, supplemented or otherwise
modified from time to time.  License Agreements shall specifically exclude
Excluded Agreements and In Licenses.
 
“Licensed Product Agreements” means any product agreement (but excluding phage
or phagemid or protein display technology and/or library licenses) between
Borrower and/or any of its Subsidiaries and one or more third parties in which
Borrower and/or any of its Subsidiaries acquires the right to develop and
commercialize a product or compound (whether or not derived from phage display).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-11-

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, set-off, encumbrance or other security interest in the nature
thereof (including any conditional sale agreement, equipment trust agreement or
other title retention agreement, a lease with substantially the same economic
effect as any such agreement or a transfer or other restriction) or other
encumbrance of any nature whatsoever.
 
“Loan Collateral” has the meaning specified in Section 9.16(b).
 
“Loan Documents” means this Agreement, the Notes, the Security Agreement and the
Lockbox Agreement.
 
“Loans” means, as the context requires, (i) unless and until the Tranche B
Funding occurs, from the Closing Date through the Tranche B Funding Date, the
Tranche A Loan and all additional loans deemed to be made by the Lender pursuant
to Section 4.01(a), treated as a single loan of a single tranche for all
purposes and (ii) if the Tranche B Funding occurs, after the Tranche B Funding
Date, the Tranche A Loan, the Tranche B Loan and any additional loans deemed to
be made by the Lender pursuant to Section 4.01(b), treated as a single loan of a
single tranche for all purposes, notwithstanding that the Tranche A Loan and the
Tranche B Loan are evidenced by separate notes.
 
“Lockbox Account” means, collectively, any lockbox and segregated lockbox
account established and maintained at the Lockbox Bank pursuant to a Lockbox
Agreement and this Agreement.  The Lockbox Account shall be the account into
which all payments made in respect of the sale of the LFRP Products are to be
remitted and shall be an escrow account.
 
“Lockbox Agreement” means an agreement between Borrower, the Lender and the
Lockbox Bank, substantially in the form, in all material respects, as the form
attached hereto as Exhibit B, pursuant to which, among other things, the Lockbox
Account, the Lender Concentration Account and the Company Concentration Account
shall be established and maintained and any agreement with a successor Lockbox
Bank entered into in accordance with Section 4.02(c)(iv).
 
“Lockbox Bank” means JPMorgan Chase Bank, N.A. or such other bank or financial
institution approved by each of Lender and Borrower.
 
“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations, assets or financial condition of Borrower and its
Subsidiaries, taken as a whole, (ii) a material reduction or other material
impairment of the value of the [*****] or (iv) an impairment of the ability of
Borrower and/or any of its Subsidiaries to perform its obligations under, or
affecting the validity or enforceability of, any Loan Document or Borrower
Document.
 
“Material Licenses” means those License Agreements set forth on Schedule
8.01(w)(x).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-12-

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the earlier of (i) August 22, 2018 and (ii) the date of
any prepayment in full of the Loans.
 
“No-Call Date” means August 21, 2015.
 
“Notes” means the Tranche B Note(s) and the Tranche A Note(s).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notices” has the meaning specified in Section 13.04.
 
“Obligations” means, without duplication, the Loans and all present and future
Indebtedness, taxes, liabilities, obligations, covenants, duties, and debts,
owing by Borrower to the Lender, arising under or pursuant to the Loan
Documents, including all principal, interest, charges, expenses, fees and any
other sums chargeable to Borrower hereunder and under the other Loan Documents
(and including any interest, fees and other charges that would accrue but for
the filing of a bankruptcy action with respect to Borrower, whether or not such
claim is allowed in such bankruptcy action).
 
“Office” means, with respect to the Lender, its Stamford, Connecticut office,
and with respect to any other Lender, the office of such Lender designated as
its “Office” in an Assignment and Acceptance, or such other office as may be
otherwise designated in writing from time to time by such Lender to Borrower.
 
“Party” and “Parties” have the meanings specified in the first paragraph hereof.
 
“Patent License Agreements” has the meaning specified in the definition of
License Agreement.
 
“Patent Office” means the respective patent office (foreign or domestic) for any
patent.
 
“Patriot Act” has the meaning specified in Section 13.19.
 
“Payoff Letter” has the meaning specified in Section 7.03.
 
“Permitted Existing Loan Prepayment” has the meaning specified in Section
10.09(a).
 
“Permitted Liens” has the meaning specified in Section 10.03.
 
“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust,
unincorporated organization or a government or any agency or political
subdivision thereof.
 
“Plan” has the meaning specified in Section 10.07(a).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-13-

--------------------------------------------------------------------------------

 
 
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or (iii)
entity whose underlying assets include assets of any such employee benefit plan
or plan by reason of the investment by an employee benefit plan or other plan in
such entity.
 
“Pledged Deposit Accounts” has the meaning specified in Section 9.16(b)(viii).
 
“Prepayment Premium” means (i) on any date prior to the earlier of (A) the
Tranche B Funding Date and (B) the Tranche A Maturity Date, that the Tranche A
Loan (or any portion thereof) is to be prepaid (other than pursuant to Section
3.02(b)), the aggregate amount of all required interest payments which would
have been due on the Tranche A Loan (or the applicable portion), but for such
prepayment, through the No-Call Date (assuming, for such purposes, that the
Tranche A Loan outstanding on such date remained outstanding through the No-Call
Date, notwithstanding anything to the contrary set forth in this Agreement),
less all interest payments paid in cash on the Tranche A Loan (or the applicable
portion) through the date of prepayment, and (ii) on any date on or after the
Tranche B Funding Date that the Loans (or any portion thereof) are to be
prepaid, the aggregate amount of all required interest payments which would have
been due on the Loans (or the applicable portion), but for such prepayment,
through the No-Call Date, less all interest payments paid in cash on the Loans
(or applicable portion thereof) through the date of prepayment.
 
“Proceeding” has the meaning specified in Section 13.12.
 
“Product” means the products that are the subject of the License Agreements.
 
“Qualified Capital Stock” of any Person means Capital Stock of such Person other
than Disqualified Capital Stock; provided that such Capital Stock shall not be
deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary of
such Person or financed, directly or indirectly, using funds (i) borrowed from
such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (ii) contributed, extended, guaranteed or advanced by
such Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan).  Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of
Borrower.
 
“Quarterly Report” means, with respect to the relevant calendar quarter of
Borrower:  (i) a report in a form agreed by the parties and based on Exhibit C
showing all payments made by Borrower and/or any of its Subsidiaries and any
Contract Party to the Lender under this Agreement during such quarter, such
report showing in detail the basis for the calculation of such payments and
exclusions; (ii) a reconciliation of such report referred to in clause (i) above
to all information and data deliverable to Borrower and/or any of its
Subsidiaries by the Contract Parties to any License Agreements, together with
relevant supporting documentation, as well as a reconciliation with the
consolidated total revenues of Borrower prepared in accordance with GAAP; and
(iii) such additional information as the Lender may reasonably request.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-14-

--------------------------------------------------------------------------------

 
 
“Register” has the meaning set up in Section 5.06.
 
“Register Notice” has the meaning specified in Section 5.06(a).
 
“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs or
pharmaceuticals in any jurisdiction, including the FDA, the U.S. National
Institutes of Health and the EMEA.
 
“Reimbursement Payments” means all amounts received from a Contract Party under
any Funded Research Agreements in reimbursement on a pure pass-through basis for
out-of-pocket costs incurred and invoiced by Borrower and/or any of its
Subsidiaries (other than FTE Payments) in connection with the provision of
services relating to the identifying, isolating, and researching antibodies,
peptides and or proteins.
 
“Restricted Payment” means any of the following:
 
                (i)the declaration or payment of any dividend or any other
distribution on Capital Stock of Borrower or any Subsidiary or any payment made
to the direct or indirect holders (in their capacities as such) of Capital Stock
of Borrower or any Subsidiary, including, without limitation, any payment in
connection with any merger or consolidation involving Borrower but excluding (a)
dividends or distributions payable solely in Qualified Capital Stock or through
accretion or accumulation of such dividends on such Capital Stock and (b) in the
case of Subsidiaries, dividends or distributions payable to Borrower or to a
Subsidiary and pro rata dividends or distributions payable to minority
stockholders of any Subsidiary; or
 
                (ii)the redemption of any Capital Stock of Borrower or any
Subsidiary, including, without limitation, any payment in connection with any
merger or consolidation involving Borrower but excluding any such Capital Stock
held by Borrower or any Subsidiary.
 
“Royalties” means the gross amount of all royalties, minimum royalty payments,
profit payments, license fees, settlement payments, judgments, payments,
securities, consideration or any other remuneration of any kind payable or
received under any License Agreement or any In License (but in the case of an In
License only to the extent such royalties, payments and fees relate to the LFRP)
and all accounts (as such term is defined in the New York Uniform Commercial
Code) evidencing or giving rise to any of the foregoing.
 
“SEC” has the meaning set forth in Section 8.01(d).
 
“Security Agreement” means a Security Agreement, substantially in the form of
Exhibit D hereto, between the Lender and Borrower securing the Obligations of
Borrower hereunder as supplemented by any amendments or joinders thereto.
 
“Security Interest” has the meaning specified in Section 9.16(b).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-15-

--------------------------------------------------------------------------------

 
 
“Set-off” has the meaning specified in Section 8.01(v)(i).
 
“Significant Subsidiary” means any Subsidiary of Borrower which would constitute
a “significant subsidiary” as defined in Rule 1.02 of Regulation S-X under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.
 
“Subsidiary” means, with respect to any Person, at any time, any entity of which
more than fifty percent (50%) of the outstanding Voting Stock or other equity
interest entitled ordinarily to vote in the election of the directors or other
governing body (however designated) is at the time beneficially owned or
controlled directly or indirectly by such Person, by one or more such entities
or by such Person and one or more such entities.
 
“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.
 
“Taxes” has the meaning specified in Section 5.01(a).
 
“Tranche A Aggregate Accrual” has the meaning specified in Section 4.01(e).
 
“Tranche A Commitment” means $20 million.
 
“Tranche A Loan” means the Tranche A Loan to be made by the Lender and borrowed
by Borrower on the Closing Date pursuant to Section 2.01(a).
 
“Tranche A Maturity Date” means June 30, 2013; provided, however, that, if the
Tranche B Funding shall occur, from and after the Tranche B Funding Date, the
“Tranche A Maturity Date” shall mean the Maturity Date.
 
“Tranche A Maximum Accrual” has the meaning specified in Section 4.01(e).
 
“Tranche A Note” means the note, in the form attached hereto as Exhibit E,
issued by Borrower to Lender evidencing the Tranche A Loans made on the Closing
Date to Borrower and any replacement(s) thereof issued in accordance with
Section 13.10.
 
“Tranche B Aggregate Accrual” has the meaning specified in Section 4.01(f).
 
“Tranche B Closing Date” means August 22, 2012.
 
“Tranche B Commitment” means an amount equal to the lesser of (i) 102% of the
Existing Loan Prepayment Amount on the Tranche B Funding Date and (ii)
$61,224,489.80.
 
“Tranche B Funding” has the meaning set forth in Section 2.03(b).
 
“Tranche B Funding Date” means the date on which the Tranche B Loan is funded
and borrowed in accordance herewith.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-16-

--------------------------------------------------------------------------------

 
 
“Tranche B Loan” means the Tranche B Loan to be made by the Lender and borrowed
by Borrower on the Tranche B Funding Date pursuant to Section 2.01(b).
 
“Tranche B Loan Amount” has the meaning set forth in Section 2.01(b).
 
“Tranche B Maximum Accrual” has the meaning specified in Section 4.01(f).
 
“Tranche B Note” means the note, in the form attached hereto as Exhibit F,
issued by Borrower to Lender evidencing the Tranche B Loan made on the Tranche B
Funding Date to Borrower and any replacement(s) thereof issued in accordance
with Section 13.10.
 
“Transaction Documents” means the Loan Documents, the License Agreements and the
Borrower Documents.
 
“Transaction Proposal” has the meaning specified in Section 10.09(a).
 
“U.S.” means the United States of America.
 
“Voting Stock” means Capital Stock issued by a company, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such contingency.
 
“Webphage® Software” means Borrower’s analysis and data storage software for
[*****] screening as embodied in the United States copyright registration No. TX
5989121 issued May 14, 2004, and any updates, improvements or modifications
thereto (in human readable, source code and object code forms).
 
“Wholly Owned Subsidiary” means, as to any person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
 
SECTION 1.02. Interpretation; Headings.  Each term used in any Exhibit to this
Agreement and defined in this Agreement but not defined therein shall have the
meaning set forth in this Agreement.  Unless the context otherwise requires,
(a) ”including” means “including, without limitation” and (b) words in the
singular include the plural and words in the plural include the singular.  A
reference to any party to this Agreement, any other Transaction Document or any
other agreement or document shall include such party’s successors and permitted
assigns.  A reference to any agreement or order shall include any amendment of
such agreement or order from time to time in accordance with the terms herewith
and therewith.  A reference to any legislation, to any provision of any
legislation or to any regulation issued thereunder shall include any amendment
thereto, any modification or re-enactment thereof, any legislative provision or
regulation substituted therefore and all regulations and statutory instruments
issued thereunder or pursuant thereto.  The headings contained in this Agreement
are for convenience and reference only and do not form a part of this
Agreement.  Section, Article and Exhibit references in this Agreement refer to
sections or articles of, or exhibits to, this Agreement unless otherwise
specified.  Borrower acknowledges and agrees that it was represented by counsel
in connection with the execution and delivery of the Loan Documents to which it
is a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE II
COMMITMENT; DISBURSEMENT; FEES
 
SECTION 2.01. Commitment to Lend and Borrow.
 
(a) On the terms and subject to the conditions set forth herein, on the Closing
Date, the Lender shall make a loan hereunder to Borrower, and Borrower shall
accept and borrow such loan from the Lender, in a principal amount equal to the
Tranche A Commitment.
 
(b) On the terms and subject to the conditions set forth herein, including
Section 2.03(b), on the Tranche B Closing Date, (i) the Lender shall make a loan
hereunder to Borrower, and Borrower shall accept and borrow such loan from the
Lender, in a principal amount (the “Tranche B Loan Amount”) equal to the Tranche
B Commitment, (ii) Borrower shall deliver to the Lender the documents referred
to in Sections 7.02(a), (c), (d), (f), (i) and (j); provided, however, that, in
the case of Section 7.02(i), (A) if any event referred to in clause (i) of
Section 7.02(i) has or would occur or is continuing, the certificate referred to
in Section 7.02(i) shall nevertheless be delivered to the Lender on the Tranche
B Closing Date and, in lieu of the certification referred to in clause (i)
thereof, shall describe in reasonable detail such event and the related Default
or Event of Default and (ii) if any representation and warranty referred to in
clause (ii) of Section 7.02(i) shall not be true and correct as described in
clause (ii) thereof, the certificate referred to in Section 7.02(i) shall
nevertheless be delivered to the Lender on the Tranche B Closing Date and, in
lieu of the certification referred to in clause (ii) thereof, shall identify
such representation and warranty and shall provide a reasonably detailed
description as to why such representation and warranty is not so true and
correct, and (iii) Borrower shall have used its commercially reasonable efforts
to deliver or cause to be delivered to the Lender the documents referred to in
Section 7.02(b).
 
SECTION 2.02. Notice of Borrowing.
 
(a) Subject to Section 2.01(a), Borrower shall, simultaneously with the
execution and delivery of this Agreement by the Parties, give the Lender
irrevocable notice, substantially in the form set forth in Exhibit G (the
“Notice of Borrowing”), that Borrower will borrow a principal amount equal to
the Tranche A Commitment on the Closing Date.
 
(b) Subject to Section 2.01(b), Borrower shall, no less than 15 Business Days
prior to the Tranche B Closing Date, give the Lender an irrevocable Notice of
Borrowing, which shall state that Borrower wishes to and will borrow the Tranche
B Loan Amount on the Tranche B Closing Date.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-18-

--------------------------------------------------------------------------------

 
 
(c) The Tranche A Commitment shall automatically terminate on funding of the
Tranche A Loan on the Closing Date, and the Tranche B Commitment shall
automatically terminate upon funding of the Tranche B Loan on the Tranche B
Funding Date.
 
SECTION 2.03. Disbursement and Borrowing.
 
(a) On the terms and subject to the conditions set forth herein, on the Closing
Date, (i) the Lender shall credit, in same day funds, an amount equal to (A) the
Tranche A Commitment less (B) the expenses referred to in Section 4.04 for which
invoices have been received by Borrower, to the account of Borrower which
Borrower shall have designated for such purpose in the Notice of Borrowing, and
(ii) Borrower shall accept and borrow such amount.
 
(b) On the terms and subject to the conditions set forth herein, on the Tranche
B Closing Date, (i) the Lender shall, in full satisfaction of its commitment
under Section 2.01(b), credit, in same day funds, an amount equal to the lesser
of (A) the Existing Loan Prepayment Amount and (B) $60,000,000 to the account of
Borrower which Borrower shall have designated for such purpose in the Notice of
Borrowing, and (ii) Borrower shall accept and borrow such amount (the “Tranche B
Funding”).
 
SECTION 2.04. Commitment Not Revolving.  The Lender’s commitment to lend
hereunder is not revolving in nature, and any amount of the Loans repaid or
prepaid may not be reborrowed.
 
ARTICLE III
REPAYMENT
 
SECTION 3.01. Amortization.
 
(a) If the Tranche B Funding occurs, on each Interest Payment Date occurring
thereafter (except as otherwise expressly provided herein), Borrower shall repay
the portion of the outstanding principal amount of the Loans at par which is
equal to (i) the Applicable Included Receipts for the fiscal quarter occurring
immediately prior to such Interest Payment Date (or, in the case of the first
Interest Payment Date occurring after the Tranche B Funding Date, the fiscal
quarter in which the Tranche B Funding Date occurs, but only with respect to the
portion of such fiscal quarter occurring from and after the Tranche B Funding
Date) less (B) any portion of such Applicable Included Receipts used to pay cash
interest on the Loans pursuant to Section 4.01(b).
 
(b) If the Tranche B Funding shall not have occurred on or prior to the Tranche
B Closing Date, the outstanding principal amount of the Tranche A Loan, together
with all accrued and unpaid interest thereon and all other amounts payable by
Borrower hereunder, shall be due and payable in cash on the Tranche A Maturity
Date.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-19-

--------------------------------------------------------------------------------

 
 
(c) If the Tranche B Funding occurs, to the extent not previously paid, the
balance of the outstanding principal amount of the Loans, together with all
accrued and unpaid interest thereon and all other amounts payable by Borrower
hereunder, shall be due and payable in cash on the Maturity Date.
 
SECTION 3.02. Optional Prepayment; Mandatory Prepayment.
 
(a) If the Tranche B Funding occurs, Borrower may prepay the Loans (x) in whole
at any time or (y) in part from time to time after the No-Call Date, in any case
at a prepayment price equal to 100% of the outstanding principal amount thereof
prepaid, together with all accrued and unpaid interest on the principal amount
prepaid; provided, however, that (i) the outstanding principal balance of the
Loans after giving effect to any such voluntary partial prepayment shall not be
less than [*****] and (ii) each voluntary partial prepayment shall be in an
amount that is an integral multiple of [*****] and not less than [*****]or, if
less, the outstanding principal amount of the Loans; provided, further, that, if
any voluntary prepayment (in whole) pursuant to this Section 3.02(a) occurs
prior to the No-Call Date, such prepayment shall be accompanied by the
Prepayment Premium with respect to the entire outstanding principal amount of
the Loans.  If Borrower wishes to make any voluntary prepayment (whether in
whole or in part) pursuant to this Section 3.02(a), it shall give the Lender
Notice to that effect not later than the 30th day before the date of the
prepayment, specifying the date on which the prepayment is to be made and the
principal amount to be prepaid.  Such Notice shall constitute Borrower’s
irrevocable commitment to prepay the principal amount specified therein on the
prepayment date specified therein, together with all accrued and unpaid interest
on the principal amount prepaid to, but excluding, the prepayment date.  The
Tranche A Loan shall not be prepayable on or prior to Tranche B Funding Date
pursuant to this Section 3.02(a).
 
(b) Notwithstanding anything to the contrary set forth in Section 3.02(a), if
the Tranche B Funding Date does not occur on or prior to the Tranche B Closing
Date because Borrower is unable to satisfy the conditions precedent set forth in
Section 7.02(i) and, as a result, the Lender elects not to make the Tranche B
Loan, Borrower may prepay the Tranche A Loan, in whole but not in part, at any
time after the Tranche B Closing Date and prior to the Tranche A Maturity Date
at a prepayment price equal to 100% of the outstanding principal amount thereof,
together with all accrued and unpaid interest thereon.  For the avoidance of
doubt, no Prepayment Premium shall be due with respect to any prepayment of the
Tranche A Loan pursuant to this Section 3.02(b).
 
(c) If (i) a Change of Control or (ii) an Event of Default occurs, then, at the
option of and upon Notice from the Lender, all or any portion of the Loans, as
specified by the Lender (including all accrued and unpaid interest thereon),
shall be immediately due and payable hereunder, to the extent permitted by Law,
and shall be deemed part of the amounts due and payable hereunder subject to
acceleration (either declared or immediate as provided in Section 11.02);
provided that, if such Change of Control or Event of Default occurs prior to the
No-Call Date, then such prepayment shall be accompanied by the Prepayment
Premium with respect to that portion of the Loans specified by the Lender to be
so prepaid.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-20-

--------------------------------------------------------------------------------

 
 
SECTION 3.03. Illegality.  If the Lender determines at any time that any Law or
treaty or any change therein or in the interpretation or application thereof
makes or will make it unlawful for the Lender to fulfill its commitment in
accordance with Section 2.01, to maintain the Loans (including the aggregate
principal amount, if any, added to the Loans pursuant to Sections 4.01(a) and
4.01(b)) or to claim or receive any amount payable to it hereunder, the Lender
shall give Notice of that determination to Borrower, whereupon the obligations
of the Lender hereunder shall terminate.  If any such Notice is given after the
disbursement of the Loans, Borrower shall prepay the Loans in full on the
Interest Payment Date following the date the Notice is given; provided, however,
that if the Lender certifies to Borrower that earlier prepayment is necessary in
order to enable the Lender to comply with the relevant Law, treaty or change and
specifies an earlier date for the prepayment, Borrower shall make the prepayment
on the date so specified.  Prepayment pursuant to this Section 3.03 shall be
made together with interest accrued and unpaid on the Loans to the date of
prepayment and all other amounts then payable to the Lender hereunder.  Each
Notice delivered pursuant to this Section 3.03 shall be effective when sent.
 
ARTICLE IV
INTEREST; EXPENSES
 
SECTION 4.01. Interest Rate.
 
(a) From the Closing Date to the Existing Loan Prepayment Date, the Tranche A
Loan shall bear interest at a rate equal to 13% per annum, which shall be paid
in kind, on a quarterly basis, and on each Interest Payment Date occurring
during each such quarter, the Lender shall be deemed to have made an additional
loan in a principal amount equal to the aggregate amount of interest required to
be paid on the outstanding Loans on such Interest Payment Date.  Each such
deemed Loan shall (A) be deemed to be a Loan for all purposes under this
Agreement and (B) accrue interest in accordance with this Section 4.01.
 
(b) Except as otherwise expressly provided in Section 4.03, from and after the
Existing Loan Prepayment Date, the Loans shall bear interest at a rate equal to
12.00% per annum, and shall be paid in cash, as provided in Section 4.01(d), on
each Interest Payment Date; provided, however, that, from and after the Tranche
B Funding Date, Borrower shall be required to pay interest in cash on each
Interest Payment Date only to the extent of the Applicable Included Receipts for
the immediately preceding fiscal quarter (or, in the case of the first Interest
Payment Date occurring after the Tranche B Funding Date, the fiscal quarter in
which the Tranche B Funding Date occurs, but only with respect to the portion of
such fiscal quarter occurring from and after the Tranche B Funding Date).  If
Borrower is unable to pay the cash interest payments required under the first
sentence of this Section 4.01(b) out of Applicable Included Receipts or
otherwise pursuant to the last sentence of this Section 4.01(b) because the then
Applicable Included Receipts are less than 12.00% per annum, paid quarterly, of
the principal amount of the Loans (such deficiency, the “Deficiency Amount”),
then any Deficiency Amount shall be paid in kind, on a quarterly basis, and on
each Interest Payment Date occurring during each such quarter, the Lender shall
be deemed to have made an additional loan in a principal amount equal to the
aggregate amount of interest required to be paid on the outstanding Loans on
such Interest  Payment Date.  Each such deemed Loan shall (A) be deemed to be a
Loan for all purposes under this Agreement and (B) accrue interest in accordance
with this Section 4.01.  Notwithstanding any other provision herein, Borrower
may, at its option, pay all or any portion of any Deficiency Amount when due out
of other funds held by Borrower.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-21-

--------------------------------------------------------------------------------

 
 
(c) All interest hereunder shall be computed on the basis of a 360-day year of
twelve 30-day months.
 
(d) Accrued interest on the Loans from and after the Tranche B Funding Date
shall be payable to the Lender at the Lockbox Account or as otherwise notified
to Borrower in arrears on each Interest Payment Date for such Loan; provided
that (i) interest accrued pursuant to Section 4.03 shall be payable on demand,
in the same form as interest payable on the next Interest Payment Date, and
(ii) in the event of any repayment or prepayment of any Loan, accrued and unpaid
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.
 
(e) On each Interest Payment Date commencing with the first Interest Payment
Date following the fifth (5th) anniversary of the Closing Date, if the aggregate
amount that would be includible in income with respect to the Tranche A Note for
periods ending on or before such Interest Payment Date (within the meaning of
Section 163(i) of the Code) (the “Tranche A Aggregate Accrual”) would exceed an
amount equal to the sum of (i) the aggregate amount of interest to be paid
(within the meaning of Section 163(i) of the Code) under the Tranche A Note on
or before such Interest Payment Date (determined without regard to the amounts
payable on such Interest Payment Date under this Section 4.01(e)), and (ii) the
product of (A) the issue price (as defined in Sections 1273(b) and 1274(a) of
the Code) of the Tranche A Note and (B) the yield to maturity (interpreted in
accordance with Section 163(i) of the Code) of the Tranche A Note (such sum, the
“Tranche A Maximum Accrual”), then Borrower shall pay to the Lender in cash an
amount equal to the excess, if any, of the Tranche A Aggregate Accrual over the
Tranche A Maximum Accrual, and the amount of such payment shall be treated for
any period ending after such Interest Payment Date as an amount of interest to
be paid (within the meaning of Section 163(i) of the Code) under the Tranche A
Note.
 
(f) On each Interest Payment Date commencing with the first Interest Payment
Date following the fifth (5th) anniversary of the Tranche B Funding Date, if the
aggregate amount that would be includible in income with respect to the Tranche
B Note for periods ending on or before such Interest Payment Date (within the
meaning of Section 163(i) of the Code) (the "Tranche B Aggregate Accrual") would
exceed an amount equal to the sum of (i) the aggregate amount of interest to be
paid (within the meaning of Section 163(i) of the Code) under the Tranche B Note
on or before such Interest Payment Date (determined without regard to the
amounts payable on such Interest Payment Date under this Section 4.01(f)), and
(ii) the product of (A) the issue price (as defined in Sections 1273(b) and
1274(a) of the Code) of the Tranche B Note and (B) the yield to maturity
(interpreted in accordance with Section 163(i) of the Code) of the Tranche B
Note (such sum, the "Tranche B Maximum Accrual"), then Borrower shall pay to the
Lender in cash an amount equal to the excess, if any, of the Tranche B Aggregate
Accrual over the Tranche B Maximum Accrual, and the amount of such payment shall
be treated for any period ending after such Interest Payment Date as an amount
of interest to be paid (within the meaning of Section 163(i) of the Code) under
the Tranche B Note.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-22-

--------------------------------------------------------------------------------

 
 
SECTION 4.02. Lockbox Account.
 
(a) If the Tranche B Funding occurs, on or before the Tranche B Funding Date the
Parties shall enter into the Lockbox Agreement with the Lockbox Bank.
 
(b) If the Tranche B Funding occurs, on or before the Tranche B Funding Date (i)
the Lender shall establish the Lender Concentration Account and (ii) Borrower
shall establish the Company Concentration Account.  The Lender Concentration
Account shall be held solely for the benefit of the Lender, subject to the terms
and conditions of this Agreement.  The Lender shall have immediate and full
access to any funds held in the Lender Concentration Account and such funds
shall not be subject to any conditions or restrictions whatsoever.  The Company
Concentration Account shall be held solely for the benefit of Borrower, subject
to the terms and conditions of this Agreement, the Security Agreement and the
other Transaction Documents.  Subject to the terms and conditions of this
Agreement, the Security Agreement and the other Transaction Documents, Borrower
shall have immediate and full access to any funds held in the Company
Concentration Account and such funds shall not be subject to any conditions or
restrictions whatsoever other than those of the Lockbox Bank; provided, however,
that nothing herein shall (i) affect or reduce Borrower’s obligations to pay in
full all amounts due to the Lender under this Agreement, or (ii) in any manner
limit the recourse of the Lender to the assets of Borrower to satisfy Borrower’s
obligations.
 
(c) If the Tranche B Funding occurs, from and after the Tranche B Funding Date:
 
(i) sweeps from the Lockbox Account shall be made pursuant to Exhibit H;
 
(ii) Borrower shall pay all fees, expenses and charges of the Lockbox Bank by
debiting the Company Concentration Account;
 
(iii) with respect to any License Agreement, In License or invoice entered into
or issued by Borrower in relation thereto, Borrower shall immediately (A) notify
the applicable Contract Party to remit to the Lockbox Account when due all
Royalties that are due and payable to Borrower in respect of or derived from
such License Agreement, In License or invoice and (B) in each case, provide to
the Lender a copy of each such notification;
 
(iv) Borrower shall have no right to terminate the Lockbox Account without
Lender’s prior written consent; provided, however, that any such consent, which
the Lender may grant or withhold in its discretion, shall be subject to the
satisfaction of each of the following conditions to the satisfaction of the
Lender:  (A) the successor Lockbox Bank shall be acceptable to the Lender,
(B) the Lender, Borrower and the successor Lockbox Bank shall have entered into
a lockbox agreement substantially in the form of the Lockbox Agreement initially
entered into and such agreement shall be considered the “Lockbox Agreement”
under this Agreement and the other Loan Documents, (C) all funds and items in
the accounts subject to the Lockbox Agreement to be terminated shall be
transferred to the new accounts held at the successor Lockbox Bank prior to the
termination of the then existing Lockbox Bank and (D) the Lender shall have
received evidence that all of the applicable parties paying Royalties have been
instructed to remit all future payments to the new accounts held at the
successor Lockbox Bank;
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-23-

--------------------------------------------------------------------------------

 
 
(v) all Gross Payments shall be paid into the Lockbox Account or to any other
account(s) designated in writing by the Lender(s) to Borrower, and amounts
deposited therein shall be treated as described in Exhibit H;
 
(vi) Borrower shall pay voluntary prepayments made at the election of Borrower
in accordance with Section 3.02(a) or any payment made in accordance with the
last sentence of Section 4.01(b) to the Lockbox Account; and
 
(vii) in the event any party to a License Agreement, including any party to a
Future License, remits any Royalties directly to Borrower or otherwise except to
the Lockbox Account, Borrower shall immediately (A) remit any such Royalties to
the Lockbox Account (or, if for some reason such account is no longer in effect
or payment cannot be made into such account, Borrower shall remit such Royalties
by wire transfer of immediately available funds directly to Lender Bank
Account), (B) notify such party to remit any future Royalties to the Lockbox
Account and (C) provide to the Lender a copy of such notice.
 
(d) Any payments, other than from funds paid to the Lender from the Lender
Concentration Account, to be made by Borrower to the Lender hereunder or under
any other Transaction Document shall be made by wire transfer of immediately
available funds to the Lender Bank Account.
 
(e) Within [*****] following delivery to the Lender by Borrower of the Quarterly
Report for the fourth fiscal quarter of each calendar year during the term of
the Loans, to the extent that either the Lender or Borrower has determined that
there is a discrepancy as to the amounts paid to the Lender hereunder for such
calendar year, then the Party who has made such determination may notify the
other Party in writing of such discrepancy indicating in reasonable detail its
reasons for such determination (the “Discrepancy Notice”).  In the event that a
Lender or Borrower delivers to the other Party a Discrepancy Notice, such Lender
and Borrower shall meet in person or by telephone conference as specified by
such Lender [*****] (or such other time as mutually agreed by the Parties) after
the receiving Party has received a Discrepancy Notice to resolve in good faith
such discrepancy.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-24-

--------------------------------------------------------------------------------

 
 
If the discrepancy has been resolved and, as a result thereof, it is determined
that a payment is owing by the Lender to Borrower or by Borrower to Lender, then
the Party owing such payment shall promptly pay such payment to the other
Party.  If, within [*****] after receipt of the Discrepancy Notice, Borrower and
the Lender cannot resolve any such discrepancies, then Lender and Borrower shall
promptly instruct their respective firms of independent certified public
accountants to select, within [*****] thereafter, a third internationally
recognized accounting firm (the “Independent Accountants”).  After offering
Borrower and its representatives and the Lender and their representatives the
opportunity to present their positions as to the disputed items, which
opportunity shall not extend for more than [*****] after the Independent
Accountants have been selected, the Independent Accountants shall review the
disputed matters and the materials submitted by Borrower and the Lender and, as
promptly as practicable, deliver to Borrower and the Lender a statement in
writing setting forth its determination of the proper treatment of the
discrepancies as to which there was disagreement, and that determination will be
final and binding upon the Parties without any further right of appeal.  If
Borrower has delivered the Discrepancy Notice that has resulted in the selection
of the Independent Accountants, Borrower will bear all the charges of the
Independent Accountants.  If a Lender has delivered the Discrepancy Notice that
has resulted in the selection of the Independent Accountants, such Lender will
bear all the charges of the Independent Accountants unless the Independent
Accountants determine that the amounts paid to the Lender for the applicable
calendar year underpaid the Lender by an amount equal or in excess of [*****] of
the amounts determined to be due to the Lender for such calendar year, in which
event Borrower shall bear all of the charges of the Independent Accountants.
 
SECTION 4.03. Interest on Late Payments.  If any amount payable by Borrower to
the Lender hereunder is not paid when due (whether at stated maturity, by
acceleration or otherwise), interest shall accrue on any such unpaid amounts,
both before and after judgment during the period from and including the
applicable due date, to but excluding the day the overdue amount is paid in
full, at a rate per annum equal to the Default Rate.  Interest accruing under
this Section 4.03 shall be payable from time to time on demand of the Lender.
 
SECTION 4.04. Initial Expenses.  Borrower shall reimburse the Lender, on the
Closing Date as provided in Section 2.03(a), for all (a) actual, documented
out-of-pocket fees and expenses incurred by the Lender (including all fees and
expenses of outside counsel to the Lender), supported by reasonable
documentation, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other Transaction Documents including any
amendment or waiver with respect thereto and (b) reasonable fees and expenses,
supported by reasonable documentation, of due diligence conducted by the Lender
or other parties (including outside counsel to the Lender) at the request of the
Lender; provided that Borrower shall not be required to reimburse any amounts
pursuant to this Section 4.04 in excess of [*****] in the aggregate.
 
SECTION 4.05. Administration and Enforcement Expenses.  Borrower shall promptly
reimburse the Lender on demand for all reasonable costs and expenses incurred by
the Lender (including the reasonable fees and expenses of one outside counsel to
the Lenders) as a consequence of or in connection with any Default or Event of
Default.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-25-

--------------------------------------------------------------------------------

 
 
ARTICLE V
TAXES
 
SECTION 5.01. Taxes.
 
(a) Except as otherwise required by Law, any and all payments by Borrower under
this Agreement or the Notes (including payments with respect to the Loans) shall
be made free and clear of and without deduction for any and all present and
future taxes, levies, duties, imposts, deductions, charges, fees or
withholdings, and all interest, penalties and other liabilities with respect
thereto (collectively, “Taxes”) imposed by any Governmental Authority or taxing
authority in any jurisdiction.  If any Taxes other than Excluded Taxes
(“Indemnified Taxes”) shall be required by Law to be deducted from or in respect
of any sum payable under this Agreement or the Notes to a Lender, (i) the sum
payable by Borrower shall be increased as may be necessary so that after making
all required deductions of Indemnified Taxes the Lender shall receive an amount
equal to the sum it would have received had no such deductions been made and
(ii) Borrower shall make such deductions and pay the full amount deducted to the
relevant Governmental Authority or taxing authority in accordance with
applicable Law.
 
(b) Any Lender claiming additional amounts payable pursuant to Section 5.01(a)
shall use its reasonable efforts (consistent with its internal policies and
applicable Law) to change the jurisdiction of its office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole discretion of such Lender, be otherwise
disadvantageous to such Lender.
 
(c) If a Lender is not a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “Foreign Lender”), then such Foreign Lender shall
provide to Borrower (i) in the case of a Foreign Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” (x) two accurate and complete
original signed copies of IRS Form W-8BEN (or a successor form) properly
completed and duly executed by such Foreign Lender and (y) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, (ii) if the
payments receivable by the Foreign Lender are effectively connected with the
conduct of a trade or business in the United States, two accurate and complete
original signed copies of IRS Form W-8ECI (or a successor form), (iii) in the
case of a Foreign Lender that is entitled to benefits under an income tax treaty
to which the United States is a party that reduces the rate of withholding tax
on payments of interest, two accurate and complete original signed copies of IRS
Form W-8BEN (or a successor form) indicating that such Foreign Lender is
entitled to receive payments under this Agreement and the Notes with reduced or
no deduction of any United States federal income withholding tax or (iv) in the
case of a Foreign Lender acting as an intermediary, two accurate and complete
original signed copies of IRS Form W-8IMY (or a successor form).  Such forms
shall be delivered by such Foreign Lender on or prior to the date that it
becomes a Lender under this Agreement, at any time thereafter when a change in
the Foreign Lender’s circumstances renders an existing form obsolete or invalid
or requires a new form to be provided, and within fifteen Business Days after a
reasonable written request of Borrower from time to time
thereafter.  Notwithstanding any other provision of this Section 5.01(c), no
Foreign Lender shall be required to deliver any form pursuant to this Section
5.01(c) that such Foreign Lender is not legally able to deliver.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-26-

--------------------------------------------------------------------------------

 
 
(d) Each Lender that is not a Foreign Lender shall provide two properly
completed and duly executed copies of Form W-9 (or successor form) at the times
specified for delivery of forms under Section 5.01(c).
 
(e) Each Lender having assigned its rights and obligations hereunder in whole or
in part shall collect from such assignee the documents described in Sections
5.01(c) and (d) as applicable.
 
(f) The Lender shall not file any IRS form under Section 6050P of the Code
reporting any cancellation of indebtedness income of the Borrower as a result of
the transactions contemplated by this Agreement and the other Transaction
Documents. 
 
SECTION 5.02. Receipt of Payment.  Within thirty days after the date of any
payment of Taxes withheld by Borrower in respect of any payment to the Lender,
Borrower shall furnish to the Lender the original or a certified copy of a
receipt evidencing payment thereof or other evidence reasonably satisfactory to
the Lender.
 
SECTION 5.03. Other Taxes.  Borrower shall promptly pay any registration or
transfer taxes, stamp duties or similar levies, and any penalties or interest
that may be due with respect thereto, that may be imposed in connection with the
execution, delivery, registration or enforcement of this Agreement, the Notes
issued hereunder or any other Transaction Document or the filing, registration,
recording or perfecting of any security interest contemplated by this Agreement.
 
SECTION 5.04. Indemnification.  If the Lender pays any Taxes that Borrower is
required to pay pursuant to this Article V, Borrower shall indemnify the Lender
on demand in full in the currency in which such Taxes are paid, whether or not
such Taxes were correctly or legally asserted, together with interest thereon
from and including the date of payment to, but excluding, the date of
reimbursement at the Default Rate.  The Lender shall promptly notify Borrower if
any claim is made against the Lender for any Taxes for which Borrower would be
responsible to indemnify the Lender pursuant to this Section 5.04.
 
SECTION 5.05. Loans Treated As Indebtedness.  The Parties agree to treat the
Loans as indebtedness for borrowed money of Borrower for all tax purposes.  The
Parties agree not to take any position that is inconsistent with the provisions
of this Section 5.05 on any tax return or in any audit or other administrative
or judicial proceeding unless (i) the other Party has consented to such actions,
or (ii) the Party that contemplates taking such an inconsistent position has
been advised by nationally recognized tax counsel in writing that it is more
likely than not that (x) there is no “reasonable basis” (within the meaning of
Treasury Regulation Section 1.6662-3(b)(3)) for the position specified in this
Section 5.05 or (y) taking such a position would otherwise subject the Party to
penalties under the Code.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-27-

--------------------------------------------------------------------------------

 
 
SECTION 5.06. Registered Obligation.
 
(a) Borrower shall establish and maintain at its address referred to in Section
13.04 (A) a record of ownership (the “Register”) in which Borrower agrees to
register by book entry the interests (including any rights to receive payment
hereunder) of each Lender in the Loans and any assignment of any such interest,
obligation or right, and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the name, address and Lender Account
of each Lender, (2) the Tranche B Commitment of each Lender, (3) the amount of
the Loans held by each Lender, (4) the amount of any principal or interest due
and payable or paid, and (5) any other payment received and its application to
the Loans.  On each Interest Payment Date occurring on or after the first date
on which Borrower shall have received an Assignment and Acceptance in accordance
with Section 13.01, Borrower shall, not later than 10:00 a.m., New York time, on
such Interest Payment Date, deliver to the Lockbox Bank in writing the
information set forth in clauses (A), (B)(1) and (B)(3) of this Section 5.06(a)
(each, a “Register Notice”).
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Note evidencing such Loan) are registered obligations, the
right, title and interest of the Lender and its assignees in and to such Loans
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 5.06
shall be construed so that the Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).
 
ARTICLE VI
PAYMENTS; COMPUTATIONS
 
SECTION 6.01. Making of Payments.
 
(a) From and after the Tranche B Closing, to the extent (i) that Applicable
Included Receipts received into the Lockbox Account during any fiscal quarter
are less than the total amount of Applicable Included Receipts required for
purposes of calculating the interest that Borrower is required to pay to Lender
under Section 4.01(b) on any Interest Payment Date or (ii) Borrower exercises
its option to pay any Deficiency Amount out of other funds of Borrower and/or
any of its Subsidiaries as described in the last sentence of Section 4.01(b),
then such deficiency shall be made in Dollars, by deposit in same day funds by
3:00 p.m., New York time, on the date the interest payment is due, to the
Lockbox Account, for the account of the applicable Office(s), or to any other
account designated by the Lenders by Notice to Borrower.
 
(b) Notwithstanding anything to the contrary contained herein, any payment
stated to be due hereunder or under any Note on a given day in a specified month
shall be made or shall end (as the case may be), (i) if there is no such given
day or corresponding day, on the last Business Day of such month or (ii) if such
given day or corresponding day is not a Business Day, on the next succeeding
Business Day, unless such next succeeding Business Day falls in a different
calendar month, in which case such payment shall be made on the next preceding
Business Day.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-28-

--------------------------------------------------------------------------------

 
 
SECTION 6.02. Setoff or Counterclaim.  Each payment by Borrower under this
Agreement or under any Note shall be made without setoff or counterclaim.  The
Lenders shall have the right to setoff any and all amounts owed by Borrower
and/or any of its Subsidiaries under this Agreement as provided in Section
11.03.
 
ARTICLE VII
CLOSING  DOCUMENTATION
 
SECTION 7.01. Tranche A Loan Closing Documentation.  The obligation of the
Lender to make the Tranche A Loan shall be subject to the following conditions
precedent:
 
(a) Borrower shall have executed and delivered to the Lender the Tranche A Note,
dated the Closing Date.
 
(b) Borrower shall have delivered to the Lender an executed copy of:
 
(i) an opinion of Edwards Wildman Palmer LLP, counsel to Borrower, dated the
Closing Date, substantially in the form of Exhibit I-1 and otherwise in form and
substance satisfactory to the Lender;
 
(ii) an opinion of Wolf, Greenfield & Sacks, P.C., counsel of Borrower, dated
the Closing Date, substantially in the form of Exhibit J and otherwise in form
and substance satisfactory to the Lender; and
 
(iii) an opinion of Lando & Anastasi, LLP, counsel of Borrower, dated the
Closing Date, substantially in the form of Exhibit K and in form and substance
satisfactory to the Lender.
 
(c) Borrower shall have delivered to the Lender a certificate, dated the Closing
Date, of a senior officer of Borrower (the statements made in which to have been
true and correct on and as of the Closing Date): (i) attaching copies, certified
by such officer as true and complete, of Borrower’s certificate of incorporation
or other organizational documents (together with any and all amendments thereto)
certified by the appropriate Governmental Authority as being true, correct and
complete copies; (ii) attaching copies, certified by such officer as true and
complete, of resolutions of the Board of Directors of Borrower authorizing and
approving the execution, delivery and performance by Borrower of this Agreement,
the other Loan Documents and the transactions contemplated herein and therein;
(iii) setting forth the incumbency of the officer of Borrower who executed and
delivered this Agreement, including therein a signature specimen of each such
officer; and (iv) attaching copies, certified by such officer as true and
complete, of certificates of the appropriate Governmental Authority of the
jurisdiction of formation, stating that Borrower was in good standing under the
laws of such jurisdiction as of the Closing Date.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-29-

--------------------------------------------------------------------------------

 
 
(d) Borrower shall have executed and delivered to the Lender this Agreement and
such other documents as the Lender reasonably requested, in each case, in form
and substance satisfactory to the Lender.
 
(e) The Lender shall have received all fees and expenses due and payable to the
Lender on the Closing Date under Section 4.04.
 
(f) Borrower shall have delivered to the Lender a certificate, dated the Closing
Date, of a senior officer of Borrower (the statements in which shall be true and
correct on and as of the Closing Date) certifying that:  (i) no event has
occurred and is continuing that would constitute a Default or an Event of
Default under this Agreement and no such event occurred or would occur by reason
of the incurrence of the Tranche A Loan or the performance by Borrower of its
obligations under this Agreement or any other Loan Document; (ii) no default or
event of default has occurred and is continuing under the Existing Loan
Agreement; and (iii) each of the representations and warranties made by Borrower
in Article VIII of this Agreement are true and correct as of the Closing Date,
before and after giving effect to the Tranche A Loan.
 
(g) Borrower shall have delivered to the Lender true copies of the License
Agreements in existence as of the Closing Date, including all amendments,
supplements or other modifications thereto which, as of the Closing Date, were
in full force and effect; provided that Borrower shall not be required to
deliver any License Agreement, amendment, supplement or modification which was
delivered in any Business Report pursuant to the Existing Loan Agreement.
 
(h) All necessary governmental and third-party approvals, consents and filings,
including in connection with this Agreement and the Tranche A Note, shall have
been obtained or made and be in full force and effect.
 
(i) The Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act, including, without limitation, the information described in
Section 13.19.
 
SECTION 7.02. Tranche B Funding Documentation.  The obligation of the Lender to
make the Tranche B Loan shall be subject to the following conditions precedent:
 
(a) Borrower shall have executed and delivered to the Lender the Tranche B Note.
 
(b) Borrower shall have delivered to the Lender an executed copy of:
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-30-

--------------------------------------------------------------------------------

 
 
(i) an opinion of Edwards Wildman Palmer LLP, counsel to Borrower, dated the
Tranche B Funding Date, substantially in the form of Exhibit I-2 hereto;
 
(ii) an opinion of Wolf, Greenfield & Sacks, P.C., counsel of Borrower, dated
the Tranche B Funding Date, substantially in the form of Exhibit J hereto; and
 
(iii) an opinion of Lando & Anastasi, LLP, counsel of Borrower, dated the
Tranche B Funding Date, substantially in the form of Exhibit K hereto.
 
(c) Borrower shall have executed and delivered to the Lender a certificate,
dated the Tranche B Funding Date, of a senior officer of Borrower (the
statements made in which shall be true and correct on and as of the Tranche B
Funding Date): (i) attaching copies, certified by such officer as true and
complete, of Borrower’s certificate of incorporation or other organizational
documents (together with any and all amendments thereto) certified by the
appropriate Governmental Authority as being true, correct and complete copies;
(ii) setting forth the incumbency of the officer or officers of Borrower who
have executed and delivered the agreements and documents referred to in Section
7.02(d), including therein a signature specimen of each such officer or
officers; and (iii) attaching copies, certified by such officer as true and
complete, of certificates of the appropriate Governmental Authority of the
jurisdiction of formation, stating that Borrower is in good standing under the
laws of such jurisdiction.
 
(d) Borrower shall have executed and delivered to the Lender the duly executed
copies of the Security Agreement (including the schedules thereto) and the
Lockbox Agreement, in each case which shall be in full force and effect.
 
(e) All filings, recordings and other actions that are necessary or reasonably
requested by the Lender in order to establish, protect, preserve and perfect the
security interest in the assets of Borrower as provided in the Security
Agreement as a valid and perfected first priority security interest with respect
to such assets shall have been duly effected, including the filing of a UCC-1
financing statement, a Patent Security Agreement (as defined in the Security
Agreement) and a Copyright Security Agreement (as defined in the Security
Agreement).
 
(f) Borrower shall have delivered to the Lender true copies of any and all
License Agreements and amendments, supplements or other modifications thereto
entered into or coming into effect after the Closing Date, and each such License
Agreement, amendment, supplement or modification shall be in full force and
effect; provided that Borrower shall not be required to deliver any License
Agreement, amendment, supplement or modification which was delivered to the
Lender in any Business Report.
 
(g) All necessary governmental and third-party approvals, consents and filings,
including in connection with the Tranche B Loan, the Tranche B Note, the
Security Agreement and the Lockbox Agreement shall have been obtained or made
and be in full force and effect.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-31-

--------------------------------------------------------------------------------

 
 
(h) Borrower shall have applied the proceeds of the Tranche B Loan to repay in
full the Existing Loan Prepayment Amount.
 
(i) Borrower shall have delivered to the Lender a certificate, dated the Tranche
B Closing Date, of a senior officer of Borrower (the statements in which shall
be true and correct on and as of the Tranche B Closing Date) stating
that:  (i) no event shall have occurred or be continuing that would constitute a
Default or an Event of Default under this Agreement or a similar event under the
other Loan Documents and no such event would occur by reason of the Tranche B
Funding; and (ii) each of the representations and warranties made by Borrower in
Article VIII of this Agreement (read without giving effect to any qualifications
or exceptions therein regarding materiality, Material Adverse Effect or words of
similar effect) are true and correct in all respects, on and as of the Tranche B
Closing Date and after giving effect to the Tranche B Funding (and without
giving effect to any update or change to the Schedules referred to therein),
except for any such failure to be true and correct has not had, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
SECTION 7.03. Payoff Letter, Etc.  In addition to the conditions precedent
described in Section 7.02 above, on or prior to the Tranche B Funding Date, the
Lender shall cause the lender under the Existing Loan Agreement to deliver (i) a
“payoff letter” executed by such lender, in the form attached hereto as Exhibit
L (the “Payoff Letter”), and (ii) from each Person holding any Lien on any
Existing Loan Collateral securing the Existing Loan or any other obligation
under the Existing Loan Agreement, such UCC termination statements, releases of
security interests in intellectual property and other instruments, in proper
form for recording to release and terminate of record such Liens.  In the event
the Lender is unable to obtain the Payoff Letter or the termination statements,
releases and other instruments described herein on or prior to the Tranche B
Funding Date, the Parties shall use their respective commercially reasonable
efforts to obtain the same promptly following the Tranche B Funding Date, but
the failure to have obtained such items shall not relieve the Lender of its
obligation to make the Tranche B Loan on the Tranche B Closing Date, nor shall
it be deemed to constitute a breach of the covenants of the Borrower set forth
herein.
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
SECTION 8.01. Representations and Warranties of Borrower.  Borrower hereby
represents and warrants to Lender as follows (with such representations and
warranties qualified to the extent of the Schedules referred to therein and
delivered to the Lender concurrently with the execution and delivery of this
Agreement):
 
(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is duly qualified as a foreign
corporation and, where legally applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and has the power and authority (including any required
license, permit or other approval from any Governmental Authority) to own its
assets, to carry on its business as currently conducted and to consummate the
transactions contemplated in, and to perform its obligations under, this
Agreement and the other Transaction Documents to which it is party or by which
it is bound.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-32-

--------------------------------------------------------------------------------

 
 
(b) Borrower has taken all necessary action to authorize its execution and
delivery of this Agreement and the other Transaction Documents to which it is,
or pursuant to the terms of this Agreement shall become, a party, the
performance of its obligations under this Agreement and the other Transaction
Documents to which it is, or pursuant to the terms of this Agreement shall
become, a party or by which it is bound, or pursuant to the terms of this
Agreement shall become bound, and the consummation of the transactions
contemplated hereby and thereby.
 
(c) This Agreement and each other Transaction Document to which Borrower is
party has been or will be on the Tranche B Closing Date, as applicable, duly
executed and delivered by Borrower, and each constitutes or will constitute, as
applicable, a valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject to general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
(d) No authorization or action of any kind by any Governmental Authority is
necessary to authorize the transactions contemplated by this Agreement and each
other Transaction Document or required for the validity or enforceability
against Borrower of this Agreement and each other Transaction Document, except
any filings with a Governmental Authority required to perfect the Lender’s
security interest under the Security Agreement and any filings with the United
States Securities and Exchange Commission (“SEC”).
 
(e) No consent or approval of, or notice to, any Person is required by the terms
of any agreement, contract, lease, commitment, license and other arrangement
(each a “Contract”) for the execution or delivery of, or the performance of the
obligations of Borrower under, this Agreement and the other Transaction
Documents to which Borrower is party or the consummation of the transactions
contemplated hereby or thereby, and such execution, delivery, performance and
consummation will not result in any breach or violation of, or constitute a
default under Borrower Documents or any material Contract, instrument or Law
applicable to Borrower, any of its Subsidiaries or any of its assets.
 
(f) There are no actions, proceedings or claims pending or, to the actual
knowledge of Borrower, threatened the adverse determination of which could
reasonably be expected to have a Material Adverse Effect.
 
(g) No Default or Event of Default has occurred and is continuing, and no such
event will occur upon the making of the Loan.
 
(h) With respect to each Contract that is material to the conduct of the LFRP,
(i) each such Contract is a valid and binding agreement and each such Contract
is in full force and effect, and (ii) Borrower and/or any of its Subsidiaries is
in compliance with each such Contract and has no actual knowledge of any default
under any such Contract which default has not been cured or waived.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-33-

--------------------------------------------------------------------------------

 
 
(i) All written information heretofore, herein or hereafter supplied to the
Lender by or on behalf of Borrower in connection with the Loans and the other
transactions contemplated hereby has been, is and will be accurate and complete
in all material respects.  All representations and warranties made by Borrower
in any of the other Transaction Documents to which it is party are true and
correct in all material respects.
 
(j) The Financial Statements (reported on and accompanied by an unqualified
report from Borrower’s independent auditor) are complete and accurate in all
material respects, were prepared in conformity with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and present fairly in all material respects, in accordance with
applicable requirements of GAAP, the consolidated financial position and the
consolidated financial results of the operations of Borrower and its
Subsidiaries as of the dates and for the periods covered thereby and the
consolidated statements of cash flows of Borrower and its Subsidiaries for the
periods presented therein.  Except as disclosed in Borrower’s SEC filings made
prior to the date of this Agreement, since December 31, 2010, there has been no
Material Adverse Effect.
 
(k) Borrower and its Subsidiaries have no Indebtedness other than (i) identified
in the Financial Statements or (ii) incurred by Borrower or its Subsidiaries in
the ordinary course of business since December 31, 2010 or (c) otherwise listed
and described on Schedule 8.01(k).
 
(l) After giving effect to the making of the Loans:
 
(i) The aggregate value of the assets of Borrower, at fair value and present
fair salable value, exceeds (i) its Liabilities and (ii) the amount required to
pay such Liabilities as they become absolute and matured in the normal course of
business;
 
(ii) Borrower has the ability to pay its debts and Liabilities as they become
absolute and matured in the normal course of business; and
 
(iii) Borrower does not have an unreasonably small amount of capital with which
to conduct its business.
 
(m) Borrower’s Subsidiaries are set forth on Schedule 8.01(m).
 
(n) (i)  Borrower and its Subsidiaries are in compliance with all applicable
Laws except where the failure to be in compliance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
prospective change in any applicable laws, rules, ordinances or regulations has
been proposed or adopted which, when made effective, could individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-34-

--------------------------------------------------------------------------------

 
 
                (ii)Borrower possesses all material certificates, authorizations
and permits issued or required by the appropriate federal, state, local or
foreign regulatory authorities, including any effective investigational new drug
application or its equivalent, necessary to conduct the LFRP, including all such
certificates, authorizations and permits required by the FDA or any other
federal, state, local or foreign agencies or bodies engaged in the regulation of
pharmaceuticals or biohazardous substances or materials except where the failure
to possess such certificates, authorizations and permits, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Borrower has not received any notice of proceedings relating to, and to
the Knowledge of Borrower there are no facts or circumstances that could
reasonably be expected to lead to, the revocation, suspension, termination or
modification of any such certificate, authorization or permit.
 
                (iii)To the actual knowledge of Borrower, there has been no
indication that the FDA or any other Regulatory Agency has any material concerns
with any Product or may not approve any Product, nor has any Product, to the
actual knowledge of Borrower, suffered any material adverse events in any
clinical trial.
 
(o) Borrower is not an investment company subject to regulation under the
Investment Company Act of 1940.
 
(p) Borrower has timely filed all tax returns required to be filed by it and has
paid all taxes due reported on such returns or pursuant to any assessment
received by Borrower, except for failures to file tax returns or pay taxes that,
individually, and in the aggregate, are not reasonably expected to result in a
Material Adverse Effect.  Any charges, accruals or reserves on the books of
Borrower in respect of taxes are adequate except for inadequacies that,
individually, and in the aggregate, are not reasonably expected to result in a
Material Adverse Effect.  Borrower has had no material liability for any taxes
imposed on or with respect to its net income (except for state or local income
or franchise taxes).  Borrower has fulfilled all its obligations with respect to
withholding taxes except for failures that, individually, and in the aggregate,
are not reasonably expected to result in a Material Adverse Effect.  No
deduction or withholding for or on account of any tax has been made, or was
required under applicable Law to be made, from any payment to Borrower under the
License Agreements in effect on the Closing Date.
 
(q) Neither Borrower nor any ERISA Affiliate has ever incurred any unsatisfied
liability or expects to incur any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or any similar non-U.S. law or maintains or
contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code or any non-U.S. law.  The
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under any
foreign or U.S. federal, state or local laws, rules or regulations.  Neither
Borrower nor any of its Subsidiaries has incurred any material liability with
respect to any obligation to provide benefits, including death or medical
benefits, with respect to any person beyond their retirement or the termination
of service other than coverage mandated by law.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-35-

--------------------------------------------------------------------------------

 
 
(r) (i)  Except as set forth on Schedule 8.01(r)(i), all of the LFRP
Intellectual Property owned by Borrower is solely (and not jointly) owned by
Borrower and is free and clear of any and all Liens, except those Liens created
in favor of Lender pursuant to the Transaction Documents. The Included Receipts
and all of the rights of Borrower under the In Licenses and License Agreements
and all other rights in and to the LFRP are free and clear of any and all Liens,
except those Liens created in favor of Lender pursuant to the Transaction
Documents.
 
(ii)           Borrower owns, and is the sole holder of, all the Included
Receipts.  Borrower owns, and is the sole holder of, and/or has and holds a
valid, enforceable and subsisting license to, all assets (including LFRP
Intellectual Property) that are required to produce or receive any payments from
any Contract Party or payor under and pursuant to, and subject to the terms of
any License Agreements.  Borrower has not transferred, sold, or otherwise
disposed of, or agreed to transfer, sell, or otherwise dispose of any portion of
its respective rights to receive payment of Royalties.  Except as set forth on
Schedule 8.01(r)(ii), no Person other than Borrower has any right to receive the
payments payable under any License Agreement entered into from and after the
Closing Date through Closing Date, other than, in respect of the Included
Receipts, Lender.
 
(s) From and after the Tranche B Closing Date, the claims and rights of the
Lender created by this Agreement and any other Transaction Document in and to
the Collateral will be senior to any Indebtedness or other obligation of
Borrower, with respect to such Collateral.
 
(t) Borrower’s principal place of business and chief executive office are set
forth on Schedule 8.01(t).
 
(u) (i)  Borrower has provided the Lender all material information in its
possession, or otherwise known to it with respect to the LFRP Patents.
 
(ii)           Schedule 8.01(u)(ii) sets forth an accurate and complete list of
all LFRP Patents (including all LFRP Patents not owned by Borrower).  For each
item of the LFRP Patents listed on Schedule 8.01(u)(ii), Borrower has indicated
(A) the countries in each case in which such item is patented, registered or in
which an application for patent or registration is pending, (B) the application
numbers, (C) the registration or patent numbers, (D) the scheduled expiration
date of the issued patents, and (E) the owner of such item of LFRP Patents.
 
(iii)           The issued LFRP Patents owned by Borrower are valid, enforceable
and subsisting.  To the Knowledge of Borrower, each individual associated with
the filing and prosecution of the LFRP Patents owned by Borrower, including the
named inventors of such LFRP Patents, has complied in all material respects with
all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known to be material to the patentability of each of such LFRP Patents, in those
jurisdictions where such duties exist.  [*****]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-36-

--------------------------------------------------------------------------------

 
 
(iv)           Schedule 8.01(u)(iv) sets forth an accurate and complete list of
all LFRP Patents owned by Borrower that have issued with at least one claim
covering the Company LFRP Methods and Libraries.
 
(v)           Borrower has not sold or otherwise transferred any patents or
patent applications that have issued or may issue with at least one claim
covering the Company LFRP Methods and Libraries or falling within the scope of
the patents licensed under the Patent License Agreements.
 
(vi)           There are no unpaid maintenance or renewal fees payable by
Borrower to any third party that are currently overdue for any of the LFRP
Patents or other LFRP Intellectual Property owned by Borrower.  To the Knowledge
of Borrower no material applications for LFRP Patents owned by Borrower in whole
or in part have lapsed or been abandoned, cancelled or expired, other than as
described in Schedule 8.01(u)(ii).
 
(vii)           Borrower has not undertaken and, to the Knowledge of Borrower,
no licensee has undertaken or omitted to undertake any acts, and no conduct,
circumstances or grounds exist that would void, invalidate or eliminate, in
whole or in part, the enforceability of any of the LFRP Intellectual
Property.  [*****]
 
(viii)           Except as set forth on Schedule 8.01(u)(viii), Borrower has not
received or otherwise been the beneficiary of any written opinions of counsel
with respect to infringement, non-infringement or invalidity of third party
intellectual property with respect to the Company LFRP Methods and Libraries
that are not the subject of an In License.
 
(ix)           Except as set forth on Schedule 8.01(u)(ix), to the Knowledge of
Borrower there is, and has been, no pending, decided or settled opposition,
interference, reexamination, injunction, claim, lawsuit, proceeding, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim
against Borrower (collectively referred to hereinafter as “Disputes”), nor, to
the Knowledge of Borrower, has any such Dispute been threatened, challenging the
scope, legality, validity, enforceability or ownership of any LFRP Intellectual
Property or which would give rise to a credit against the payments due to
Borrower from the applicable License Agreements for the use of the related
licensed LFRP Intellectual Property, and no such scheduled Dispute is (or would
be if adversely determined) material to the LFRP.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-37-

--------------------------------------------------------------------------------

 
 
(x)           To the Knowledge of Borrower, there are no Disputes by any third
party against Borrower, any licensor under an In License or any licensee under a
License Agreement relating to the LFRP.  Borrower has not received or given, and
to the Knowledge of Borrower, no such licensee or licensor has received or given
any notice of any such Dispute and, to the Knowledge of Borrower, there exist no
circumstances or grounds upon which any such claim could be asserted.  [*****]
 
(xi)           There is no pending or, to the Knowledge of Borrower, threatened
action, suit, or proceeding, or any investigation or claim by any Governmental
Authority to which Borrower or, to the Knowledge of Borrower, to which any
licensee under any License Agreement or any party to a In License is a party
(i) that would be the subject of a claim for indemnification, if any, by or
against Borrower or (ii) that the Company LFRP Methods and Libraries do or will
infringe on any patent or other intellectual property rights of any other
Person.  [*****]
 
(v) (i)  Schedule 8.01(v)(i) sets forth an accurate and complete list of all
agreements relating to LFRP in the following categories whether oral or written
(provided such oral agreements are to the Knowledge of Borrower):  manufacturing
and supply agreements, In Licenses and License Agreements, options (not part of
License Agreements or In Licenses), agreements not to enforce (not part of
License Agreements or In Licenses), consents, settlements, assignments, security
interests, liens and other encumbrances or mortgages, and any amendment(s),
renewal(s), novation(s) and termination(s) pertaining thereto, true and correct
copies of which have been provided to Lender.  For each agreement specified on
Schedule 8.01(v)(i), Borrower has indicated (A) whether such agreement relates
to inbound licenses of LFRP Intellectual Property to Borrower or outbound
licenses of LFRP Intellectual Property by Borrower and (B) the specific LFRP
Intellectual Property relating to such agreement.  Each agreement specified on
Schedule 8.01(v)(i), whether or not terminated prior to the Closing Date,
constitutes a valid and binding obligation, enforceable in accordance with its
terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or general equitable principles.  Borrower is not in breach of such agreements
and, to the Knowledge of Borrower, no circumstances or grounds exist that would
give rise to a claim of breach or right of rescission, termination (other than
existing rights under any License Agreement for a party to terminate for
convenience), revision, or amendment of any of the agreements specified on
Schedule 8.01(v)(i), including the signing of this Agreement.  None of the
Excluded Agreements fall within the scope of an In License or License Agreement
as each is defined; provided that the intellectual property or technology which
is the subject of an In License may be assigned in connection with an Excluded
Agreement.  None of the Excluded Agreements was used in the calculation of the
revenue forecasts provided by Borrower to Lender on December 22, 2011.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-38-

--------------------------------------------------------------------------------

 
 
(ii)           With respect to the License Agreements and In Licenses, there has
been no correspondence or other written or, to the Knowledge of Borrower, oral
communication sent by or on behalf of Borrower to, or received by or on behalf
of Borrower from, any Contract Party, the subject matter of which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(iii)           Except as set forth on Schedule 8.01(v)(iii), each such License
Agreement or In License is in full force and effect and has not been impaired,
waived, altered or modified in any respect, whether by consent or otherwise, and
no scheduled item could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(iv)           Except as set forth on Schedule 8.01(v)(iii), the Contract Party
under each such License Agreement or In License has not been released, in whole
or in part, from any of its obligations under such License Agreement.
 
(v)           Borrower has not received (A) any notice or other written or, to
the Knowledge of Borrower, oral communication of any Contract Party’s intention
to terminate such License Agreement or In License in whole or in part, or
consideration of any such termination, or (B) except as set forth on Schedule
8.01(v)(v), any notice or other written or, to the Knowledge of Borrower, oral
communication requesting any amendment, alteration or modification of such
License Agreement or In License or any sublicense or assignment thereunder, and
no scheduled item could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(vi)           To the Knowledge of Borrower, nothing has occurred and no
condition exists that would adversely impact the right of Borrower to receive
any payments payable under any License Agreement except where such occurrence or
condition could not reasonably be expected to result in a Material Adverse
Effect.  Other than as set forth on Schedule 8.01(v)(vi), Borrower, or, to the
Knowledge of Borrower, any Contract Party has not taken any action or omitted to
take any action, that would adversely impact the right of Lender to take a
security interest in the LFRP Technology, and no scheduled item could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(vii)           [*****]
 
(viii)           Except as set forth on Schedule 8.01(v)(viii), no License
Agreement has been satisfied in full, discharged, canceled, terminated,
subordinated or rescinded, in whole or in part.  Each License Agreement is the
entire agreement between the parties thereto relating to the subject matter
thereof, and no scheduled item could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-39-

--------------------------------------------------------------------------------

 
 
(ix)           The execution, delivery and performance of each License Agreement
and In License was and is within the corporate powers or other organizational
power of Borrower and, to the Knowledge of Borrower, the Contract Party
thereto.  Each License Agreement and In License was duly authorized by all
necessary action on the part of, and validly executed and delivered by, Borrower
and, to the Knowledge of Borrower, the Contract Party thereto.  There is no
breach or default, or event which upon notice or the passage of time, or both,
could give rise to any breach or default, in the performance of such License
Agreement or In License by Borrower or, to the Knowledge of Borrower, the
Contract Party thereto.
 
(x)           The representations and warranties made in each existing Material
License and In License by Borrower were as of the date made true and correct in
all material respects except where the failure to be true and correct could not
reasonably be expected to have a Material Adverse Effect.
 
(xi)           The royalty rates and the duration of such royalty rates in each
country under each existing License Agreement set forth on Schedule 8.01(v)(xi)
are true and correct in all material respects.  There are no royalties due to
Contract Parties under In Licenses with respect to Royalties under the License
Agreements except to [*****].
 
(xii)           [*****]
 
(xiii)           No software is necessary for use in the LFRP other than
commercially available software.
 
(xiv)           Schedule C sets forth all the biological material, know-how,
data, technical and other information other than the LFRP Libraries described in
Schedule D that is provided to Contract Parties under Library License
Agreements, other than in oral form.
 
(xv)           The LFRP Libraries described in Schedule D are all the libraries
used in the LFRP within the twelve (12) months prior to the Closing Date with
the exception of affinity maturation libraries.
 
(w) Borrower and Borrower’s Subsidiaries have the insurance policies with the
coverages and limits set forth on Schedule 8.01(w), carried with the insurance
companies also set forth therein.
 
SECTION 8.02. Survival of Representations and Warranties.  All representations
and warranties of Borrower contained in this Agreement shall survive the
execution, delivery and acceptance thereof by the Parties and the closing of the
transactions described in this Agreement.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-40-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
AFFIRMATIVE COVENANTS
 
SECTION 9.01. Maintenance of Existence.  Borrower and/or any of its Subsidiaries
party to the Loan Documents shall at all times (a) preserve, renew and maintain
in full force and effect its legal existence and good standing as a corporation
under the Laws of the jurisdiction of its organization; (b) not change its name
or its chief executive office as set forth herein without having given the
Lender simultaneous notice thereof; (c) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (d)
preserve or renew all LFRP Intellectual Property, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 9.02. Use of Proceeds.
 
(a) Borrower shall use the net proceeds of the Tranche A Loan received by it for
general corporate purposes.
 
(b) Borrower shall use all of the net proceeds of the Tranche B Loan received by
it, together, if necessary, with other cash, proceeds or amounts possessed by
Borrower, to repay in full the Existing Loan Prepayment Amount on the Tranche B
Funding Date.
 
SECTION 9.03. Financial Statements and Information.
 
(a) In the event that any such information need not to be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Borrower shall furnish to
the Lender, on or before the forty-fifth day after the close of each quarter of
each fiscal year, the unaudited consolidated balance sheet of Borrower as at the
close of such quarter and unaudited consolidated statement of operations and
comprehensive loss and cash flows of Borrower for such quarter, duly certified
by the chief financial officer of Borrower as having been prepared in accordance
with GAAP.  Concurrently with the delivery or filing of the documents described
in the preceding sentence, Borrower shall furnish to the Lender a certificate of
the chief financial officer, chief accounting officer or treasurer of Borrower,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default or Event of Default.
 
(b) In the event that any such information need not be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Borrower shall furnish to
the Lender, on or before the sixtieth day after the close of each fiscal year,
Borrower’s audited financial statements as at the close of such fiscal year,
including the consolidated balance sheet as at the end of such fiscal year and
consolidated statement of operations and cash flows of Borrower for such fiscal
year, in each case accompanied by the report thereon of independent registered
public accountant of nationally recognized standing.  Concurrently with the
delivery or filing of the documents described in the preceding sentence,
Borrower shall furnish to the Lender a certificate of the chief financial
officer, chief accounting officer or treasurer of Borrower, which certificate
shall include a statement that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default
or Event of Default.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-41-

--------------------------------------------------------------------------------

 
 
(c) Borrower shall, promptly upon receipt thereof, forward or cause to be
forwarded to the Lender copies of all notices, reports, updates and other
information regarding the License Agreements and Included Receipts received from
the Contract Parties which could reasonably be expected to have a Material
Adverse Effect.
 
(d) Borrower shall furnish or cause to be furnished to the Lender from time to
time such other information regarding the financial position, assets or business
of Borrower or any other Subsidiary or its compliance with any Transaction
Document to which it is a party or the LFRP as the Lender may from time to time
reasonably request.
 
(e) Borrower shall, promptly after the end of each fiscal quarter of Borrower
(but in no event later than [*****] following the end of such quarter), produce
and deliver to the Lender a Quarterly Report and Business Report for such
quarter, together with a certificate of a senior officer of Borrower, certifying
that to the Knowledge of Borrower that such Quarterly Report and Business Report
are true, correct and accurate in all material respects.  Following receipt of
any Business Report, the Lenders shall have the right to require a meeting in
person or by phone with management of Borrower to discuss matters related to the
LFRP.  With each Quarterly Report, Borrower shall provide a copy to the Lenders
of each new executed License Agreement, In License and a copy of any amendment
or other action (and notification of any action not in writing) as described in
Section 9.15.
 
SECTION 9.04. Books and Records.  Borrower shall keep proper books, records and
accounts in which entries in conformity with sound business practices and all
requirements of Law applicable to it shall be made of all dealings and
transactions in relation to its business, assets and activities and as shall
permit the preparation of the consolidated financial statements of Borrower in
accordance with GAAP.
 
SECTION 9.05. Inspection Rights; Access.  Borrower shall, on [*****], or, at any
time during which a Default or Event of Default shall have occurred and be
continuing, permit representatives of the Lender to examine its or its
Subsidiaries’ assets, books and records upon reasonable Notice during normal
business hours.  Borrower shall allow the Lender reasonable access to its
managers and/or officers.  To the extent any License Agreement contains
provisions requiring confidential treatment of any information, including
financial information, that would prohibit Borrower from providing such
information to the Lender, in connection with any audit permitted hereunder,
Borrower shall have its independent certified public accountants provide a
summary of the relevant information and certify that such information is true
and correct in all respects.
 
SECTION 9.06. Maintenance of Insurance and Properties.  Borrower and its
Subsidiaries shall maintain and preserve all of its properties that are used and
useful in the conduct of the LFRP in good working order and condition, ordinary
wear and tear excepted.  Borrower shall maintain insurance policies with the
same or better coverages and limits as those set forth on Schedule 8.01(w) with
the insurance companies set forth therein (the “Insurance Providers”) or with
insurance companies rated at least as high as the Insurance Providers as of the
Closing Date (according to A.M. Best Company, Inc.).  Borrower shall furnish to
the Lender from time to time upon written request full information as to the
insurance carried.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-42-

--------------------------------------------------------------------------------

 
 
SECTION 9.07. Governmental Authorizations.  Borrower shall obtain, make and keep
in full force and effect all authorizations from and registrations with
Governmental Authorities that may be required for the validity or enforceability
against Borrower of this Agreement and the other Transaction Documents to which
it is a party.
 
SECTION 9.08. Compliance with Laws and Contracts.
 
(a) Borrower and any its Subsidiaries shall comply with all applicable Laws and
perform its obligations under all Contracts relative to the conduct of its
business, including the Transaction Documents to which it is party in all
material respects.
 
(b) Borrower shall at all times comply with the margin requirements set forth in
Section 7 of the Exchange Act and any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.
 
SECTION 9.09. Plan Assets.  Borrower shall not take any action that causes its
assets to be deemed to be Plan Assets at any time.
 
SECTION 9.10. Notices.
 
(a) Borrower shall promptly give written Notice to the Lender of each Default or
Event of Default and each other event that has or could reasonably be expected
to have a Material Adverse Effect; provided that in any situation where Borrower
knows a press release or other public disclosure is to be made, Borrower shall
use all commercially reasonable efforts to provide such information to the
Lender as early as possible but in no event later than simultaneously with such
release or other public disclosure.
 
(b) Borrower shall promptly give written Notice to the Lender upon receiving
notice, or otherwise becoming aware, of any default or event of default under
the License Agreements.
 
(c) Borrower shall, promptly after becoming aware thereof, give written Notice
to the Lender of any litigation or proceedings to which Borrower or any of its
Subsidiaries is a party or which could reasonably be expected to have a Material
Adverse Effect.
 
(d) Borrower shall, promptly after becoming aware thereof, give written Notice
to the Lender of any litigation or proceedings challenging the validity of the
License Agreements, the LFRP Intellectual Property or any of the transactions
contemplated therein.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-43-

--------------------------------------------------------------------------------

 
 
(e) Borrower shall, promptly after becoming aware thereof, give written Notice
to the Lender of any representation or warranty made or deemed made by Borrower
in any of the Transaction Documents or in any certificate delivered to the
Lender pursuant hereto shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made or deemed made.
 
SECTION 9.11. Payment of Taxes.  Borrower shall pay all material taxes of any
kind imposed on or in respect of its income or assets before any penalty or
interest accrues on the amount payable and before any Lien on any of its assets
exists as a result of nonpayment except as provided in Section 10.03 hereof and
except for taxes contested in good faith by appropriate proceedings and for
which adequate reserves are maintained in accordance with GAAP.
 
SECTION 9.12. Waiver of Stay, Extension or Usury Laws.  Borrower will not at any
time, to the extent that it may lawfully not do so, insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive
Borrower from paying all or any portion of the principal of or premium, if any,
or interest on the Loans as contemplated herein, wherever enacted, now or at any
time hereafter in force, or that may affect the covenants or the performance of
this Agreement; and, to the extent that it may lawfully do so, Borrower hereby
expressly waives all benefit or advantage of any such law and expressly agrees
that it will not hinder, delay or impede the execution of any power herein
granted to the Lender, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
SECTION 9.13. Additional Covenants of Borrower.
 
(a) [*****]
 
(b) [*****]
 
SECTION 9.14. [*****].
 
SECTION 9.15. Further Assurances
 
(a) .  Borrower shall promptly, at its sole cost and expense, execute and
deliver to the Lender such further instruments and documents, and take such
further action, as the Lender may, at any time and from time to time, reasonably
request in order to carry out the intent and purpose of this Agreement and the
other Transaction Documents to which it is a party and to establish and protect
the rights, interests and remedies created, or intended to be created, in favor
of the Lender hereby and thereby. [*****] From and after the Existing Loan
Prepayment Date, in the event that any of the Collateral is, directly or
indirectly, sold, leased, licensed, transferred or otherwise disposed of to a
Subsidiary of Borrower, Borrower shall cause such Subsidiary to execute a
joinder to the Security Agreement confirming that the Collateral continues to be
subject to the Lien granted to the Lender thereunder and such other
documentation that the Lender shall reasonably request.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-44-

--------------------------------------------------------------------------------

 
 
SECTION 9.16. Termination of Existing Loan Agreement; Collateral.
 
(a) If the Existing Loan Prepayment Date shall occur prior to the Tranche B
Funding Date, (i) Borrower shall promptly and duly execute and deliver to the
Lender the Security Agreement (including the schedules thereto), the Lockbox
Agreement and such other documents as the Lender shall reasonably request, in
each case in form and substance satisfactory to the Lender, which shall be in
full force and effect, and (ii) all filings, recordings and other actions that
are necessary or reasonably requested by the Lender in order to establish,
protect, preserve and perfect the security interest in the assets of Borrower as
provided in the Security Agreement as a valid and perfected first priority
security interest with respect to such assets shall be duly effected, including
the filing of a UCC-1 financing statement and a Patent Security Agreement (as
defined in the Security Agreement) and Copyright Security Agreement (as defined
in the Security Agreement).
 
(b) As collateral security for the due and punctual payment or performance in
full (including the payment of amounts that would become due but for the
operation of the automatic stay under Subsection 362(a) of the United States
Bankruptcy Code) of all Obligations, Borrower hereby grants to Lender, effective
as of the Existing Loan Prepayment Date, a security interest (the "Security
Interest") in all of the Borrower’s right, title and interest in and to the
following personal property, whether now or hereafter existing, and wherever the
same may be located (all such property, collectively, the “Loan Collateral”)
(all terms used in this Section 9.16(b) and not otherwise defined herein shall
have the meanings given to such terms in the Uniform Commercial Code, as in
effect from time to time in the State of New York):
 
(i) the Gross Payments and Included Receipts;
 
(ii) the LFRP Patents, including those set forth on Schedule 8.01(u)(iv), and
LFRP Know-How, including that described in Schedule C, and all other know-how,
materials, trademarks, service marks, trade names and goodwill associated
therewith, trade secrets, data, formulations, processes, franchises, inventions,
software, copyrights, and all intellectual property (including biological
materials), and all registrations of any of the foregoing, or applications
therefor, that are (A) owned by, controlled by, issued to, licensed to, or
licensed by Borrower and (B) used in the performance of the LFRP as presently
conducted by Borrower or as conducted by Borrower as of the Closing Date or
during the term of the Loans (but specifically excluding the biological
material, individually or collectively, comprising each of the LFRP Libraries in
the possession of the Borrower, it being the intent of the Parties that while
intellectual property covering or embodied in the LFRP Libraries be within the
scope of the Loan Collateral, all biological material comprising the LFRP
Libraries, except for the Duplicate Libraries (as defined below), is excluded
from the Loan Collateral);
 
(iii) the License Agreements;
 
(iv) the In Licenses;
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-45-

--------------------------------------------------------------------------------

 
 
(v) all books, records, data bases, and information related to the LFRP;
 
(vi) all general intangibles, including all payment intangibles and all
documents (notwithstanding any other provisions herein, as that term is defined
in the UCC), instruments (including promissory notes), accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, in each case related to the Gross Payments
and Included Receipts;
 
(vii) any other general intangibles necessary to the performance of or forming
part of the LFRP;
 
(viii) (A) the Borrower’s interests in the Lockbox Account, (B) the Company
Concentration Account, and (C) any other deposit account or securities account
containing proceeds of Loan Collateral and into which a party to a License
Agreement has remitted Royalties (the accounts referred to in clauses (A), (B)
and (C) collectively, the “Pledged Deposit Accounts”), all funds on deposit in
each such account, all investments arising out of such funds, all claims
thereunder or in connection therewith and special purpose subaccounts maintained
therein, and all monies and credit balances from time to time held in the
Pledged Deposit Accounts or such subaccounts; all notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by Borrower in substitution for or
in addition to any or all of the then existing items described in this
subsection (viii); and all interest, dividends, cash, securities, rights,
instruments and other property at any time and from time to time received,
receivable or otherwise distributed in respect of such accounts, such funds, or
such investments or received in exchange for any or all of the items described
in this subsection;
 
(ix) all money now or at any time in the possession or under the control of, or
in transit to, the Lockbox Bank, or the Borrower relating to any of the
foregoing in this Section 9.16(b);
 
(x) quantities of biological material comprising a complete copy of each of the
LFRP Libraries that are sufficient to be used to create a reproducible supply of
the LFRP Libraries (the “Duplicate Libraries”); and
 
(xi) all Proceeds.
 
(c) The Parties agree that the Security Interest in the Loan Collateral granted
hereunder shall not attach to such Loan Collateral and shall not become
effective until the Existing Loan Prepayment Date.  Without limiting the
obligations of Borrower to enter into the Security Agreement and take the other
actions required pursuant to Section 9.16(a), the Security Interest shall
automatically attach to the Loan Collateral and become effective on the Existing
Loan Prepayment Date without any action or consent of any Person.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-46-

--------------------------------------------------------------------------------

 
 
(d) Borrower hereby authorizes the Lender to file a UCC financing statement
describing the Loan Collateral and specifying that the Security Interest in the
Loan Collateral will be granted to the Lender as of the Existing Loan Prepayment
Date only.  Borrower hereby agrees to notify the Lender in writing of any change
in its name, identity or corporate structure at least fifteen (15) days prior to
such change and give the Lender thirty (30) days’ prior written notice of any
change in its chief place of business, chief executive office or residence or
the office where Borrower keeps its records regarding the Loan Collateral or a
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of Borrower.
 
(e) In the event that, notwithstanding this Section 9.16, Borrower shall grant a
Lien on the Collateral to any Person (other than as expressly permitted pursuant
to Section 10.03) such Person shall be deemed to hold such Lien on behalf and
for the benefit of the Lender and the Lender hereby appoints any such Person as
its representative for the purposes of holding such Lien on its behalf.
 
ARTICLE X
NEGATIVE COVENANTS
 
SECTION 10.01. Activities of Borrower.
 
(a) Neither Borrower nor any of its Subsidiaries shall amend, modify or waive or
terminate any provision of, or permit or agree to the amendment, modification,
waiver or termination of any provision of, any of the Loan Documents, License
Agreements or any material Contract related to the LFRP that could reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Lender.
 
(b) Neither Borrower nor any of its Subsidiaries shall use any current or future
protein, peptide or antibody selection technology to establish a business or
business unit competing with the LFRP or enable a third party to use for funded
research or license out any such technology in a way that would compete with the
LFRP.
 
SECTION 10.02. Merger; Sale of Assets.
 
(a) Borrower shall not merge or consolidate with or into (whether or not
Borrower is the Surviving Person) any other Person and Borrower will not, and
will not cause or permit any Subsidiary to, sell, convey, assign, transfer,
lease or otherwise dispose of all or substantially all of Borrower’s and its
Subsidiaries assets (determined on a consolidated basis for Borrower and its
Subsidiaries) to any Person in a single transaction or series of related
transactions, unless (1) either (A) Borrower will be the Surviving Person or (B)
the Surviving Person (if other than Borrower) will be an entity organized and
validly existing under the laws of Delaware, and will, in any such case,
expressly assume the due and punctual payment of the principal of, premium, if
any, and interest on the Loans and the performance and observance of every
covenant of the Loan Documents to be performed or observed on the part of
Borrower and shall use its commercially reasonable efforts to actively market
and promote the LFRP and to seek out and exploit opportunities for entering into
Future Licenses; and (2) immediately thereafter, on a pro forma basis after
giving effect to such transaction (and treating any Indebtedness not previously
an obligation of Borrower or any Subsidiary of Borrower in connection with or as
a result of such transaction as having been incurred at the time of such
transaction), no Default or Event of Default will have occurred and be
continuing.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-47-

--------------------------------------------------------------------------------

 
 
(b) Neither Borrower nor any of its Subsidiaries shall directly or indirectly
sell, lease, license, transfer or otherwise dispose of all or any part of its
assets consisting of or used in the LFRP Technology or the LFRP, except
(i) licenses of intellectual property rights of Borrower or any of its
Subsidiaries in connection with services provided by Borrower or such Subsidiary
for fair value in an arm’s-length transaction in the ordinary course of its
business; (ii) sales of equipment not needed for Borrower’s business to one or
more third parties for fair value in an arm’s-length transaction; provided any
assets received in return from such transaction are subject to the Lien created
by the Security Agreement; (iii) sales of equipment to one or more third parties
for fair value in an arm’s-length transaction, the proceeds of which are used to
purchase replacement or other assets useful in Borrower’s LFRP business within
[*****] of such sale and (iv) other sales, leases, licenses, transfers or other
dispositions in an aggregate amount not to exceed [*****] from the Closing Date
through the term of this Agreement.
 
SECTION 10.03. Liens.  Neither Borrower nor any of its Subsidiaries shall create
or suffer to exist any Lien on or with respect to the Collateral other than (i)
pursuant to or to the extent permitted under this Agreement and, from and after
the Existing Loan Prepayment Date, the Security Agreement and (ii) Liens on the
Existing Loan Collateral under the Existing Loan Security Agreement, as in
effect on the date hereof.  Borrower shall not create or suffer to exist any
Lien on or with respect to any of its assets that are not Collateral, whether
now owned or hereafter acquired, other than the following (collectively,
“Permitted Liens”):
 
(a) Liens existing on the Closing Date set forth in Schedule 10.03(a) to the
extent and in the manner such Liens are in effect on the Closing Date;
 
(b) any Lien granted to collaboration or development partners of Borrower or its
Affiliates in connection with funded research, development and commercialization
activities (other than on or with respect to the LFRP Intellectual Property or
the Included Receipts); provided that any such Lien is limited to Borrower’s
and/or any applicable Subsidiaries’ interest in products developed in such
collaboration;
 
(c) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within
[*****] after the acquisition thereof;
 
(d) any Lien existing on any asset prior to the acquisition thereof by Borrower
or any Subsidiary of Borrower and not created in contemplation of such
acquisition;
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-48-

--------------------------------------------------------------------------------

 
 
(e) any Lien created after the Closing Date in connection with capitalized lease
obligations, but only to the extent that such Lien encumbers property financed
by such capital lease obligation and the principal component of such capitalized
lease obligation is not increased;
 
(f) Liens arising in the ordinary course of its business (other than on or with
respect to the LFRP Intellectual Property or the Included Receipts) which (i) do
not secure Indebtedness and (ii) do not in the aggregate materially impair the
operation of the business of Borrower or impair the value of the Included
Receipts;
 
(g) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering with the ordinary
conduct of the business of Borrower;
 
(h) any Lien on assets that are not Collateral arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the foregoing clauses (a) through (g) of this Section 10.03;
provided that such Indebtedness is not increased and is not secured by any
additional assets;
 
(i) Liens securing taxes, assessments, fees or other governmental charges or
levies, Liens securing the claims of materialmen, mechanics, carriers’
landlords, warehousemen and similar Persons, Liens in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance and
other similar Laws, Liens to secure surety, appeal and performance bonds and
other similar obligations not incurred in connection with the borrowing of
money, and attachment, judgment and other similar Liens arising in connection
with court proceedings so long as the enforcement of such Liens is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings.
 
SECTION 10.04. Investment Company Act.  Neither Borrower nor any of its
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.
 
SECTION 10.05. Limitation on Additional Indebtedness.  Neither Borrower nor any
of its Subsidiaries shall, directly or indirectly, incur or suffer to exist any
Indebtedness; provided that Borrower and its Subsidiaries may incur:
 
(a) Indebtedness under this Agreement;
 
(b) Indebtedness under the Existing Loan Agreement, as in effect on the date
hereof, in an aggregate principal amount not to exceed (i) the aggregate
principal amount outstanding on the date hereof less (ii) any reduction or
repayment thereof expressly required pursuant to Section 3.01(a) of the Existing
Loan Agreement, as in effect on the date hereof;
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-49-

--------------------------------------------------------------------------------

 
 
(c) Indebtedness secured by Liens permitted under Section 10.03 other than
Section 10.03(b) (but, in the case of Liens permitted under Section 10.03(a),
only to the extent of the Indebtedness related thereto);
 
(d) any other Indebtedness of Borrower, which by its terms (or by the terms of
any agreement governing such Indebtedness) is fully subordinated in right of
payment to the Loans;
 
(e) capital leases and leasehold improvements consistent with past practices; or
 
(f) other unsecured Indebtedness of Borrower not to exceed [*****].
 
SECTION 10.06. Limitation on Transactions with Controlled Affiliates.  Neither
Borrower nor any of its Subsidiaries shall, directly or indirectly, enter into
any transaction or series of related transactions or participate in any
arrangement (including any purchase, sale, lease or exchange of assets or the
rendering of any service) with, or for the benefit of, any Controlled Affiliate
other than the Transaction Documents or in the ordinary course of business of
Borrower upon fair and reasonable terms no less favorable to Borrower than it
would obtain in a comparable arm’s-length transaction with a non-Controlled
Affiliate; provided that Borrower and its Subsidiaries may engage in the
following transactions:
 
(a) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved in good faith by the Board of Directors of Borrower;
 
(b) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
 
(c) dividends permitted by Section 10.08;
 
(d) transactions among Borrower and its Wholly Owned Subsidiaries.
 
SECTION 10.07. ERISA.
 
(a) Neither Borrower nor any of its Subsidiaries shall maintain or contribute
to, or agree to maintain or contribute to or otherwise incur any liability with
respect to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code or any
similar plan under non-U.S. law (a “Plan”) that could reasonably be expected to
have a Material Adverse Effect.
 
(b) Neither Borrower nor any of its Subsidiaries shall engage in a non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under foreign or U.S. federal, state or local
laws, rules or regulations or in any transaction that would cause any obligation
or action taken or to be taken hereunder (or the exercise by the Lender of any
of its rights under the Notes, this Agreement or the Security Agreement) to be a
non-exempt prohibited transaction under such provisions.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-50-

--------------------------------------------------------------------------------

 
 
(c) Neither Borrower nor any of its Subsidiaries will incur any material
liability with respect to any obligation to provide medical benefits with
respect to any person beyond their retirement or other termination of service
other than coverage mandated by law.
 
SECTION 10.08. Restricted Payments.  Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, make any Restricted Payment other than
pursuant to clauses (a) through (b) below; provided that Borrower and its
Subsidiaries may not make any Restricted Payments while an Event of Default has
not occurred and is continuing:
 
(a) Restricted Payments not to exceed [*****] in the aggregate from the Closing
Date through the Maturity Date; and
 
(b) the redemption of any Capital Stock of Borrower or any Subsidiary in
exchange for, or out of the proceeds of the substantially concurrent issuance
and sale of, Qualified Capital Stock.
 
SECTION 10.09. Prepayment of Indebtedness.
 
(a) Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, make any payment on or in respect of the Existing Loan, except for
any such payment (i) expressly required pursuant to Sections 3.01(a) and 4.01(a)
of the Existing Loan Agreement, as in effect on the date hereof, or (ii) made by
Borrower on the Tranche B Funding Date using the net proceeds of the Tranche B
Loan (any such prepayment pursuant to this clause (ii), a “Permitted Existing
Loan Prepayment”); provided, however, that, notwithstanding anything to the
contrary set forth in this Section 10.09(a), Borrower may, at any time after the
Tranche B Closing Date, prepay the Existing Loan, in whole but not in part (in
accordance with the terms thereof), from cash on hand or from the proceeds of
any financing transaction of any kind and with any Person, and any such
prepayment shall constitute a Permitted Existing Loan Prepayment for all
purposes hereunder, if (x) the Tranche B Funding Date does not occur on or prior
to the Tranche B Closing Date because Borrower is unable to satisfy the
conditions precedent set forth in Section 7.02(i) and, as a result, the Lender
elects not to make the Tranche B Loan and (y) no Default or Event of Default
shall have occurred and be continuing at the time of such prepayment or shall
occur as a result thereof or immediately after giving effect thereto.
 
(b) Prior to the Tranche B Closing Date, neither Borrower nor any of its
Affiliates will, and Borrower shall cause its agents and representatives
(including any financial advisor, attorney or accountant retained by it or any
of its Affiliates) not to, directly or indirectly, (i) solicit, initiate,
encourage or facilitate (including by way of furnishing information or data) any
inquiries or the making of any proposal or offer (except for any proposal or
offer from the Lender) with respect to (A) any financing transaction of any kind
or nature in connection with or in contemplation of, or the proceeds of which
are intended or expected by Borrower to be used, in whole or in part, to make,
any payment on or in respect of the Existing Loan, (B) any sale, transfer,
assignment or other disposition of, or incurrence or granting of any Lien on,
Borrower's interest in the Existing Loan Collateral or (C) any similar
transaction (any such proposal or offer referred to in clauses (A), (B) and (C),
a "Transaction Proposal"), (ii) have any discussions with or provide any
confidential information or data to any Person (other than the Lender) relating
to a Transaction Proposal or engage in any negotiations with any Person (other
than the Lender) concerning a Transaction Proposal, (iii) facilitate any effort
or attempt to make or implement a Transaction Proposal by any Person (other than
the Lender) or (iv) accept any Transaction Proposal (other than from the
Lender).
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-51-

--------------------------------------------------------------------------------

 
 
ARTICLE XI
EVENTS OF DEFAULT
 
SECTION 11.01. Events of Default.  If one or more of the following events of
default (each, an “Event of Default”) occurs and is continuing, the Lender shall
be entitled to the remedies set forth in Section 11.02:
 
(a) Borrower fails to pay any principal of the Loans when due, whether on the
Tranche A Maturity Date or the Maturity Date, as applicable, or otherwise.
 
(b) Except as permitted by Section 4.01, Borrower fails to pay any interest on
the Loans or make payment of any other amounts payable under this Agreement
within three Business Days after the same becomes due and payable.
 
(c) Any representation or warranty of Borrower or any of its Subsidiaries in any
Loan Document to which it is party or in any certificate, financial statement or
other document delivered by Borrower or such Subsidiary in connection with this
Agreement proves to have not been true and correct either at the time it was
made and the failure of such statement to be true and correct, individually or
in the aggregate, results in a Material Adverse Effect or could reasonably be
expected to have a Material Adverse Effect (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).
 
(d) Borrower fails to perform or observe any covenant or agreement contained in
Section 2,01(b), 9.02(b), 9.03(a), (c) or (d), 9.10, 9.16, 10.02 or 10.09.
 
(e) Borrower or any of its Subsidiaries party to the Loan Documents fails to
perform or observe any other covenant or agreement contained in this Agreement,
the Notes or the Security Agreement (other than those referred to in the
preceding clauses of this Section 11.01) if (i) such failure is not remedied on
or before the thirtieth day after Notice thereof from the Lender and (ii) the
failure to perform or observe any such covenant or agreement, individually or in
the aggregate, results in a Material Adverse Effect or could reasonably be
expected to have a Material Adverse Effect.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-52-

--------------------------------------------------------------------------------

 
 
(f) Borrower or any of its Subsidiaries (i) fails to pay when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
Indebtedness (other than the Obligations hereunder) having an aggregate
principal amount in excess of [*****] or (ii) fails to perform or observe any
covenant or agreement to be performed or observed by it contained in any
agreement or in any instrument evidencing any of its Indebtedness having an
aggregate principal amount in excess of [*****] and, as a result of such
failure, any other party to that agreement or instrument is entitled to exercise
the right to accelerate the maturity of any Indebtedness thereunder and such
Indebtedness is accelerated; provided, however, that a failure under items (i)
or (ii) shall not constitute an Event of Default under this clause (f) if (x)
the obligation to pay the overdue amounts has not resulted from acceleration and
(z) the failure is remedied on or before the greater of (I) the thirtieth day
after it occurs, or (II) any grace period applicable to such overdue amounts.
 
(g) Borrower and/or any of its Subsidiaries shall sell, assign, lease, license,
transfer or otherwise dispose of the LFRP Intellectual Property or any Included
Receipts, or Borrower and/or any of its Subsidiaries takes any action which
could reasonably be expected to impair the Lender’s Lien on any of the foregoing
from and after the Existing Loan Prepayment Date, except to the extent permitted
under Section 10.02(b).
 
(h) Any uninsured judgment, decree or order in excess of [*****] shall be
rendered against Borrower and any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced upon such judgment, decree or order or
(ii) such judgment, decree or order shall not have been vacated or discharged
within thirty days from entry.
 
(i) Borrower or any Significant Subsidiary (i) is dissolved or commences
proceedings for dissolution, (ii) fails or is unable to pay its debts generally
as they become due, (iii) commences a voluntary case in bankruptcy or any other
action or proceeding for any other relief under any law affecting creditors’
rights that is similar to a bankruptcy law or (iv) consents by answer or
otherwise to the commencement against it of an involuntary case in bankruptcy or
any other such action or proceeding; or a court enters an order for relief or a
decree in an involuntary case in bankruptcy or any other such action or
proceeding in respect of any such Person or any of the assets of any such Person
if such order or decree is not dismissed or withdrawn on or before the sixtieth
day after the entry thereof or if any such dismissal or withdrawal ceases to
remain in effect.
 
(j) Any of the Transaction Documents (other than any License Agreement and,
prior to the Existing Loan Prepayment Date, the Security Agreement and the
Lockbox Agreement) shall cease to be in full force and effect or its validity or
enforceability is disaffirmed or challenged in writing by any Person other than
the Lender, or, from and after the Existing Loan Prepayment Date, this Agreement
or the Security Agreement shall cease to give the Lender the rights purported to
be created hereby or thereby (including a first priority perfected Lien on the
assets of Borrower or any of its Subsidiaries party to the Loan Documents) other
than as a direct result of any action by a Lender or failure of a Lender to
perform an obligation.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-53-

--------------------------------------------------------------------------------

 
 
(k) Borrower and/or any of its Subsidiaries fails to perform or observe any
covenant or agreement contained in any License Agreement or Borrower Documents,
as applicable, and such failure is not cured or waived within any applicable
grace period except where such failure could not reasonably be expected to have
a Material Adverse Effect.
 
(l) In connection with a challenge to the validity of the Included Receipts or
any LFRP Intellectual Property or any transaction contemplated under the License
Agreements, any judgment, decree or order is issued that (i) halts or suspends
the payment by any Contract Party of any amount payable in respect of the
Included Receipts, or (ii) otherwise determines that the Included Receipts have
not been duly authorized or validly issued or that the Included Receipts are not
enforceable in accordance with the terms of the applicable License Agreement,
and such judgment, decree or order shall not have been vacated or discharged
within 10 days from entry.
 
(m) From and after the Existing Loan Prepayment Date, any security interest
purported to be created by this Agreement or the Security Agreement shall cease
to be in full force and effect, or shall cease to give the rights, powers and
privileges purported to be created and granted hereunder or thereunder
(including a perfected first priority security interest in and Lien on all of
the Collateral thereunder (except as otherwise expressly provided herein and
therein)) in favor of the party secured on behalf of the Lenders pursuant hereto
or thereto, or shall be asserted by Borrower and/or any of its Subsidiaries not
to be a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Agreement) security interest in the
Collateral covered thereby.
 
(n) A default shall occur under the Existing Loan Agreement.
 
SECTION 11.02. Default Remedies.  If any Event of Default shall occur, the
Lender may, by Notice to Borrower, (a) exercise all rights and remedies
available to the Lender hereunder and under the Security Agreement, including
enforcement of the security interests created thereby, (b) declare the Loans,
all interest thereon and all other amounts payable hereunder and under the
applicable Note(s) by Borrower to be immediately due and payable, whereupon all
such amounts shall become immediately due and payable, all without diligence,
presentment, demand of payment, protest or further notice of any kind, which are
expressly waived by Borrower and (c) declare the obligations of the Lender
hereunder to be terminated, whereupon such obligations shall terminate;
provided, however, that if any event of any kind referred to in Section 11.01(i)
occurs, the obligations of the Lender hereunder shall immediately terminate, all
amounts payable hereunder by Borrower shall become immediately due and payable
and the Lender shall be entitled to exercise rights and remedies under the
Security Agreement without diligence, presentment, demand of payment, protest or
notice of any kind, all of which are hereby expressly waived by Borrower.  Each
Notice delivered pursuant to this Section 11.02 shall be effective when sent.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-54-

--------------------------------------------------------------------------------

 
 
SECTION 11.03. Right of Set-off; Sharing of Set-off.
 
(a) If any amount payable hereunder is not paid as and when due, Borrower
irrevocably authorizes the Lender and each Affiliate of the Lender (i) to
proceed, to the fullest extent permitted by applicable Law, without prior
notice, by right of set-off, bankers’ lien, counterclaim or otherwise, against
any assets of Borrower in any currency that may at any time be in the possession
of the Lender or such Affiliate, to the full extent of all amounts payable to
the Lender hereunder or (ii) to charge to Borrower’s account with Lender the
full extent of all amounts payable by Borrower to the Lender hereunder;
provided, however, that the Lender shall notify Borrower of the exercise of such
right promptly following such exercise.
 
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations owed to such Lender resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other obligations owed to such Lender greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the other Lenders of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that the provisions of this Section 11.03(b) shall not be construed to
apply to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee.
 
SECTION 11.04. Rights Not Exclusive.  The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.
 
ARTICLE XII
INDEMNIFICATION
 
SECTION 12.01. Funding Losses.  If Borrower fails to borrow the Tranche A Loan
on the Closing Date or the Tranche B Loan on the Tranche B Funding Date, in each
case after the applicable Notice of Borrowing has been given to the Lender in
accordance herewith, Borrower shall reimburse the Lender within three Business
Days after demand for any resulting loss or expense incurred by the Lender
including any loss incurred in obtaining, liquidating or redeploying deposits
from third parties; provided that the Lender shall have delivered to Borrower a
certificate as to the amount of such loss or expense.
 
SECTION 12.02. [Reserved].
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-55-

--------------------------------------------------------------------------------

 
 
SECTION 12.03. Other Losses.
 
(a) Borrower agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, the Lender and its Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of such Indemnitee; provided
Borrower shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of such Indemnitee.  To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 12.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
 
(b) To the extent permitted by applicable law, no Party shall assert, and each
Party hereby waives, any claim against each other Party and such Party’s
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Loans or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
SECTION 12.04. Assumption of Defense; Settlements.  If the Lender is entitled to
indemnification under this Article XII with respect to any action or proceeding
brought by a third party that is also brought against Borrower, Borrower shall
be entitled to assume the defense of any such action or proceeding with counsel
reasonably satisfactory to the Lender.  Upon assumption by Borrower of the
defense of any such action or proceeding, Borrower shall have the right to
participate in such action or proceeding and to retain its own counsel but
Borrower shall not be liable for any legal expenses of other counsel
subsequently incurred by the Lender in connection with the defense thereof
unless (i) Borrower has otherwise agreed to pay such fees and expenses,
(ii) Borrower shall have failed to employ counsel reasonably satisfactory to the
Lender in a timely manner or (iii) the Lender shall have been advised by counsel
that there are actual or potential conflicting interests between Borrower and
the Lender, including situations in which there are one or more legal defenses
available to the Lender that are different from or additional to those available
to Borrower; provided, however, that Borrower shall not, in connection with any
one such action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for the
Lender, except to the extent that local counsel, in addition to its regular
counsel, is required in order to effectively defend against such action or
proceeding.  Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior written consent of the Lender unless such compromise or
settlement (x) includes an unconditional release of the Lender from all
liability arising out of such action and (y) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the Lender.  Borrower shall not be required to indemnify the Lender for any
amount paid or payable by the Lender in the settlement of any action, proceeding
or investigation without the written consent of Borrower, which consent shall
not be unreasonably withheld.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-56-

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
MISCELLANEOUS
 
SECTION 13.01. Assignments.
 
(a) Borrower shall not be permitted to assign this Agreement without the prior
written consent of the Lender and any purported assignment in violation of this
Section 13.01 shall be null and void.
 
(b) Lender may at any time assign all its rights and obligations hereunder, in
whole or in part, to any other Person (each an “Assignee”).
 
(c) The parties to each assignment shall execute and deliver to Borrower a
written instrument of assignment in the form set forth in Exhibit M, containing
the agreement of the assignee to be bound by the terms of this Agreement (an
“Assignment and Acceptance”).  Upon the effectiveness of a permitted assignment
hereunder, (i) each reference in this Agreement to “Lender” shall be deemed to
be a reference to the assignor and the assignee to the extent of their
respective interests, (ii) such assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender and (iii)
the assignor shall be released from its obligations hereunder to a corresponding
extent of the assignment, and no further consent or action by any party shall be
required.
 
(d) In the event there are multiple Lenders, all payments of principal,
interest, fees and any other amounts payable pursuant to the Loan Documents
shall be allocated on a pro rata basis among the Lenders according to their
proportionate interests in the applicable Loans.
 
(e) Borrower shall, from time to time at the request of the Lender, execute and
deliver any documents that are necessary to give full force and effect to an
assignment permitted hereunder, including new Notes in exchange for the Notes
held by the Lender.
 
(f) Except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans
of any Tranche, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Borrower) shall not be less than
[*****] unless Borrower otherwise consents, provided that no such consent of
Borrower shall be required if a Default has occurred and is continuing.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-57-

--------------------------------------------------------------------------------

 
 
SECTION 13.02. [Reserved].
 
SECTION 13.03. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
SECTION 13.04. Notices.  All notices, consents, approvals, reports,
designations, requests, waivers, elections and other communications
(collectively, “Notices”) authorized or required to be given pursuant to this
Agreement shall be given in writing and either personally delivered to the Party
to whom it is given or delivered by an established delivery service by which
receipts are given or mailed by registered or certified mail, postage prepaid,
or sent by facsimile or electronic mail with a copy sent on the following
Business Day by one of the other methods of giving notice described herein,
addressed to the Party at its address listed below:
 
(a) If to Borrower on or before January 28, 2012:
 
Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  George Migausky
Facsimile:  (617) 225-7708
E-mail:  gmigausky@dyax.com
 
with a copy (which shall not constitute notice) to:

 
Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Ivana Magovcevic-Liebisch
Facsimile:  (617) 225-7708
E-mail:  imagovcevic@dyax.com
 
with a copy (which shall not constitute notice) to:

 
Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Andrew Ashe
Facsimile:  (617) 225-7708
E-mail:  aashe@dyax.com
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-58-

--------------------------------------------------------------------------------

 
 
If to Borrower after January 28, 2012:
 
Dyax Corp.
55 Network Drive
Burlington, MA 01803
Attention:  George Migausky
Facsimile:  (617) 225-7708
E-mail:  gmigausky@dyax.com
 
with a copy (which shall not constitute notice) to:

 
Dyax Corp.
55 Network Drive
Burlington, MA 01803
Attention:  Ivana Magovcevic-Liebisch
Facsimile:  (617) 225-7708
E-mail:  imagovcevic@dyax.com
 
with a copy (which shall not constitute notice) to:

 
Dyax Corp.
55 Network Drive
Burlington, MA 01803
Attention:  Andrew Ashe
Facsimile:  (617) 225-7708
E-mail:  aashe@dyax.com
 
in each case with a copy (which shall not constitute notice) to:

 
Edwards Wildman Palmer LLP
111 Huntington Avenue
Boston, MA  02199
Attention:  Stacie S. Aarestad
Facsimile:  (617) 227-4420
E-mail:  saarestad@edwardswildman.com
 
(b)           If to a Lender:
 
LFRP Investors, L.P.
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Gregory B. Brown, M.D.
Facsimile:  (203) 388-9084
Email:  greg.brown@cowen.com
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-59-

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:

 
Vanderbilt Overflow GP, LLC
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Vice President – Legal
Facsimile:  (203) 388-9080
Email: Royalty@Cowen.com
 
with a copy (which shall not constitute notice) to:

 
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY  10005
Attn:  Christopher T. Cox
Facsimile:  (212) 396-0136
E-mail:  ccox@cahill.com
 
Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Parties.  Except as otherwise provided
herein, any Notice authorized or required to be given by this Agreement shall be
effective when received.
 
SECTION 13.05. Entire Agreement.  This Agreement, the other Transaction
Documents and the Confidentiality Agreement contain the entire agreement between
the Parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.
 
SECTION 13.06. Modification.  No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by Borrower and the Lender or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the consent of the Lender.
 
SECTION 13.07. No Delay; Waivers; etc.
 
  No delay on the part of the Lender in exercising any power or right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any power or right hereunder preclude other or further exercise thereof or the
exercise of any other power or right.  The Lender shall not be deemed to have
waived any rights hereunder unless such waiver shall be in writing and signed by
the Lender.
 
SECTION 13.08. Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, then, to the fullest extent permitted
by law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-60-

--------------------------------------------------------------------------------

 
 
SECTION 13.09. Determinations.  Each determination or calculation by the Lender
hereunder shall, in the absence of manifest error, be conclusive and binding on
the Parties.
 
SECTION 13.10. Replacement of Note.  Upon the loss, theft, destruction, or
mutilation of any Note and (a) in the case of loss, theft or destruction, upon
receipt by Borrower of indemnity or security reasonably satisfactory to it
(except that if the holder of such Note is the Lender or any other financial
institution of recognized responsibility, the holder’s own agreement of
indemnity shall be deemed to be satisfactory) or (b) in the case of mutilation,
upon surrender to Borrower of any mutilated Note, Borrower shall execute and
deliver in lieu thereof a new Note, dated the Closing Date, in the case of the
Tranche A Note, or dated the Tranche B Funding Date, in the case of the Tranche
B Note, in the same principal amount.
 
SECTION 13.11. Governing Law.  THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION).
 
SECTION 13.12. Jurisdiction.  Borrower irrevocably submits to the jurisdiction
of the courts of the State of New York and of the United States sitting in the
State of New York, and of the courts of its own corporate domicile with respect
to actions or proceedings brought against it as a defendant, for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby (a “Proceeding”).  Borrower irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any Proceeding and any claim that any
Proceeding has been brought in an inconvenient forum.  Any process or summons
for purposes of any Proceeding may be served on Borrower by mailing a copy
thereof by registered mail, or a form of mail substantially equivalent thereto,
addressed to it at its address as provided for Notices hereunder.
 
SECTION 13.13. Waiver of Jury Trial.  BORROWER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 13.14. Waiver of Immunity.  To the extent that Borrower has or hereafter
may be entitled to claim or may acquire, for itself or any of its assets, any
immunity from suit, jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, or otherwise) with respect to itself or any of its property, Borrower
hereby irrevocably waives such immunity in respect of its obligations hereunder
and under the Notes to the fullest extent permitted by law.
 
SECTION 13.15. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-61-

--------------------------------------------------------------------------------

 
 
SECTION 13.16. Limitation on Rights of Others.  Except for the Indemnitees
referred to in Section 12.03, no Person other than a Party shall have any legal
or equitable right, remedy or claim under or in respect of this Agreement.
 
SECTION 13.17. No Partnership.  Nothing in this Agreement or any other
Transaction Document shall be read to create any agency, partnership or joint
venture of the Lender (or any of its Affiliates) and Borrower (or any of its
Affiliates).  Each Party agrees not to refer to the other as a “partner” or the
relationship as “partnership” or “joint venture.”
 
SECTION 13.18. Survival.  The obligations of Borrower contained in Sections
4.04, 4.05, Article V and Article XII shall survive the repayment of the Loans
and the cancellation of the Notes and the termination of the other obligations
of Borrower hereunder.
 
SECTION 13.19. Patriot Act Notification.  Lender hereby notifies Borrower that,
consistent with the USA Patriot Act, Public Law No. 107-56 (the “Patriot Act”),
regulations promulgated thereunder and under other applicable Law, the Lender’s
procedures and customer due diligence standards require it to obtain, verify and
record information that identifies Borrower, including among other things name,
address, information regarding persons with authority or control over Borrower,
and other information regarding Borrower, its operations and transactions with
the Lender.  Borrower agrees to provide such information and take such actions
as are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with its procedures, the Patriot Act and any other
applicable Laws.
 
ARTICLE XIV
SUBORDINATION
 
SECTION 14.01. Obligations Subordinated to Indebtedness Under the Existing Loan
Agreement.  Borrower covenants and agrees, and the Lender by its acceptance
hereof likewise covenants and agrees, that all Obligations shall be issued
subject to the provisions of this Article XIV; and each Person holding any
Obligations, whether upon original issue or upon transfer, assignment or
exchange thereof, accepts and agrees that all payments of the principal of and
interest on the Obligations by Borrower shall, to the extent and in the manner
set forth in this Article XIV be subordinated and junior in right of payment to
the prior payment in full in cash of the Existing Loan.
 
SECTION 14.02. No Payment on Obligations in Certain Circumstances; Payment Held
in Trust.
 
(a) No Payments in Certain Circumstances.  No direct or indirect payment by or
on behalf of Borrower of principal of or interest on the Loans, whether pursuant
to the terms of the Obligations, upon acceleration, or otherwise, shall be made
if, at the time of such payment, there exists a default in the payment of all or
any portion of the obligations under the Existing Loan Agreement, whether at
maturity, on account of mandatory redemption or prepayment or acceleration, and
such default shall not have been cured or waived or the benefits of this
sentence waived by or on behalf of lender under the Existing Loan Agreement.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-62-

--------------------------------------------------------------------------------

 
 
(b) Payments Held in Trust.  In the event that, notwithstanding the foregoing,
any payment shall be received by the Lender when such payment is prohibited by
Section 14.02(a), such payment shall be held in trust for the benefit of, and
shall be paid over or delivered to, the lender under the Existing Loan
Agreement, but only to the extent that, upon notice from the Lender to the
lender under the Existing Loan Agreement that such prohibited payment has been
made, such lender notifies the Lender in writing of the amounts then due and
owing on Existing Loan, if any, and only the amounts specified in such notice to
the Lender shall be paid to such lender.
 
SECTION 14.03. Payment Over of Proceeds upon Dissolution, Etc.
 
(a) Payment Over.  Upon any payment or distribution of assets or securities of
Borrower of any kind or character, whether in cash, property or securities, upon
any dissolution or winding-up or liquidation or reorganization of Borrower,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, the Existing Loan shall first be paid in full in cash before
the Lender shall be entitled to receive any payment by Borrower of the principal
of or interest on the Obligations, or any payment by Borrower to acquire any of
the Obligations for cash, property or securities, or any distribution with
respect to the Obligations of any cash, property or securities.  Before any
payment may be made by, or on behalf of, Borrower of the principal of or
interest on the Obligations upon any such dissolution or winding-up or
liquidation or reorganization, any payment or distribution of assets or
securities of Borrower of any kind or character, whether in cash, property or
securities, to which the Lender would be entitled, but for the subordination
provisions of this Agreement, shall be made by Borrower or by any receiver,
trustee in bankruptcy, liquidation trustee, agent or other Person making such
payment or distribution, directly to the lender under the Existing Loan
Agreement, to the extent necessary to pay the Existing Loan in full in cash
after giving effect to any prior or concurrent payment, distribution or
provision therefor to or for the lender under the Existing Loan Agreement.
 
(b) Payments Held in Trust.  In the event that, notwithstanding the foregoing
provision prohibiting such payment or distribution, any payment or distribution
of assets or securities of Borrower of any kind or character, whether in cash,
property or securities, shall be received by the Lender at a time when such
payment or distribution is prohibited by Section 14.03(a) and before all
obligations in respect of Existing Loan are paid in full in cash, or payment
provided for, such payment or distribution shall be received and held in trust
for the benefit of, and shall be paid over or delivered to, the lender under the
Existing Loan Agreement, for application to the payment of Existing Loan
remaining unpaid until the Existing Loan has been paid in full in cash after
giving effect to any prior or concurrent payment, distribution or provision
therefor to or for the lender under the Existing Loan Agreement.
 
SECTION 14.04. Subrogation.  Upon the payment in full in cash of the Existing
Loan, or provision for payment, the Lender shall be subrogated to the rights of
the lender under the Existing Loan Agreement to receive payments or
distributions of cash, property or securities of Borrower made on the Existing
Loan until the principal of and interest on the Obligations shall be paid in
full in cash; and, for the purposes of such subrogation, no payments or
distributions to the lender under the Existing Loan Agreement of any cash,
property or securities to which the Lender would be entitled except for the
provisions of this Article XIV, and no payment over pursuant to the provisions
of this Article XIV to the lender under the Existing Loan Agreement by the
Lender shall, as between Borrower, its creditors other than the lender under the
Existing Loan Agreement, and the Lender, be deemed to be a payment by Borrower
to or on account of the Existing Loan.  It is understood that the provisions of
this Article XIV are and are intended solely for the purpose of defining the
relative rights of the Lender, on the one hand, and the lender under the
Existing Loan Agreement, on the other hand.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-63-

--------------------------------------------------------------------------------

 
 
(a) If any payment or distribution to which the Lender would otherwise have been
entitled but for the provisions of this Article XIV shall have been applied,
pursuant to the provisions of this Article XIV, to the payment of all amounts
payable under Existing Loan, then and in such case, the Lender shall be entitled
to receive from the lender under the Existing Loan Agreement any payments or
distributions received by such lender in excess of the amount required to make
payment in full, or provision for payment, of the Existing Loan.
 
SECTION 14.05. Obligations of Borrower Unconditional.  Nothing contained in this
Article XIV or elsewhere in this Agreement is intended to or shall impair, as
among Borrower and the Lender, the obligation of Borrower, which is absolute and
unconditional, to pay to the Lender the principal of and interest on the
Obligations as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the Lender
and creditors of Borrower other than the lender under the Existing Loan
Agreement, nor shall anything herein or therein prevent the Lender from
exercising all remedies otherwise permitted by applicable Law upon Default under
this Agreement, subject to the rights, if any, under this Article XIV of the
lender under the Existing Loan Agreement in respect of cash, property or
securities of Borrower received upon the exercise of any such remedy.
 
Without limiting the generality of the foregoing, nothing contained in this
Article XIV shall restrict the right of the Lender to take any action to declare
the Obligations to be due and payable prior to the Tranche A Maturity Date or
the Maturity Date, as the case may be, or to pursue any rights or remedies
hereunder; provided, however, that Existing Loan then due and payable shall
first be paid in full before the Lender is entitled to receive any direct or
indirect payment from Borrower of principal of or interest on the Obligations.
 
SECTION 14.06. Reliance on Judicial Order or Certificate of Liquidating
Agent.  Upon any payment or distribution of assets or securities referred to in
this Article XIV, the Lender shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or upon a
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other person making such payment or distribution, delivered to the Lender for
the purpose of ascertaining the Persons entitled to participate in such
distribution, the lender under the Existing Loan Agreement and other
indebtedness of Borrower, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Article XIV.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-64-

--------------------------------------------------------------------------------

 
 
SECTION 14.07. Lender’s Relation to Senior Indebtedness.  The Lender shall be
entitled to all the rights set forth in this Article XIV with respect to any
portion of the Existing Loan which may at any time be held by it in its
individual or any other capacity to the same extent as the lender under the
Existing Loan Agreement, and nothing in this Agreement shall deprive the Lender
of any of its rights thereunder.
 
With respect to the lender under the Existing Loan Agreement, the Lender
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XIV, and no implied covenants or
obligations with respect to such lender shall be read into this Agreement
against the Lender.  The Lender shall not be deemed to owe any fiduciary duty to
the lender under the Existing Loan Agreement (except to the extent provided in
Section 14.03(b)).  The Lender shall not be liable to such lender if the Lender
shall in good faith mistakenly pay over or distribute to Borrower or to any
other Person cash, property or securities to which such lender shall be entitled
by virtue of this Article XIV or otherwise.
 
SECTION 14.08. This Section Not To Prevent Events of Default.  The failure to
make a payment on account of principal of or interest on the Obligations by
reason of any provision of this Article XIV shall not be construed as preventing
the occurrence of an Event of Default.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-65-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.
 

   
LFRP INVESTORS, L.P.,
   
as Lender
         
By:
CHRP Overflow Fund GP, LLC,
its General Partner
                   
By:
/s/ Gregory B. Brown, M.D.
      Name:   Gregory B. Brown, M.D.      
Title:     Authorized Signatory
               
DYAX CORP.,
   
    as Borrower
               
By:
/s/ Ivana Magovcevic-Liebisch ________
     
Name:   Ivana Magovcevic-Liebisch
     
Title:     EVP, Chief Business Officer & General Counsel
 
 
 
 

 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Form of Business Report
 
 
[*****]
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
LOCKBOX AGREEMENT
 
This LOCKBOX AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Agreement”) is dated as of [            ] and entered into by and
among Dyax Corp., a Delaware corporation, both in its individual capacity (as
such, “Company”) and as initial calculation agent hereunder (as such, the
“Lockbox Calculation Agent”), LFRP Investors, L.P., a Delaware limited
partnership (“Lender”), and JPMorgan Chase Bank, N.A., both in its capacity as a
depositary bank and in its capacity as a “bank” (as defined in Section
9-102(a)(8) of the UCC) (in such capacities, the “Financial Institution”), and
in its capacity as escrow agent hereunder (the “Lockbox Escrow Agent”).
 
RECITALS
 
WHEREAS, Company and Lender are parties to that certain Loan Agreement, dated as
of December [  ], 2011 (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”), pursuant to which Company has agreed, inter
alia, to make certain payments to Lender, and to provide Lender with certain
collateral to secure Company’s payment and performance obligations under the
Loan Agreement and related documents;
 
WHEREAS, the Loan Agreement provides that Lender shall receive a certain amount
of cash in respect of the Included Receipts, the calculation of which is set
forth in the Loan Agreement;
 
WHEREAS, Company and Lender wish to (i) appoint the Lockbox Escrow Agent to
serve as escrow agent hereunder and, in such capacity, to administer the Lockbox
Account in accordance with the terms hereof; (ii) authorize the Lockbox Escrow
Agent to appoint Company to serve as the initial calculation agent hereunder
and, in such capacity, to calculate the portions of amounts deposited in the
Lockbox Account to be paid into Company Concentration Account and the Lender
Concentration Account in accordance with the terms of this Agreement, and to
provide the Lockbox Escrow Agent with the information necessary for the Lockbox
Escrow Agent to make such transfers in accordance with the terms of this
Agreement; and (iii) provide for the establishment with the Financial
Institution of each of the Lockbox Account, Company Concentration Account and
the Lender Concentration Account;
 
WHEREAS, all Gross Payments are to be distributed from the Lockbox Account by
the Lockbox Escrow Agent to Company Concentration Account and the Lender
Concentration Account in accordance with the terms hereof;
 
WHEREAS, Company and Lender are parties to the Security Agreement, dated as of
[ ] (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), pursuant to which, inter alia, Company granted in favor
of Lender a security interest in an undivided interest in Company Concentration
Account and all Deposit Funds held therein or credited thereto from time to
time, and Company’s interest in the Lockbox Account;
 
WHEREAS, each of the Financial Institution and the Lockbox Escrow Agent
acknowledges the grant by Company in favor of Lender of the above described
security interests; and
 
WHEREAS, since Lender is a secured party and holds a security interest in
certain property of Company pursuant to the Security Agreement, Company and
Lender intend to enter into this Agreement in order (i) to perfect Lender’s
security interest in Company Concentration Account by “control” pursuant to
Section 9-104 and Section 8-106 of the UCC, and (ii) to set forth their
respective rights and obligations with respect to the Deposit Accounts;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Section 1.          Certain Terms.  Capitalized terms when used in this
Agreement, including its preamble, recitals and schedules, shall have the
meanings set forth in Annex A attached hereto.  Other capitalized terms have the
meanings set forth in the Loan Agreement.
 
Section 2.          Appointment of Agents; Establishment of Accounts.
 
(a)           Each of Company and Lender hereby appoints the Lockbox Escrow
Agent to act as escrow agent hereunder in accordance with the terms hereof, to
establish the Lockbox Account in the name of the Lockbox Escrow Agent, as escrow
agent for Lender and Company, and under the sole dominion and control of the
Lockbox Escrow Agent, to receive, hold, invest and disburse funds on deposit
therein from time to time pursuant to the terms hereof and to otherwise perform
the duties assumed by the Lockbox Escrow Agent hereunder.  The Lockbox Escrow
Agent hereby accepts such appointment and agrees to be bound by the terms and
conditions of this Agreement.
 
(b)           Each of Company and Lender hereby authorizes the Lockbox Escrow
Agent to appoint, and the Lockbox Escrow Agent hereby appoints, the Lockbox
Calculation Agent as the sub-agent of the Lockbox Escrow Agent, to provide
calculations in relation to amounts on deposit in the Lockbox Account from time
to time pursuant to the terms hereof and to otherwise perform the duties assumed
by the Lockbox Calculation Agent hereunder.  The Lockbox Calculation Agent
hereby accepts such appointment and agrees to be bound by the terms and
conditions of this Agreement.
 
(c)           The Lockbox Escrow Agent hereby confirms that it has established a
special escrow account in its name as Escrow Agent, designated as the “Lockbox
Account”, and bearing account number [] (the “Lockbox Account”), which account
shall be non interest-bearing.  The Lockbox Escrow Agent shall keep the Lockbox
Account separate and apart from all other funds and moneys held by it, and shall
hold all funds on deposit therein from time to time for the benefit of Company
and Lender, in accordance with their respective interests.  The Lockbox Escrow
Agent shall administer the Lockbox Account in accordance with the terms hereof.
 
(d)           Company and Lender have caused the Financial Institution to
establish, and the Financial Institution hereby confirms that it has
established, the following deposit accounts at the Financial Institution
(collectively, the “Concentration Accounts”; each a “Concentration Account”; and
together with the Lockbox Account, the “Deposit Accounts” and each, a “Deposit
Account”) designated as indicated below:
 
(i)            the account in the name of Company, bearing account number
[                  ] (the “Company Concentration Account”), which account shall
be interest-bearing; and
 
(ii)           the account in the name of Lender, bearing account number
[      ] (the “Lender Concentration Account”), which account shall be
interest-bearing.
 
(e)           Neither the Financial Institution nor the Lockbox Escrow Agent
shall change the name or account number of any Deposit Account without the prior
written consent of (x) Company and Lender, in the case of the Lockbox Account,
(y) Company and Lender, in the case of Company Concentration Account, and (z)
Lender, in the case of the Lender Concentration Account.
 
(f)           The parties hereto acknowledge and agree that each Deposit Account
is a “deposit account” within the meaning of Section 9-102(a)(29) of the UCC and
that the Financial Institution’s jurisdiction for purposes of the Deposit
Accounts under the UCC shall be New York.
 
(g)           Lockbox Escrow Agent shall furnish to Company and Lender periodic
reports, which account for all such investments and interest and income earned
thereon.  Such reports shall be furnished monthly or, more frequently, upon the
request of Company and Lender.
 
(h)           Each of Company and Lender acknowledges and agrees that (i) the
Lockbox Account has been established for the benefit of Company and Lender, (ii)
the Lockbox Account and all Deposit Funds relating thereto are the property of
the Lockbox Escrow Agent, for the benefit of Company and Lender in accordance
with their respective interests and (iii) it shall, at its own cost and expense,
defend the Lockbox Account (and all Deposit Funds relating thereto) against any
and all claims of its creditors, whether threatened or actual.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-2-

--------------------------------------------------------------------------------

 
 
(i)           The Deposit Funds in each Concentration Account shall be invested
by Financial Institution in Permitted Investments.  All Permitted Investments
shall be registered in the name of Financial Institution for the benefit of
Lender or Company, as applicable, and held by Financial Institution as part of
such Concentration Account.  Financial Institution may make investments through
its investment division or short-term investment department.  Financial
Institution shall sell and reduce to cash a sufficient amount of Permitted
Investments whenever the cash balance of the Concentration Accounts is
insufficient to pay the amounts required to be paid therefrom.  Financial
Institution shall, without further direction from any person, sell such
investments as and when required to make any payments from the Concentration
Accounts.  Financial Institution shall not be responsible or liable for any loss
suffered in connection with any investment of moneys made by Financial
Institution in accordance with this Section 2(i).
 
Section 3.          Operation of and Disbursements from the Lockbox Account.
 
(a)           The parties acknowledge and agree that the Gross Payments (as
defined in the Loan Agreement) shall be paid into the Lockbox Account.
 
(b)           The Lockbox Escrow Agent will provide the Lockbox Calculation
Agent with a daily report showing each payment received in the Lockbox Account
on the previous Business Day via online access.  From time to time, at a period
to be defined by Company but in any event no less frequently than once per
month, the Lockbox Calculation Agent shall submit a report to the Lockbox Escrow
Agent and the Financial Institution (with a copy to Company) in respect of the
amounts on deposit in the Lockbox Account as of the end of the relevant
calculation period (each, a “Lockbox Calculation Report”), which Lockbox
Calculation Report shall specify the portion thereof which is allocable to
Lender and Company, respectively, by way of allocations between the Lender
Concentration Account and Company Concentration Account.  Such allocations shall
be calculated by the Lockbox Calculation Agent as set forth on Schedule
5.  Company shall provide immediately to Lockbox Calculation Agent, on request,
any data or information requested by Lockbox Calculation Agent to prepare the
Lockbox Calculation Report.  The Lockbox Calculation Agent shall be responsible
for preparing the Lockbox Calculation Report in good faith and in a consistent
and reasonable manner in accordance with the terms of the Loan Agreement.
 
(c)           At the time the Lockbox Calculation Agent submits any Lockbox
Calculation Report in relation to the Lockbox Account, the Lockbox Calculation
Agent shall also provide the Lockbox Escrow Agent with supporting calculations
and other back-up information in reasonable detail, certified by a senior
financial officer of the Lockbox Calculation Agent.
 
(d)           Following receipt of a Lockbox Calculation Report, the Lockbox
Escrow Agent shall, within one (1) Business Day thereof, (i) allocate among the
applicable Concentration Accounts the amounts received in the Lockbox Account
that are covered by such Lockbox Calculation Report and (ii) make corresponding
wire transfers of such amounts from the Lockbox Account in accordance with the
terms hereof.  Only the Lockbox Escrow Agent will have the authority to make
transfers from the Lockbox Account and only in accordance with the terms of this
Agreement.  Within five (5) days of the close of any calendar quarter, the
Lockbox Escrow Agent will provide Lender copies of each Lockbox Calculation
Report and any other information or certificates received from the Lockbox
Calculation Agent during the preceding quarter.
 
(e)           In the event the Lockbox Calculation Agent determines that a
Lockbox Calculation Report contains any incorrect calculations, the Lockbox
Calculation Agent shall promptly notify the Lockbox Escrow Agent, and provide a
revised Lockbox Calculation Report to the Lockbox Escrow Agent together with
information of the type specified in Section 3(c) above.  If the revised Lockbox
Calculation Report is received by the Lockbox Escrow Agent prior to its
distribution of the sums covered thereby, then the Lockbox Escrow Agent shall
distribute such sums in accordance with the revised Lockbox Calculation Report;
if not, then the Lockbox Escrow Agent will make appropriate offsets/credits with
respect to future distributions from the Lockbox Account, based on information
provided to it by the Lockbox Calculation Agent (which the Lockbox Calculation
Agent undertakes to do on a prompt basis).
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-3-

--------------------------------------------------------------------------------

 
 
(f)           The Lockbox Escrow Agent shall rely on the information contained
in any Lockbox Calculation Report provided to it from time to time by the
Lockbox Calculation Agent, and shall, on the next Business Day after receipt
thereof, transfer amounts on deposit in the Lockbox Account in accordance with
the information contained in any such Lockbox Calculation Report, without any
duty to investigate.  The Lockbox Escrow Agent shall have no liability to any
party hereto on account of disbursing funds in the Lockbox Account on the basis
of information contained in any such Lockbox Calculation Report.
 
Section 4.          Control of the Concentration Accounts.
 
(a)           In order to perfect Lender’s security interest in Company
Concentration Account (and any and all Deposit Funds held therein or credited
thereto from time to time) by “control” pursuant to Section 9-104 of the UCC,
Company, Lender and the Financial Institution agree as follows: So long as no
Event of Default or Termination Event shall have occurred and be continuing,
Company shall be entitled to give Account Instructions to the Financial
Institution directing the disposition, transfer, withdrawal, disbursement,
investment or redemption of any Deposit Funds in or credited to Company
Concentration Account, and the Financial Institution shall comply with such
Account Instructions from Company (without any consent being required from
Lender).  Upon receiving notice from Lender, however (which, for the avoidance
of doubt, may be given by Lender upon the occurrence and during the continuance
of an Event of Default or a Termination Event), the Financial Institution shall
cease complying with any and all Account Instructions from Company pertaining to
or concerning Company Concentration Account or any Deposit Funds therein or
credited thereto.  At such time, only Lender shall be entitled to give Account
Instructions to the Financial Institution directing the disposition, transfer,
withdrawal, disbursement, investment or redemption of any Deposit Funds in or
credited to Company Concentration Account until such time as Lender otherwise
advises in writing (which, for the avoidance of doubt, shall be given promptly
following the cure or waiver of such Event of Default or Termination Event).
 
(b)           (1) Only Lender shall be entitled to give Account Instructions
directing the disposition, transfer, withdrawal, disbursement, investment or
redemption of any Deposit Funds in or credited to the Lender Concentration
Account, and the Financial Institution shall comply with such Account
Instructions from Lender from time to time.  The parties acknowledge that the
Lender Concentration Account is the unencumbered property of the Lender.
 
(2)           Only Company shall be entitled to give Account Instructions
directing the disposition, transfer, withdrawal, disbursement, investment or
redemption of any Deposit Funds in or credited to Company Concentration Account
prior to an Event of Default and the Financial Institution shall comply with
such Account Instructions from Company from time to time.
 
(c)           The Financial Institution shall not, and shall not agree with any
Third Party to, comply with any Account Instructions or other instructions,
orders or directions from a Third Party  pertaining to or concerning any
Concentration Account or any Deposit Funds therein or credited thereto, without
the prior written consent of Lender and Company (in the case of Company
Concentration Account, prior to the earlier of an Event of Default or a
Termination Event) and Lender (in the case of the Lender Concentration Account
and, from and after the earlier of an Event of Default or a Termination Event
that has not been cured or waived, Company Concentration Account).
 
Section 5.          Financial Institution’s Obligations with respect to the
Deposit Accounts.
 
(a)           The Financial Institution agrees to maintain each Deposit Account
separately, in accordance with the terms of this Agreement and agrees not to
commingle the Deposit Funds in or credited to, or designated for deposit in, any
Deposit Account with any other Deposit Funds held on behalf of Company, Lender
or any other person or entity.  The Financial Institution shall not apply any
Deposit Funds received in the Deposit Accounts and not to make disbursements
from or debits to the Deposit Accounts other than in accordance with this
Agreement.  In the event there are multiple Lenders, the Financial Institution
shall distribute Deposit Funds in the Lender Concentration Account on a pro rata
basis to the Lenders according to their proportionate interests in the Loan as
required by Section 13.01(d) of the Loan Agreement and in accordance with the
applicable Register Notice, if any, delivered by Company pursuant to Section
5.06(a) of the Loan Agreement.  Prior to making any distributions to a new
Lender, the Financial Institution will require such Lender to deliver to the
Lockbox Escrow Agent and Financial Institution a W-8 or W-9 Internal Revenue
Service form or any other similar form issued by the relevant taxing authority
duly executed by it.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           The Financial Institution acknowledges that Company Concentration
Account and Company’s interest in the Lockbox Account, and any Deposit Funds
therein or credited thereto, are subject to the security interest of Lender
therein.  Each of the Lockbox Escrow Agent and the Financial Institution
acknowledges that Company has granted Lender a security interest over Company
Concentration Account and Company’s interest in the Lockbox Account.
 
(c)           The parties hereto acknowledge and agree that items deposited in
any Deposit Account shall be deemed to bear the valid and legally binding
endorsement of the payee and to comply with all of the Financial Institution’s
requirements for the supplying of missing endorsements, now or hereafter in
effect.  Any deposit made into any Deposit Account shall be deemed deposited
therein when the funds in respect of such deposit shall become cleared funds.
 
(d)           The Financial Institution shall redeposit with advice any item
returned for any reason.  If any item is returned a second time, the Financial
Institution will charge the amount of such item against the Lockbox Account if
the same contains sufficient funds to pay the amount of the returned item.  If
the balance in the Lockbox Account is not sufficient to pay the amount of the
returned item, the Financial Institution shall notify Company and
Lender.  Company agrees to reimburse the Financial Institution for the same
promptly after such notification.  The Financial Institution shall also notify
Company and Lender of its current standard charges for returned items and
Company agrees to pay the Financial Institution such charges promptly after such
notification.  The Financial Institution shall return the item along with the
debit advice to Company, with a copy to Lender.  The Financial Institution is
granted the further right to debit from any Deposit Account any amounts
deposited therein in error or as necessary to correct processing errors.
 
(e)           Each week that the Financial Institution receives any Deposit
Funds in any Deposit Account, the Financial Institution shall notify Company and
Lender in writing that it has received such Deposit Funds into such account or
accounts, and the Financial Institution shall set forth in such writing (i) the
names of the accounts into which such Deposit Funds were received, if such
payments have been received, (ii) the date of receipt of such Deposit Funds,
(iii) the amount of such receipt and (iv) the name of the payor.
 
(f)           The Financial Institution shall at all times provide the parties
hereto with online computer access, in a format or formats reasonably acceptable
to Company and Lender, to account balances, collection and remittance
information relative to the Deposit Accounts and within five (5) Business Days
following the end of each month, shall cause to be made available to Company and
Lender by means of online computer access, and within ten (10) Business Days
following the end of each month shall send or cause to be sent a statement for
such month to Company and Lender in each case outlining a list of (i) the
amounts, if any, transferred into or from any Deposit Account during the
preceding month, the dates of each such transfer and the accounts into which
such transfers were made, (ii) the balance, if any, in each Deposit Account as
of the end of such month, and (iii) any other debits or credits made during the
month to each Deposit Account together with a description thereof.
 
(g)           Any transfer of funds from the Lockbox Account to Company
Concentration Account shall be made by wire transfer or similar method of
transfer of immediately available funds, unless otherwise agreed to in writing
by Company.  Any transfer of funds from the Lockbox Account to the Lender
Concentration Account shall be made by wire transfer or similar method of
transfer of immediately available funds, unless otherwise agreed to in writing
by Lender.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-5-

--------------------------------------------------------------------------------

 
 
 
Section 6.          Resignation and Replacement of Lockbox Escrow Agent.
 
(a)           The Lockbox Escrow Agent shall have the right at any time, by
giving written notice to the Financial Institution, Company and Lender, to
resign and be discharged of the responsibilities hereby created, such
resignation to become effective upon (i) the appointment of a successor Lockbox
Escrow Agent by Company and Lender and (ii) the acceptance of such appointment
by such successor Lockbox Escrow Agent.  If no successor Lockbox Escrow Agent
shall be appointed and shall have accepted such appointment within ninety (90)
days after the date the Lockbox Escrow Agent gives the aforesaid notice of
resignation, the Lockbox Escrow Agent may apply to any court of competent
jurisdiction to appoint a successor Lockbox Escrow Agent to act until such time,
if any, as a successor Lockbox Escrow Agent shall have been appointed as
provided in this Section.  Any successor so appointed by such court shall
immediately and without further act be superseded by any successor Lockbox
Escrow Agent appointed by Company and Lender.
 
(b)           Company and Lender shall have the right, upon mutual agreement, at
any time, to remove the Lockbox Escrow Agent and appoint a successor Lockbox
Escrow Agent, such removal to be effective upon the acceptance of such
appointment by the successor Lockbox Escrow Agent.
 
(c)           Any resigning or removed Lockbox Escrow Agent shall be entitled to
the fees and indemnities set forth herein to the extent incurred or arising, or
relating to events occurring, before such resignation or removal.
 
Section 7.          Resignation and Replacement of Lockbox Calculation Agent.
 
(a)           The Lockbox Calculation Agent shall have the right, at any time,
by giving written notice to the Financial Institution, Company and Lender, to
resign and be discharged of the responsibilities hereby created, such
resignation to become effective upon (i) the appointment of a successor Lockbox
Calculation Agent by Lender and Company, and (ii) the acceptance of such
appointment by such successor Lockbox Calculation Agent.  If no successor
Lockbox Calculation Agent shall be appointed and shall have accepted such
appointment within ninety (90) days after the date the Lockbox Calculation Agent
gives the aforesaid notice of resignation, the Lockbox Calculation Agent or
Lender may apply to any court of competent jurisdiction to appoint a successor
Lockbox Calculation Agent to act until such time, if any, as a successor Lockbox
Calculation Agent shall have been appointed as provided in this Section.  Any
successor so appointed by such court shall immediately and without further act
be superseded by any successor Lockbox Calculation Agent appointed by Lender and
Company.
 
(b)           Upon the determination by Lender or, if the Lockbox Calculation
Agent at such time is not Company or an Affiliate thereof, Company (in each
case, whether Lender or Company, acting reasonably and in good faith), that a
Termination Event has occurred (or, where Company is acting as Lockbox
Calculation Agent, an Event of Default has occurred), Lender or Company, as the
case may be, shall have the right to remove the Lockbox Calculation Agent by
providing written notice of such determination to the other parties hereto;
provided that, at Lender’s option, the Lockbox Calculation Agent may immediately
be suspended pending the resolution of any dispute regarding the provision of
such a notice as described in this Section 7(b).  In the event such a
determination is made, Lender or Company, as the case may be, may dispute such
determination by providing written notice to the other party within ten (10)
Business Days of receipt of the removal notice.  If no such dispute notice is so
provided, the Lockbox Calculation Agent shall be removed and a successor Lockbox
Calculation Agent shall be selected in accordance with Section 7(c).  If such a
dispute notice is timely provided, then the relevant parties shall first attempt
to reach an amicable settlement through mutual consultations and
negotiations.  If the parties are unable to reach an amicable settlement within
ten (10) Business Days from the date on which the dispute was first notified in
writing, then any party shall be entitled to submit the dispute to litigation
proceedings in accordance with the terms hereof.  Pending the resolution of any
such dispute, (unless the Lockbox Calculation Agent has been suspended as
described above) the party then serving as Lockbox Calculation Agent may
continue to serve in such role, provided that, during the pendency of any such
dispute, it delivers Lockbox Calculation Reports no less frequently than once
per week to each of the Lockbox Escrow Agent, Company and Lender.  If, following
the commencement of any dispute regarding the existence of a Termination Event,
Company and Lender agree to remove the Lockbox Calculation Agent or it is
finally determined by a court of competent jurisdiction that a Termination Event
has in fact occurred, then the Lockbox Calculation Agent shall be removed and a
replacement selected in accordance with Section 7(c).  In all events, removal of
the Lockbox Calculation Agent shall only become effective upon the acceptance by
the successor Lockbox Calculation Agent of its appointment.  Any resigning or
removed Lockbox Calculation Agent shall be entitled to the fees and indemnities
set forth herein to the extent incurred or arising, or relating to events
occurring, before such resignation or removal.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-6-

--------------------------------------------------------------------------------

 
 
 
(c)           In connection with removal of the Lockbox Calculation Agent
pursuant to Section 7(b), a successor Lockbox Calculation Agent shall be
selected by Lender and Company, unless the removed Lockbox Calculation Agent
shall be Company or an Affiliate thereof, in which event such Agent shall be
chosen by Lender; provided, however, that such successor shall be chosen from
the list on Schedule 6 to this Agreement or be a similar entity with a national
reputation in the United States.  When required to mutually agree, in the event
that Company and Lender do not agree upon a successor within thirty (30) days of
the date on which a party notified the others of its decision to remove the
Lockbox Calculation Agent (or, if such removal is disputed in accordance with
Section 7(b) hereof, within thirty (30) days of the resolution of such dispute),
Company, using its reasonable discretion, shall promptly appoint a successor
Lockbox Calculation Agent from among those persons listed on Schedule 6 or a
similar entity with a national reputation in the United States (excluding, for
those purposes, any Person previously removed as Lockbox Calculation Agent or
any Person that is the subject of a pending dispute).
 
Section 8.          Subordination of Lien; Waiver of Set-Off.  In the event that
the Financial Institution has obtained or subsequently obtains by agreement, by
operation of law or otherwise a security interest in, lien on, or encumbrance,
claim or (except as provided in the next sentence) right of set-off against, any
Deposit Account or any security entitlement or any Deposit Funds therein or
credited thereto, the Financial Institution hereby agrees that such security
interest, lien, encumbrance, claim, and right of set-off shall be subordinate to
any security interest or other interest of Lender therein and the security
entitlement or any Deposit Funds therein or credited thereto.  The Financial
Institution agrees not to exercise any present or future right of recoupment or
set-off against any Deposit Account or to assert against any Deposit Account any
present or future security interest, banker’s lien or any other lien or claim
(including claim for penalties) that the Financial Institution may at any time
have against or in any Deposit Account or any security entitlement or any
Deposit Funds therein or credited thereto; provided, however, that, the
Financial Institution may set-off against the Lockbox Account the face amount of
any checks which have been credited to any Deposit Account but are subsequently
returned unpaid because of uncollected or insufficient funds in accordance with
Section 5(d).
 
Section 9.          Certain Matters Affecting the Financial Institution, Lockbox
Escrow Agent and Lockbox Calculation Agent.
 
(a)           Each of the Financial Institution, the Lockbox Escrow Agent and
the Lockbox Calculation Agent (in its capacity as such) shall perform only such
duties and obligations as are expressly set forth herein with respect to it and
no implied duties or obligations shall be read into this Agreement (it being
understood that the foregoing shall not otherwise limit any duty or obligation
of Company in its individual capacity).  None of the Financial Institution, the
Lockbox Escrow Agent or the Lockbox Calculation Agent (in its capacity as such)
shall have any liability under any agreement other than this Agreement, nor
shall the Financial Institution or the Lockbox Calculation Agent have any duty
to inquire as to the provisions of any agreement other than this Agreement.
 
(b)           Each of the Financial Institution and the Lockbox Escrow Agent may
rely upon, and shall not be liable for acting in accordance with this Agreement
upon, any written notice, instruction or request furnished to it hereunder and
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties, or for refraining from acting if and to the extent
that such written notice, instruction or request requires it to refrain from
acting.  Neither the Financial Institution nor the Lockbox Escrow Agent shall be
under a duty to inquire into or investigate the validity, accuracy or content of
any such document.
 
(c)           In the event any Account Instruction, Lockbox Calculation Report
or other notice is given to the Lockbox Escrow Agent or Financial Institution by
Company or Lender, whether in writing, by facsimile or telecopier, or otherwise,
each of the Lockbox Escrow Agent and Financial Institution is authorized to seek
confirmation thereof by telephone call-back to, as applicable, from one or more
of such Person’s Authorized Representatives, and each of the Financial
Institution and Lockbox Escrow Agent may rely upon the confirmation of anyone
purporting to be the Authorized Representative so designated.  The Authorized
Representatives and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Financial Institution and the
Lockbox Escrow Agent.  The parties to this Agreement acknowledge and agree that
such security procedures are commercially reasonable.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Company and Lender acknowledge that repetitive funds transfer
instructions may be given to the Lockbox Escrow Agent or Financial Institution
for one or more beneficiaries where only the date of the requested transfer, the
amount of funds to be transferred, and/or the description of the payment shall
change within the repetitive instructions (“Standing Settlement
Instructions”).  According, Company and Lender shall deliver to Lockbox Escrow
Agent or Financial Institution such specific Standing Settlement Instructions
only for each respective beneficiary as set forth in Exhibit A to this Escrow
Agreement, by facsimile or other written instructions.  Lockbox Escrow Agent or
Financial Institution may rely solely upon such Standing Settlement Instructions
and all identifying information set forth therein for each beneficiary.  Lockbox
Escrow Agent or Financial Institution and Company or Lender agree that such
Standing Settlement Instructions shall be effective as the funds transfer
instructions of Company or Lender, without requiring a verifying callback,
whether or not authorized, if such Standing Settlement Instructions are
consistent with previously authenticated Standing Settlement Instructions for
that beneficiary.  The parties acknowledge that such Standing Settlement
Instructions are a security procedure and are commercially reasonable.
 
(e)           Neither the Financial Institution nor the Lockbox Escrow Agent
shall be liable for any action taken or omitted by it except to the extent that
a court of competent jurisdiction determines that the Financial Institution’s or
the Lockbox Escrow Agent’s (as applicable) gross negligence or willful
misconduct was the cause of any loss, expense, cost, damage or liability to
either or both of Company or Lender.
 
(f)            Each of the Financial Institution and the Lockbox Escrow Agent
(i) shall have the right to execute any of its powers and perform any of its
duties hereunder directly or through agents or attorneys (which, in the case of
the Lockbox Escrow Agent, may be in addition to the Lockbox Calculation Agent),
the appointment of which will be approved in writing by Company and Lender (and
the Financial Institution or Lockbox Escrow Agent (as applicable) shall be
liable only for its gross negligence or willful misconduct (as finally
adjudicated in a court of competent jurisdiction) in the selection of any such
agent or attorney) and (ii) shall have the right to consult with counsel,
accountants and other skilled persons to be selected and retained by it.
 
(g)           Any legal entity into which the Financial Institution or the
Lockbox Escrow Agent, in each case in its individual capacity, may be merged or
converted or with which it may be consolidated, or any legal entity resulting
from any merger, conversion or consolidation to which the Financial Institution
or the Lockbox Escrow Agent, in each case in its individual capacity, shall be a
party, or any legal entity to which substantially all the corporate trust
business of the Financial Institution or the Lockbox Escrow Agent may be
transferred, shall be the Financial Institution or Lockbox Escrow Agent, as
applicable, under this Agreement without further act or notice, other than that
the Financial Institution or Lockbox Escrow Agent, as applicable, shall endeavor
to give prompt notice thereof to the other parties hereto (it being understood
that it shall not have any liability for failure to do so).
 
(h)           In the event that the Financial Institution or the Lockbox Escrow
Agent is unable to perform its obligations under the terms of this Agreement (x)
because of acts of God, strikes, electrical outages, equipment or transmission
failure or damage reasonably beyond its control, or any other cause reasonably
beyond its control, or (y) because, upon advice of its counsel, performance
would violate any applicable guideline, rule or regulation of any governmental
authority having jurisdiction over it, then, in each case with respect to the
foregoing clauses (x) and (y) in this subsection (g), the Financial Institution
or the Lockbox Escrow Agent, as applicable, shall promptly notify Company and
Lender thereof in writing and shall not be liable for damages to the other
parties for any unforeseeable damages resulting from such failure to perform or
otherwise from such causes.  Performance under this Agreement by the Financial
Institution shall resume when it is able to perform substantially its duties
hereunder.
 
(i)            Anything in this Agreement to the contrary notwithstanding, in no
event shall any of the Financial Institution, Lockbox Escrow Agent or Lockbox
Calculation Agent (other than Company or its Affiliates) (in its capacity as
such) be liable for any special, indirect, exemplary or consequential loss or
damage of any kind whatsoever (including, but not limited to, lost profits),
even if it has been advised of the likelihood of such loss or damage and
regardless of the form of action (it being understood that the foregoing shall
not otherwise limit any duty or obligation of Company in its individual
capacity).
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-8-

--------------------------------------------------------------------------------

 
 
(j)           If Company and Lender shall be in a disagreement about the
interpretation of this Agreement, or about the rights and obligations, or the
propriety of any action contemplated by the Lockbox Escrow Agent hereunder, the
Lockbox Escrow Agent may, but shall not be required to, file an appropriate
civil action to resolve the disagreement.  The Lockbox Escrow Agent shall be
indemnified, jointly and severally, by Company and Lender for all costs,
including, reasonable attorneys’ fees, in connection with such civil action, and
shall continue, and be fully protected in continuing, to perform its
responsibilities under this Agreement until a final judgment, without any
further right of appeal, is received or the Lockbox Escrow Agent is replaced
pursuant to Section 6 of this Agreement; provided, that Lender’s liability under
this Section 9(j) shall be limited to costs and/or fees incurred solely as a
result of Lockbox Escrow Agent’s action or inaction taken pursuant to Lender’s
instructions.  If there is any disagreement as to the propriety of any action of
the Lockbox Escrow Agent, Company and Lender shall meet promptly to discuss and,
if so agreed, to initiate the procedure to replace the Lockbox Escrow Agent in
accordance with Section 6 of this Agreement.
 
Section 10.        Conflict with Other Agreements; Adverse Claims.
 
(a)           In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail; provided, that Company and Lender
confirm to each other that nothing herein is intended to expand, modify or limit
the rights and/or obligations of Company and Lender under the Loan Agreement
and/or the Security Agreement; and provided, further, that in the event of any
inconsistency between this Agreement and the terms of the Loan Agreement and/or
the Security Agreement, the terms and provisions of the Loan Agreement and/or
the Security Agreement, as applicable, shall control as between Company and
Lender, with the Loan Agreement taking priority over the Security Agreement.
 
(b)           The Financial Institution hereby confirms that:
 
(i)           there are no agreements entered into between the Financial
Institution and any other person or entity with respect to any Deposit Account
except for this Agreement;
 
(ii)          it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person or entity (other
than Lockbox Escrow Agent, Company and Lender) relating to the Deposit Accounts
and/or any Deposit Funds therein or credited thereto pursuant to which it has
agreed to comply with any “entitlement orders” (as defined in Section
8-102(a)(8) of the UCC), orders, directions or any instructions of such person
or entity concerning any of the Deposit Accounts or the disposition, withdrawal
or disbursement of any Deposit Funds therein or credited thereto; and
 
(iii)         except for the claims and interests of Lockbox Escrow Agent,
Company and Lender in the Deposit Accounts and the Deposit Funds therein or
credited thereto, the Financial Institution does not know of any security
interest in, lien on, claim to, or interest in any Deposit Account or in any
“financial asset” (as defined in Section 8-102(a)(9) of the UCC), funds, monies,
checks or other items in or credited to the Deposit Accounts.  If any person or
entity asserts any security interest, lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any of the Deposit Accounts or any Deposit Funds
therein or credited thereto, other than the security interest of Lender therein,
the Financial Institution will promptly notify Lockbox Escrow Agent, Company and
Lender thereof in writing.
 
Section 11.           Authorized Representatives.  Each individual designated as
an authorized representative of Company or of Lender, respectively (an
“Authorized Representative”), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Agreement on behalf of Company or Lender, as the case may
be.  The specimen signature for each Authorized Representative of Company
initially authorized hereunder is set forth on Schedule 2.  The specimen
signature for each Authorized Representative of Lender initially authorized
hereunder is set forth on Schedule 3.  The specimen signature for each
Authorized Representative of the Lockbox Calculation Agent initially authorized
hereunder is set forth on Schedule 4.  From time to time, Company, Lender or the
Lockbox Calculation Agent may, by delivering to each other, the Lockbox Escrow
Agent and the Financial Institution a revised Schedule 2 or 3 or 4 (as
applicable), change the information previously given pursuant to this Section
11, but each of the parties hereto shall be entitled to rely conclusively on the
then current Schedule until receipt of a superseding Schedule.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-9-

--------------------------------------------------------------------------------

 
 
Section 12.           Representations, Warranties and Covenants.
 
(a)           Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby represents, warrants and
covenants to Company and Lender that:
 
(i)           the Deposit Accounts have each been established as set forth in
Section 2, and the Financial Institution covenants that the Deposit Accounts
will be maintained in the manner set forth herein until termination of this
Agreement;
 
(ii)          it has not assigned, pledged or granted a security interest in any
of the Deposit Accounts or any Deposit Funds in or credited in such Deposit
Accounts; and
 
(iii)         this Agreement constitutes the legal, valid and binding obligation
of the Financial Institution, enforceable against the Financial Institution in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles (regardless of whether enforcement is sought in
a proceeding in equity or at law).
 
(b)           Representations, Warranties and Covenants of the Lockbox Escrow
Agent.  The Lockbox Escrow Agent hereby represents, warrants and covenants to
Company and Lender that:
 
(i)           the Lockbox Account has been established as set forth in Section
2, and the Lockbox Escrow Agent covenants that the Lockbox Account will be
maintained in the manner set forth herein until termination of this Agreement;
 
(ii)          it has not assigned, pledged or granted a security interest in the
Lockbox Account or any Deposit Funds therein or credited thereto; and
 
(iii)         this Agreement constitutes the legal, valid and binding obligation
of the Lockbox Escrow Agent, enforceable against the Lockbox Escrow Agent in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles (regardless of whether enforcement is sought in
a proceeding in equity or at law).
 
(c)           Representations, Warranties and Covenants of the Lockbox
Calculation Agent.  The Lockbox Calculation Agent hereby represents, warrants
and covenants to Lockbox Escrow Agent, Company and Lender that:
 
(i)           solely in its capacity as Lockbox Calculation Agent hereunder, it
does not have, hereby waives, and shall not assert, any ownership interest or
other right or interest in and to the Lockbox Account or Deposit Amounts
relating thereto;
 
(ii)          this Agreement constitutes the legal, valid and binding obligation
of the Lockbox Calculation Agent, enforceable against the Lockbox Calculation
Agent in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-10-

--------------------------------------------------------------------------------

 
 
(iii)         the execution, delivery and performance by Lockbox Calculation
Agent of its obligations under this Agreement do not and will not constitute or
result in a breach of (A) Lockbox Calculation Agent’s organizational documents,
or (B) the provisions of any material contract to which Lockbox Calculation
Agent is a party or by which Lockbox Calculation Agent is bound; and
 
(iv)         all approvals and authorizations required to permit the execution,
delivery and performance by Lockbox Calculation Agent of this Agreement have
been obtained.
 
(d)           Representations, Warranties and Covenants of Company.  Company
hereby represents, warrants and covenants to the Financial Institution, Lockbox
Escrow Agent, Lockbox Calculation Agent and Lender that:
 
(i)           the execution, delivery and performance by Company of this
Agreement have been duly authorized by all necessary action;
 
(ii)          this Agreement has been duly executed and delivered by Company;
 
(iii)         this Agreement constitutes the legal, valid and binding obligation
of Company, enforceable against Company in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law);
 
(iv)         the execution, delivery and performance by Company of its
obligations under this Agreement do not and will not constitute or result in a
breach of (A) Company’s organizational documents, or (B) the provisions of any
material contract to which Company is a party or by which Company is bound
(other than any such provisions that have been waived by the other parties
thereto); and
 
(v)          all approvals and authorizations required to permit the execution,
delivery and performance by Company of this Agreement have been obtained.
 
(e)           Representations, Warranties and Covenants of Lender.  Lender
hereby represents, warrants and covenants to the Financial Institution, Lockbox
Escrow Agent, Lockbox Calculation Agent and Company that:
 
(i)           the execution, delivery and performance by Lender of this
Agreement have been duly authorized by all necessary action;
 
(ii)          this Agreement has been duly executed and delivered by Lender;
 
(iii)         this Agreement constitutes the legal, valid and binding obligation
of Lender, enforceable against Lender in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law);
 
(iv)         the execution, delivery and performance by Lender of its
obligations under this Agreement do not and will not constitute or result in a
breach of (A) Lender’s partnership agreement or other organizational documents,
or (B) the provisions of any material contract to which Lender is a party or by
which Lender is bound; and
 
(v)          all approvals and authorizations required to permit the execution,
delivery and performance by Lender of this Agreement have been obtained.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-11-

--------------------------------------------------------------------------------

 
 
Section 13.           Termination of this Agreement.
 
(a)           Except as otherwise provided in this Section 13, this Agreement
shall continue in effect until Lender confirms in writing that all amounts
payable under the Loan Agreement and all of the other Transaction Documents (as
defined in the Loan Agreement) have been indefeasibly paid in full (other than
indemnification obligations and other contingent obligations that, by their
terms, survive the termination of this Agreement).
 
(b)           Lender may terminate this Agreement at any time upon its delivery
of written notice of such termination to the Financial Institution, the Lockbox
Escrow Agent and Company.
 
(c)           Company may not terminate this Agreement for any reason without
the prior written consent of Lender.
 
(d)           Prior to any termination of this Agreement, the Financial
Institution hereby agrees that it shall promptly take, at the expense of
Company, all reasonable actions necessary to facilitate the transfer of any
Deposit Funds in or credited to the Deposit Accounts as follows: (i) in the case
of a termination of this Agreement under Section 13(a), to the depository
institution designated in writing by Company; and (ii) in all other cases, to
the depository institution designated in writing by Lender, which depository
institution will (in all cases) be so designated prior to termination hereof.
 
(e)           No termination of this Agreement shall impair the rights of any
party hereto with respect to checks processed prior to the effective date of
termination.
 
Section 14.           Fees and Expenses.  Any Lockbox Calculation Agent, other
than Company or its Affiliate, will receive a monthly fee for its services
hereunder, which shall be paid by Company and charged, on a pro rata basis,
against amounts on deposit in the Lockbox Account which would otherwise be
transferred to Company Concentration Account.  Each of the Lockbox Escrow Agent,
Lockbox Calculation Agent and Financial Institution agrees to look solely to
Company Concentration Account (or to Company or amounts which are otherwise
payable to or for the benefit of Company or to Company Concentration Account)
for payment of its applicable fee referred to below and any other fees in
connection with its services hereunder, and Company agrees to pay such fees on
demand therefor; provided, however, that the fees which such parties may charge
Company shall not exceed the fees and charges customarily charged by them for
comparable services, and will be adjusted upon replacement of any such party
hereunder.  Company acknowledges and agrees that it solely shall be, and at all
times remain, liable to the Lockbox Escrow Agent, Lockbox Calculation Agent and
Financial Institution in connection with its payment of such amounts.  The fees
of the Lockbox Escrow Agent are five thousand dollars ($5,000) per annum without
pro-ration for partial years.
 
Section 15.           Indemnity.
 
(a)           Each of Company and Lender agrees that it shall be jointly and
severally liable to indemnify and hold harmless each of the Lockbox Escrow Agent
and the Financial Institution and its respective successors, assigns, directors,
officers, managers, attorneys, accountants, experts, agents and employees
(collectively, the “Indemnitees”) from and against any and all Liabilities
incurred by any Indemnitee arising out of or in connection with (i) this
Agreement or (ii) the Financial Institution or Lockbox Escrow Agent’s
performance of its obligations and services under this Agreement, including,
without limitation, the compliance with any Account Instruction, Lockbox
Calculation Report or other instructions, orders, directions or notices given
hereunder, other than those Liabilities that are due to or caused by the gross
negligence or willful misconduct of any Indemnitee; provided, that Lender’s
liability under this Section 15(a) shall be limited to Liabilities  incurred
solely as a result of any Indemnitee’s action or inaction taken pursuant to
Lender’s instructions.
 
(b)           Company and Lender each agrees that it shall be jointly and
severally liable to indemnify and hold harmless any Lockbox Calculation Agent
from and against any and all Liabilities incurred by the Lockbox Calculation
Agent arising out of or in connection with (i) this Agreement or (ii) the
Lockbox Calculation Agent’s performance of its obligations and services under
this Agreement, other than those Liabilities that are due to or caused by the
Lockbox Calculation Agent’s gross negligence or willful misconduct; provided,
however, that Lender shall not have any obligation under this subsection with
respect to any Lockbox Calculation Agent which is the same Person as, or which
is an Affiliate of, Company; and, provided, further, that Lender’s liability
under this Section 15(b) shall be limited to Liabilities  incurred solely as a
result of Lockbox Calculation Agent’s action or inaction taken pursuant to
Lender’s instructions.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-12-

--------------------------------------------------------------------------------

 
 
(c)           The parties hereto acknowledge and agree that the foregoing
indemnities shall survive the resignation, replacement or removal of the
Financial Institution or any agent hereunder and the termination of this
Agreement until the expiration of the applicable statute of limitations.
 
Section 16.           TINs and Patriot Act Disclosure.
 
(a)           Company and Lender each represent to the Lockbox Escrow Agent and
Financial Institution and to each other that its respective correct taxpayer
identification number (“TIN”) assigned by the Internal Revenue Service or any
other taxing authority is set forth in Schedule 1.  Upon execution of this
Agreement, each of Company and Lender shall deliver to the Lockbox Escrow Agent
and Financial Institution a W-8 or W-9 Internal Revenue Service form or any
other similar form issued by the relevant taxing authority duly executed by it.
 
(b)           All interest or other income earned in the Lockbox Account (i)
shall be allocated and/or paid in accordance with the allocations made in
accordance with this Agreement and (ii) shall be reported to the Internal
Revenue Service or any other applicable taxing authority by Lockbox Escrow
Agent.  Notwithstanding such written directions, the Financial Institution shall
report and, if required, withhold any taxes as it reasonably determines may be
required by any law or regulation in effect at the time of the distribution.  In
the event that any earnings in the Lockbox Account remain undistributed at the
end of any calendar year, the Financial Institution shall report to the Internal
Revenue Service or such other taxing authority such earnings as it deems
appropriate or as required by any applicable law or regulation or, to the extent
consistent therewith, as directed in writing by Lender.  In addition, the
Financial Institution shall withhold from the Lockbox Account any taxes required
by law to be withheld and shall remit such taxes to the appropriate
authorities.  Any taxes withheld by the Financial Institution shall be included
in the statement required by Section 5(f).
 
(c)           All items of income, gain, expense and loss recognized in Company
Concentration Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and TIN of Company.  All items
of income, gain, expense and loss recognized in the Lender Concentration Account
allocable to each Lender shall be reported to the Internal Revenue Service and
all state and local taxing authorities under the name and TIN of such Lender.
 
(d)           Section 326 of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA
PATRIOT Act”) requires the Lockbox Escrow Agent and Financial Institution to
implement reasonable procedures to verify the identity of any person that opens
a new account with it.  Accordingly, the parties acknowledge that Section 326 of
the USA PATRIOT Act and the Lockbox Escrow Agent’s and Financial Institution’s
identity verification procedures require the Lockbox Escrow Agent and Financial
Institution to obtain information which may be used to confirm the parties
identity including without limitation name, address and organizational documents
(“identifying information”). The parties agree to provide the Lockbox Escrow
Agent and Financial Institution with and consent to the Lockbox Escrow Agent and
Financial Institution obtaining from third parties any such identifying
information required as a condition of opening an account with or using any
service provided by the Lockbox Escrow Agent and Financial Institution.
 
Section 17.           Specific Performance.  Each of the parties hereto
acknowledges that the other party will have no adequate remedy at law if it
fails to perform any of its obligations under this Agreement or any of the other
Transaction Documents.  In such event, each of the parties agrees that the other
party shall have the right, in addition to any other rights it may have (whether
at law or in equity), to specific performance of this Agreement.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-13-

--------------------------------------------------------------------------------

 
 
Section 18.           Notices.  All notices, consents, waivers and
communications hereunder given by any party to any other party shall be in
writing (including facsimile transmission) and delivered personally, by
telegraph, telecopy, telex or facsimile, by a recognized overnight courier, or
by dispatching the same by certified or registered mail, return receipt
requested, with postage prepaid, in each case addressed to the appropriate
notice address set forth on Schedule 1 or to such other address or addresses as
the parties may from time to time designate by notice as provided herein, except
that notices of changes of address shall be effective only upon receipt.  All
such notices, consents, waivers and communications shall: (a) when posted by
certified or registered mail, postage prepaid, return receipt requested, be
effective three (3) Business Days after dispatch, (b) when telegraphed,
telecopied, telexed or facsimiled, be effective upon receipt by the transmitting
party of confirmation of complete transmission, (c) when delivered by a
recognized overnight courier or in person, be effective upon receipt when hand
delivered or when delivery is confirmed by such courier’s tracking system or (d)
when sent by e-mail, upon receipt of a confirmatory return e-mail from the
recipient.
 
Section 19.           Entire Agreement.  This Agreement, together with the other
Transaction Documents and the Annexes and Schedules hereto and thereto (which
are incorporated herein by reference), constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, among the
parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein (or in the Annexes or Schedules hereto) has been made or relied
upon by any party hereto.  None of this Agreement, nor any provision hereof, is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
Section 20.           Amendments; No Waivers.
 
(a)           This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto;
provided, that the parties hereto agree that they will cooperate with LFRP
Investors, L.P. to amend this agreement in order to add mechanics related to
syndication of the Loan to one or more additional Lenders under the Loan
Agreement.  Lender may take any action that is permitted under the Loan
Agreement at the direction of Required Lenders.  No waiver of any right
hereunder shall be effective unless such waiver is signed in writing by the
party against whom such waiver is sought to be enforced.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 21.           Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, and any reference herein to a party shall be
deemed a reference to such party’s successors and assigns, if any.  Company,
Financial Institution and Lockbox Escrow Agent shall not be entitled to assign
any of their obligations and rights hereunder or any other Transaction Documents
without the prior written consent of Lender.  Lender may assign this Agreement
and any of its rights hereunder without restriction.
 
Section 22.           Severability.  If any provision of this Agreement is held
to be invalid or unenforceable, the remaining provisions shall nevertheless be
given full force and effect.
 
Section 23.           Recharacterization. The parties intend that this Agreement
(in so far as it relates to the Lockbox Account) constitute an escrow agreement
for all purposes, including, without limitation, for purposes of Sections 541
and 544 of the United States Bankruptcy Code, Title 11, United States Code (the
“Bankruptcy Code”).  To the extent that a court shall, notwithstanding such
intent, construe this Agreement (insofar as it relates to the Lockbox Account)
as constituting a security arrangement, the following provisions shall be deemed
to apply:
 
(a)           Company hereby grants to Lender a security interest in the Lockbox
Account and all funds, monies, checks and other items from time to time credited
thereto or on deposit therein, to secure the Secured Obligations as defined in
the Security Agreement;
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-14-

--------------------------------------------------------------------------------

 
 
(b)           The Lockbox Escrow Agent shall hold funds in the Lockbox Account
as bailee for Lender for purposes of perfecting such security interest by
control of such accounts.
 
(c)           Financial Institution shall comply with all Account Instructions
originated by the Lender with respect to the Lockbox Account without further
consent by Company.
 
Section 24.           Interpretation.  When a reference is made in this
Agreement to Sections, subsections, Annexes or Schedules, such reference shall
be to a Section, subsection, Annex or Schedule to this Agreement unless
otherwise indicated.  The terms “Agreement”, “herein”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, mean this
Agreement, as amended, supplemented or otherwise modified from time to
time.  The words “include”, “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation”.  No party
hereto shall be or be deemed to be the drafter of this Agreement for the
purposes of construing this Agreement against any other party.
 
Section 25.           Headings and Captions.  The headings and captions in this
Agreement are for convenience and reference purposes only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
Section 26.           Governing Law; Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD REQUIRE
THE APPLICATION OF LAWS OTHER THAN THOSE OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO
AND ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY THE NON−EXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
(c)           EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN SUBSECTION (b) ABOVE OF THIS
SECTION 26 IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN
THIS AGREEMENT.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
A PARTY TO SERVE PROCESS ON THE OTHER PARTY IN ANY OTHER MANNER PERMITTED BY
LAW.
 
Section 27.           Waiver of Jury Trial; Exclusion of Punitive Damages.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN ADDITION, WITHOUT
LIMITING COMPANY’S OBLIGATION TO INDEMNIFY LENDER FOR ANY THIRD PARTY CLAIM FOR
PUNITIVE DAMAGES, IN ANY LITIGATION OR ARBITRATION BETWEEN THE PARTIES HEREUNDER
NEITHER PARTY SHALL BE ENTITLED TO SEEK PUNITIVE DAMAGES FROM THE OTHER PARTY.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-15-

--------------------------------------------------------------------------------

 
 
Section 28.           Waiver of Immunity.  To the extent that Company has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, Company hereby irrevocably waives such immunity in respect of its
obligations hereunder to the fullest extent permitted by law.
 
Section 29.           Counterparts; Effectiveness.  This Agreement may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-16-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
FINANCIAL INSTITUTION:
JPMORGAN CHASE BANK, N.A.
 
 
 
By:
__________________________________________    
Name:           Rola Tseng
   
Title:           Vice President
 
 
     
COMPANY
DYAX CORP.
 
 
 
By:
__________________________________________    
Name:
   
Title:
 
 
     
LENDER:
LFRP INVESTORS, L.P.,
 
 
By:
Vanderbilt Overflow GP, LLC,
   
its General Partner
 
 
 
By:
__________________________________________    
Name:
   
Title:
 
 
     
LOCKBOX ESCROW AGENT:
JPMORGAN CHASE BANK, N.A.
 
 
 
By:
__________________________________________    
Name: Rola Tseng
   
Title: Vice President
 
     
INITIAL LOCKBOX
DYAX CORP.
 
 
CALCULATION AGENT:
By:
__________________________________________    
Name:
   
Title:

 
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-17-

--------------------------------------------------------------------------------

 
 
ANNEX A
to Agreement

 
DEFINITIONS
 
“Account Instruction” shall mean, with respect to any Deposit Account, any
entitlement order, order, direction or instruction concerning or directing the
disposition, transfer, withdrawal, disbursement or redemption of any Deposit
Funds in or credited to such Deposit Account, or otherwise relating to any
matters pertaining to or concerning such Deposit Account, and/or any Deposit
Funds therein or credited thereto.
 
“Agreement” shall have the meaning set forth in the preamble (first paragraph)
of this Agreement.
 
“Authorized Representative” shall have the meaning set forth in Section 11.
 
“Business Day” shall mean any day other than (a) a Saturday (b) a Sunday or (c)
any other day on which the Financial Institution located at the address set
forth on Schedule 1 is authorized or required by law or executive order to
remain closed.
 
“Company Concentration Account” shall have the meaning set forth in Section
2(d).
 
“Concentration Accounts” shall have the meaning set forth in Section 2(d).
 
“Deposit Account” and “Deposit Accounts” shall have the meaning set forth in
Section 2.
 
“Deposit Funds” shall mean any and all financial assets, funds, monies, checks
or other items, including all Permitted Investments.
 
“Event of Default” shall have the meaning set forth in the Loan Agreement.
 
“Financial Institution” shall have the meaning set forth in the preamble (first
paragraph) of this Agreement.
 
“Fiscal Year” shall mean the calendar year.
 
“Indemnitees” shall have the meaning set forth in Section 15.
 
“Lender Concentration Account” shall have the meaning set forth in Section 2(d).
 
“Liabilities” shall mean any and all losses, liabilities, damages, claims,
penalties, judgments, settlements, litigation, investigations, suits, actions,
costs or expenses (including the reasonable fees and expenses of in-house
counsel and of outside counsel and their staff and all expense of document
location, duplication and shipment) (each a “Liability”).
 
 “Loan Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Lockbox Calculation Agent” shall have the meaning set forth in the preamble to
this Agreement.
 
“Lockbox Calculation Report” shall have the meaning set forth in Section 3(b).
 
“Lockbox Escrow Agent” shall have the meaning set forth in the preamble to this
Agreement.
 
“Lockbox Account” shall have the meaning set forth in Section 2(c).
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
A-1

--------------------------------------------------------------------------------

 
 
“Permitted Investments” shall mean either (i) the investments in the Cash
Compensation Account with the JPMorgan Chase Bank, N.A. or (ii) subject to
Section 2 of this Agreement, such other investments as Company or Lender, as
applicable, may select from time to time, in each case together with all
interest and other earnings thereon.  Cash Compensation Accounts have rates of
compensation that may vary from time to time based upon market conditions.
 
 “Person” shall have the meaning set forth in the Loan Agreement.
 
“Security Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Termination Event” shall mean the occurrence or existence of any of the
following events: (a) the Lockbox Calculation Agent’s material failure to comply
with its agreements and duties under this Agreement in accordance with the terms
hereof and such failure continues for more than thirty (30) Business Days after
written notice from Lender to the Lockbox Calculation Agent or (b) such a
material failure occurs in any four (4) calendar quarters regardless of the
duration for which such failure continues.
 
“Third Party” shall mean any person or entity other than Company or Lender.
 
“TIN” shall have the meaning set forth in Section 16.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
A-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to Agreement

 
TAXPAYER IDENTIFICATION NUMBERS
 


 
Company’s TIN is:                  04-3053198
 
Lender’s  TIN is:                      [           ]
 


 
The following contact information can be used to contact all representatives on
schedules that list representatives:
 
Dyax Corporation
300 Technology Square
Cambridge, MA  02139
Main:      (617) 225-2500
 
LFRP Investors, L.P.
[           ]
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
to Agreement

 
SPECIMEN SIGNATURE
FOR EACH AUTHORIZED REPRESENTATIVE
OF COMPANY
 
[           ]

 
__________________________
Name:
Title:


 
[           ]

 
__________________________
Name:
Title:
 
 
[           ]

 
__________________________
Name:           
Title:
 
 
[           ]

 
__________________________
Name:
Title:
 
 
[           ]


 
__________________________
Name:
Title:
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
to Agreement
 
SPECIMEN SIGNATURE
FOR EACH AUTHORIZED REPRESENTATIVE
OF LENDER
 


 
[            ]

 
__________________________
Name:
Title:
 


 
[            ]


 
__________________________
Name:
Title:
 
 
[            ]


 
__________________________
Name:
Title:
 


 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 4
to Agreement

 
SPECIMEN SIGNATURE
FOR EACH AUTHORIZED REPRESENTATIVE
OF LOCKBOX CALCULATION AGENT
 
 
 
[           ]

 
__________________________
Name:
Title:

 
[           ]

 
__________________________
Name:
Title:
 
 
[           ]

 
__________________________
Name:
Title:
 
 
[           ]

 
__________________________
Name:
Title:
 
 
[           ]

 
__________________________
Name:
Title:
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 5
to Agreement

 
CALCULATION OF ALLOCATIONS
 
 
 
Lockbox Account Payment Procedures

 
During each calendar quarter, all Gross Payments deposited into the Lockbox
Account shall be treated in the following priority with sweeps to occur not less
frequently than monthly:
 
I.
Any amounts shall be swept into Company Concentration Account until
Company  shall have received an amount equal to any CAT Payments due to
MedImmune Limited as a result of, or in connection with, such Gross Payments.
     
II.
Any remaining amounts shall be swept into Company Concentration Account for the
payment of any Reimbursement Payments in the amounts received from Contract
Parties;
     
III.
Any remaining amounts shall be swept as follows:
 
 
A.
The remaining amounts shall be swept into the Assignee Concentration Account
until Assignee shall have received an amount equal to Applicable Included
Receipts1; and
       
B.
The remainder of the remaining amounts shall be swept into Company Concentration
Account.
     


For the avoidance of doubt, on the first day of any calendar quarter, that
process above shall be reset and repeated.


 
 

--------------------------------------------------------------------------------

1   As provided in the Loan Agreement, “Applicable Included Receipts” shall
exclude FTE Payments so long as the principal amount of the Loan prepaid
pursuant to Section 3.01(a) of the Loan Agreement exceeds the aggregate
principal amount, if any, added to the Loans pursuant to Section 4.01(a) and
4.01(b) of the Loan Agreement (as calculated on an annual basis for each
calendar year) which shall be determined at the end of any applicable calendar
year and shall be applied to amortization in accordance with Section 3.01(a);
provided that Borrower may, at its option, include such costs in Applicable
Included Receipts on a quarterly basis to pay scheduled amortization in
accordance with Section 3.01(a).
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
to Agreement
 
ELIGIBLE LOCKBOX  CALCULATION AGENTS
 


 
 
Any accounting firm with a national reputation in the United States.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
Quarterly Report Format
 
[*****]
 


 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
SECURITY AGREEMENT


Dated as of [_________]


between


LFRP INVESTORS, L.P.


and


DYAX CORP.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 

 


TABLE OF CONTENTS
 

   
Page
Section 1.
Definitions
1
Section 2.
Grant of Security
1
Section 3.
Security for Obligations
3
Section 4.
Borrower to Remain Liable
3
Section 5.
Promissory Notes and Tangible Chattel Paper
3
Section 6.
Pledged Deposit Accounts
3
Section 7.
Investment Property
3
Section 8.
Collateral in the Possession of a Bailee
3
Section 9.
Electronic Chattel Paper and Transferable Records
4
Section 10.
Letter-of-credit Rights
4
Section 11.
Representations and Warranties
4
Section 12.
Further Assurances
6
Section 13.
Certain Covenants of Borrower
6
Section 14.
Special Covenants With Respect to the Collateral
8
Section 15.
Lender Appointed Attorney-in-Fact
13
Section 16.
Standard of Care
14
Section 17.
Remedies Upon Event of Default
14
Section 18.
Application of Proceeds
16
Section 19.
Expenses
16
Section 20.
Continuing Security Interest; Termination and Release
16
Section 21.
Miscellaneous
17





Schedules
Schedule 1
Definitions

Schedule 2(b)(i)
LFRP Patents

Schedule 2(b)(ii)
LFRP Know-How

Schedule 2(c)
License Agreements

Schedule 2(e)
In Licenses

Schedule 2(j)(i) and (ii)
Pledged Deposit Accounts

Schedule 11(b)
Filing Jurisdictions

Schedule 11(c)(i)
Excluded Agreements



Exhibits
Exhibit A
Form of Special Power of Attorney

Exhibit B
Form of Copyright Security Agreement

Exhibit C
Form of Patent Security Agreement

Exhibit D
Form of Perfection Certificate

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-i-

--------------------------------------------------------------------------------

 
 
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (the “Agreement”) is dated as of [_________] (the
“Effective Date”) by and between Dyax Corp., a Delaware corporation (including
its permitted successors and assigns, “Borrower”), and LFRP Lenders, L.P., a
Delaware limited partnership (including its successors and assigns, “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Lender are parties to that certain Loan Agreement, dated
as of December [__], 2011 (as amended, supplemented and otherwise modified from
time to time, the “Loan Agreement”) pursuant to which Lender has agreed, subject
to the terms and conditions set forth therein, to make the Loans (as defined in
the Loan Agreement) to Borrower; and
 
WHEREAS, as a condition to the making of the Loans, the Loan Agreement requires
that on the Existing Loan Prepayment Date (as defined in the Loan Agreement), as
a condition to the Tranche B Funding (as defined in the Loan Agreement),
Borrower execute and deliver to Lender this Security Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
Section 1.          Definitions.  For purposes of this Agreement, capitalized
terms and certain other terms used herein shall have the meanings set forth in
Schedule 1 hereto.  Capitalized terms used herein and not otherwise defined
herein or in Schedule 1 shall have the meanings given such terms in the Loan
Agreement.  Terms used herein and defined in the UCC shall have the meaning
ascribed to such terms in the UCC unless the context clearly requires otherwise.
 
Section 2.          Grant of Security.  Borrower hereby grants Lender, for the
benefit of the Lenders, and confirm its grant of, a security interest in all of
the Borrower’s right, title and interest in and to the following personal
property, whether now or hereafter existing, and wherever the same may be
located (all such property, collectively, the “Collateral”):
 
(a)           the Gross Payments and Included Receipts;
 
(b)           the LFRP Patents, including those set forth on Schedule 2(b)(i)
and LFRP Know-How, including that described in Schedule 2(b)(ii), and all other
know-how, materials, trademarks, service marks, trade names and goodwill
associated therewith, trade secrets, data, formulations, processes, franchises,
inventions, software, copyrights, and all intellectual property (including
biological materials), and all registrations of any of the foregoing, or
applications therefor, that are (i) owned by, controlled by, issued to, licensed
to, or licensed by Borrower and (ii) used in the performance of the LFRP as
presently conducted by Borrower or as conducted by Borrower as of the Closing
Date or during the term of the Loan (but specifically excluding the biological
material comprising the Company Physical Libraries, it being the intent of the
parties that while intellectual property covering or embodied in the LFRP
Libraries be within the scope of the Collateral, all biological material
comprising the LFRP Libraries except for the Duplicate Libraries is excluded
from the Collateral);
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
(c)           the License Agreements, including those set forth on Schedule
2(c);
 
(d)           the In Licenses including those set forth on Schedule 2(d);
 
(e)           books, records, data bases, and information related to the LFRP;
 
(f)           all general intangibles, including all payment intangibles and all
documents (notwithstanding any other provisions herein, as that term is defined
in the UCC), instruments (including promissory notes), accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, in each case related to the Gross Payments
and Included Receipts;
 
(g)           any other general intangibles necessary to the performance of or
forming part of the LFRP;
 
(h)           (A) the Borrower’s interests in the Lockbox Account, details of
which are provided on Schedule 2(h)(i), and any successor account, (B) the
Company Concentration Account, details of which are provided on Schedule
2(h)(ii), and any successor account, and (C) any other deposit account or
securities account containing proceeds of Collateral and into which a party to a
License Agreement has remitted Royalties (the accounts referred to in clauses
(A), (B) and (C) collectively, the “Pledged Deposit Accounts”), all funds on
deposit in each such account, all investments arising out of such funds, all
claims thereunder or in connection therewith and special purpose subaccounts
maintained therein, and all monies and credit balances from time to time held in
the Pledged Deposit Accounts or such subaccounts; all notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by Borrower in substitution for or
in addition to any or all of the then existing items described in this
subsection (h); and all interest, dividends, cash, securities, rights,
instruments and other property at any time and from time to time received,
receivable or otherwise distributed in respect of such accounts, such funds, or
such investments or received in exchange for any or all of the items described
in this subsection;
 
(i)           all money now or at any time in the possession or under the
control of, or in transit to, the Lockbox Bank, or the Borrower relating to any
of the foregoing in this Section 2;
 
(j)           quantities of biological material comprising a complete copy of
each of the LFRP Libraries that are sufficient to be used to create a
reproducible supply of the LFRP Libraries (the “Duplicate Libraries”); and
 
(k)           all Proceeds.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-2-

--------------------------------------------------------------------------------

 
 
Section 3.          Security for Obligations.  This Agreement secures, and the
Collateral pledged by Borrower is collateral security for, the due and punctual
payment or performance in full (including the payment of amounts that would
become due but for the operation of the automatic stay under Subsection 362(a)
of the United States Bankruptcy Code) of all Secured Obligations of Borrower.
 
Section 4.          Borrower to Remain Liable.  Notwithstanding anything to the
contrary contained herein, (a) Borrower shall remain liable to perform all of
its duties and other obligations under the Loan Agreement to the same extent as
if this Agreement had not been executed, and (b) the exercise by Lender of any
of its rights hereunder shall not release Borrower from any of its duties or
other obligations under the Loan Agreement.
 
Section 5.          Promissory Notes and Tangible Chattel Paper.  If Borrower at
any time shall hold or acquire any promissory notes or tangible chattel paper
constituting Collateral having a face value greater than twenty-five thousand
dollars ($25,000), Borrower shall forthwith endorse, assign and deliver the same
to Lender, accompanied by such instruments of transfer or assignment duly
executed in blank as Lender may from time to time specify.
 
Section 6.          Pledged Deposit Accounts.  Borrower shall follow the
procedures and payment mechanisms relating to the Pledged Deposit Accounts set
forth in Section 4.02 of the Loan Agreement.
 
Section 7.          Investment Property.  If Borrower shall at any time hold or
acquire any certificated securities constituting Collateral, Borrower shall
forthwith endorse, assign and deliver the same to Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify.  If any securities constituting Collateral now or
hereafter acquired by Borrower are uncertificated and are issued to Borrower or
its nominee directly by the issuer thereof, Borrower shall promptly notify
Lender thereof and, at Lender’s request, pursuant to an agreement in form and
substance satisfactory to Lender in its discretion reasonably exercised, cause
the issuer of such securities to agree to comply with instructions from Lender
as to such securities, without further consent of Borrower or such nominee.  If
any securities constituting Collateral, whether certificated or uncertificated,
or other investment property now or hereafter acquired by Borrower are held by
Borrower or its nominee through a securities intermediary or commodity
intermediary, Borrower shall promptly notify Lender thereof and, at Lender’s
request, pursuant to an agreement in form and substance satisfactory to Lender
in its discretion reasonably exercised, cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from Lender to such securities intermediary as to
such securities or other investment property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by Lender
to such commodity intermediary, in each case without further consent of Borrower
or such nominee.
 
Section 8.          Collateral in the Possession of a Bailee.  If any property
constituting Collateral is at any time in the possession of a bailee, Borrower
shall promptly notify Lender thereof and, if requested by Lender, shall promptly
obtain an acknowledgement from the bailee, in form and substance satisfactory to
Lender in its discretion reasonably exercised, that the bailee holds such
Collateral for the benefit of Lender and shall act upon the instructions of
Lender, without the further consent of Borrower.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-3-

--------------------------------------------------------------------------------

 
 
Section 9.          Electronic Chattel Paper and Transferable Records.  If
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in §
16 of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, constituting Collateral, Borrower shall promptly notify Lender
thereof and, at the request of Lender, shall take such action as Lender may
reasonably request to vest in Lender control under UCC § 9-105 of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, § 16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record.
 
Section 10.        Letter-of-credit Rights.  If Borrower is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of
Borrower constituting Collateral, Borrower shall promptly notify Lender thereof
and, at the request of Lender, Borrower shall, pursuant to an agreement in form
and substance satisfactory to Lender in its discretion reasonably exercised,
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to Lender of the proceeds of any drawing under the letter of
credit.
 
Section 11.        Representations and Warranties.
 
(a)       Borrower represents and warrants to Lender as of the date hereof,
Borrower (or any predecessor by merger or otherwise) has not, within the five
(5) year period preceding the date hereof, had a different name from the name
listed on the signature pages hereof.
 
(b)       Borrower represents and warrants to Lender as of the date hereof, and
represents and warrants to Lender in all material respects on each date it
acquires rights in Collateral in which a security interest is purported to be
granted hereunder, as follows:
 
(i)       Ownership of Collateral.  Borrower has the power to grant a lien and
security interest in each item of Collateral upon which it purports to grant a
lien or security interest hereunder and the grant of such security interest
shall not constitute or result in (A) the abandonment, invalidation or
unenforceability of any right, title or interest of Borrower under any lease,
license or contract to which it is a party or (B) a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC).  Other than such as may have been filed in favor of Lender relating to
this Agreement or as contemplated by the Loan Agreement, no effective UCC
financing statement or other instrument similar in effect covering all or any
part of the Collateral or the LFRP Patents is on file in any filing or recording
office.
 
(ii)       Validity.  This Agreement creates a valid security interest in the
Collateral, and upon the filing of the appropriate UCC financing statements
naming Lender as secured party and describing the Collateral in the applicable
filing office(s) in the jurisdiction(s) listed in Schedule 11(b), such security
interest will be perfected in all Collateral in which a security interest can be
perfected by the filing of a UCC-1 Uniform Commercial Code financing
statement.  Other than Permitted Liens which have priority under law, the
security interest in the Collateral granted herein is prior to any and all other
Liens.  As of the date hereof, there are no Liens other than Permitted Liens on
or with respect to the Collateral.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-4-

--------------------------------------------------------------------------------

 
 
(iii)       Authorization, Approval.  No authorization, approval, or other
action by, and no notice to or filing with, any government or agency of any
government or other Person is required either (A) for the assignment, pledge and
grant by Borrower of the security interest granted hereby or for the execution,
delivery and performance of this Agreement by Borrower; or (B) for the
perfection of, the pledge, assignment and grant of the security interest created
hereby or the exercise by Lender of its rights and remedies hereunder (provided,
however, that the exercise by Lender of certain rights and remedies relating to
certain licenses or leases of the Borrower may require the consent of the other
parties to such licenses or leases), other than (X) the filing of financing
statements in the appropriate office(s) located in the jurisdiction(s) listed on
Schedule 11(b) and (Y) the filing of the Patent Security Agreement with the
United States Patent and Trademark Office and the filing of the Copyright
Security Agreement in the United States Copyright Office and any supplements or
amendments thereto.
 
(iv)       Enforceability.  This Agreement is the legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or general equitable principles.
 
(c)         Other Representations and Warranties.  As of the date hereof and as
of the earlier of the date on which the Business Report is delivered or the date
on which such Business Report is due in each fiscal year:
 
(i)       Schedules.  (i) (A) Schedule 2(b)(i) shall set forth all of the LFRP
Patents, (B) Schedule 2(b)(ii) shall set forth a description of the LFRP
Know-How; (C) Schedule 11(c)(i) shall set forth all of the Excluded Agreements;
(D) Schedule 2(c) shall set forth all of the License Agreements; (E) Schedule
2(d) shall set forth all of the In Licenses; and (F) Schedule 2(h)(i) and (ii)
shall set forth details of the Pledged Deposit Accounts; and
 
(ii)       Perfection Certificate.  (A) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page thereof; (B)
Borrower is an organization of the type and organized in the jurisdiction set
forth in the Perfection Certificate; (C) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (D) the Perfection Certificate accurately sets forth
each place of Borrower’s business or, if more than one, its chief executive
office as well as its mailing address (if different) and where Collateral is
located; (E) Borrower’s FEIN is accurately set forth in the Perfection
Certificate; and, (F) all other information set forth on the Perfection
Certificate is accurate and complete in all material respects.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-5-

--------------------------------------------------------------------------------

 
 
Section 12.        Further Assurances.  Borrower agrees that, from time to time,
at its cost and expense, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action that may be necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Lender to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
Borrower will:  (a) (i) execute and file such financing or continuation
statements, or amendments thereto, as well as documents for filing in the Unites
States Patent Office and United States Copyright Office (ii) execute and
deliver, and cause to be executed and delivered, agreements establishing that
Lender has control of specified items of Collateral, including the Lockbox
Agreement, and (iii) deliver such other instruments or notices, in each case, as
may be necessary or desirable, or as Lender may reasonably request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby; (b) furnish to Lender from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Lender may reasonably request, all in reasonable detail;
(c) at Lender’s reasonable request, appear in and defend any action or
proceeding that may affect Borrower’s title to or Lender’s security interest in
all or any part of the Collateral, including any proceeding in which the issue
is whether any property in which Borrower has rights constitutes Collateral; and
(d) use commercially reasonable efforts to obtain any necessary consents of
third parties to the assignment and perfection of a security interest to Lender
with respect to any Collateral.  Borrower hereby authorizes Lender to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of
Borrower.  Borrower agrees that a carbon, photographic or other reproduction of
this Agreement or of a financing statement signed by Borrower shall be
sufficient as a financing statement and may be filed as a financing statement in
any and all jurisdictions.  Notwithstanding the foregoing, so long as there
exists no Event of Default, the Borrower shall not be required to obtain the
consent of the other parties to the existing License Agreements and In Licenses.
 
Section 13.        Certain Covenants of Borrower.  Borrower shall:
 
(a)           not use or permit any Collateral to be used unlawfully or in
violation of any applicable statute, regulation or ordinance or any policy of
insurance covering the Collateral to the extent the same could reasonably be
expected to have a Material Adverse Effect;
 
(b)           at its own cost and expense, with respect to each property that it
leases on which any Collateral is located, use commercially reasonable efforts
to obtain, at Lender’s request, an agreement satisfactory to Lender with the
landlord of such leased property, (i) subordinating such landlord’s lien in any
Collateral to the security interest purported to be granted hereunder and (ii)
granting access to such leased property;
 
(c)           maintain insurance as provided in Section 9.06 the Loan Agreement;
 
(d)           notify Lender of any change in its name, identity or corporate
structure at least fifteen (15) days prior to such change;
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-6-

--------------------------------------------------------------------------------

 
 
(e)           give Lender thirty (30) days’ prior written notice of any change
in its chief place of business, chief executive office or residence or the
office where Borrower keeps its records regarding the Collateral or a
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of Borrower;
 
(f)           pay promptly when due all taxes, assessments and governmental
charges or levies imposed upon, and all claims against, the Collateral, except
to the extent the validity thereof is being contested in good faith; provided,
however, that Borrower shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
Borrower or any of the Collateral as a result of the failure to make such
payment;
 
(g)           except for licenses of LFRP Intellectual Property and In Licenses
in effect on the date hereof, not suffer to exist any license, lease, contract
or agreement to which it is a party forming part of or used in the LFRP that
contains any provision that purports to prohibit Borrower from granting to
Lender a security interest in any item of Collateral including any such license,
lease, contract or agreement itself;
 
(h)           comply with all of its obligations with respect to any personal
property owned or leased by it and used in the LFRP, including capital leases,
operating leases and purchase money indebtedness except to the extent
non-compliance could not reasonably be expected to have a Material Adverse
Effect;
 
(i)           from and after the date that the Duplicate Libraries are delivered
to the location specified in Section 14(f), in the event that there are any
updates or improvements to the LFRP Libraries, or other libraries as set forth
in the definition of LFRP Libraries, promptly deliver sufficient quantities of
such updated, improved or other LFRP Libraries as necessary to maintain the
Duplicate Libraries as a duplicate reproducible supply of the LFRP Libraries at
such location; and
 
(j)           not transfer, sell, convey, assign, dispose of or license the
Company Physical Libraries, except (x) in the ordinary course of business of the
LFRP consistent with past practices, or (y) outside the scope of the LFRP the
non-exclusive licensing of the Company Physical Libraries but limited to a scope
or for a use so as to not compete with the LFRP, provided, that non-exclusive
licensing of the Company Physical Libraries under Internally Developed Product
Agreements or under Co-Development Agreements shall not be considered in breach
hereof, so long as in no event shall any third party or Affiliate be granted a
license or other rights under the Company Physical Libraries in a way that would
allow such third party or Affiliate to operate a funded research or licensing
program that would compete with the LFRP.
 
(k)           concurrently with Borrower’s delivery of a Business Report
pursuant to Section 9.03(e) of the Loan Agreement, confirm the attachment of the
security interest in the registered intellectual property of Borrower created by
this Agreement by execution of Copyright Security Agreement or a Patent Security
Agreement, as applicable, with respect to any such registered intellectual
property not subject at such time to a Patent Security Agreement or a Copyright
Security Agreement, as applicable, and the filing of such agreement with the
patent office or any other Governmental Authority as shall be necessary to
create, preserve, protect or perfect Lender’s security interest in such
intellectual property as may be reasonably requested by Lender.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-7-

--------------------------------------------------------------------------------

 
 
Section 14.        Special Covenants With Respect to the Collateral.
 
(a)        Borrower shall:
 
(i)       diligently keep records in reasonable detail respecting the Collateral
at its chief executive office or principal place of business;
 
(ii)       not locate any Collateral in any location other than (1) those owned
by Borrower or for which it has delivered an agreement described in Section
13(b) hereof, (2) the deposit accounts as contemplated by the Lockbox Agreement,
or (3) in the locations as contemplated in Section 14(f), and shall not relocate
any collateral from its location as of the Closing Date to another such location
without first notifying Lender in writing of such relocation;
 
(iii)       give thirty (30) days’ prior written notice to Lender of its intent
to establish any additional place of business;
 
(iv)       other than items deposited for collection in the Lockbox Account,
forthwith turn over (with any required endorsement and assignment requested by
Lender), any instrument or cash constituting Collateral;
 
(v)       not create, incur, assume or suffer to exist any Lien with respect to
Collateral, other than Permitted Liens;
 
(vi)       not Transfer the Collateral, other than the Proceeds the Borrower is
permitted to receive in accordance with the Lockbox Agreement, except (x) with
respect to the LFRP, licensing out in the ordinary course of business of the
LFRP consistent with past practices, or (y) outside the scope of the LFRP,
non-exclusive licensing out of LFRP Intellectual Property (including the
provision of LFRP Libraries or other biological material) but limited to a scope
or for a use so as not to compete with the LFRP; provided, that non-exclusive
licensing of LFRP Intellectual Property under Internally Developed Product
Agreements or under Co-Development Agreements shall not be considered in breach
hereof, so long as in no event shall any third party or Affiliate be granted a
license or other rights under the LFRP Intellectual Property (including the
provision of LFRP Libraries or other biological material) in a way that would
allow such third party or Affiliate to operate a funded research or licensing
program that would compete with the LFRP.
 
(vii)      in the event that Borrower has rights to a commercial tort claim
constituting Collateral, notify Lender and provide a detailed description of the
claim and shall grant Lender a security interest therein in a manner specified
by Lender; and
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-8-

--------------------------------------------------------------------------------

 
 
(viii)     in the event that Borrower shall have a security interest in any
property securing any Collateral, promptly execute an assignment of such
security interest to Lender.
 
(b)           Borrower shall, at Borrower's sole cost and expense, (A) take any
and all actions and make all payments, which are necessary and desirable to
diligently maintain the LFRP Patents owned by it; (B) defend such LFRP Patents
against any claims of invalidity or unenforceability; and (C) take commercially
reasonable measures to protect the proprietary nature of each item of LFRP
Intellectual Property and to maintain in confidence all confidential information
compromising a part thereof; provided, that in no event shall Borrower be
required to take any action under subsection (B) or (C) if: (i) the failure to
take action could not reasonably be expected to result in a Material Adverse
Effect, (ii) the reasonably estimated cost to Borrower associated with pursuing
such action would outweigh the reasonably estimated extent by which the Included
Receipts and the interest in the Royalties retained by the Borrower would
benefit as a result of successfully pursuing such action, or (iii) Borrower
obtains the requisite written consent of Lenders required under the Loan
Agreement, which shall not be unreasonably withheld (as in the case, for
example, where pursuing such action would jeopardize the LFRP Intellectual
Property or adversely effect the LFRP as a whole). Consent hereunder shall be
provided or denied within ten (10) Business Days after notice and provision of
such information as may be reasonably requested by the Lender from the Borrower.
Borrower shall immediately notify Lender of such claim. The parties shall
consult as to strategy regarding any response to such claim. Borrower shall not
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of material LFRP Patents owned by it.
 
(c)           Unless there shall occur and be continuing any Event of Default
and the Lender has accelerated the Obligations under the Loan Agreement,
Borrower shall have the right to commence and prosecute in its own name, as the
party in interest, for its own benefit and at the sole cost and expense of the
Borrower, such applications for protection of the LFRP Intellectual Property and
suits, proceedings or other actions to prevent the infringement, counterfeiting,
unfair competition, dilution, diminution in value or other damage as are
necessary to protect the LFRP Intellectual Property.  Upon the occurrence and
during the continuance of any Event of Default, the Lender shall have the right
but shall in no way be obligated to file applications for protection of the LFRP
Intellectual Property and/or bring suit in the name of the Borrower or Lender to
enforce the LFRP Intellectual Property and any license thereunder.  In the event
of such suit, the Borrower shall, at the reasonable request of the Lender, do
any and all lawful acts and execute any and all documents requested by the
Lender in aid of such enforcement and the Borrower shall promptly reimburse and
indemnify the Lender for all costs and expenses incurred by the Lender in the
exercise of its rights under this Section 14(c) in accordance with the Loan
Agreement.  In the event that the Lender shall elect not to bring suit to
enforce the LFRP Intellectual Property, the Borrower agrees, at the reasonable
request of the Lender, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the LFRP Intellectual Property by any person.
 
(d)           Borrower shall, concurrently with the execution and delivery of
this Agreement, execute and deliver to Lender five (5) originals of a Special
Power of Attorney in the form of Exhibit A annexed hereto for execution of an
assignment of the Collateral to Lender, or the implementation of the sale or
other disposition of the Collateral pursuant to Lender’s good faith exercise of
the rights and remedies granted hereunder; provided, however, Lender agrees that
it will not exercise its rights under such Special Power of Attorney unless an
Event of Default has occurred and is continuing.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-9-

--------------------------------------------------------------------------------

 
 
(e)           Borrower shall, concurrently with the execution and delivery of
this Agreement, execute and deliver to Lender the Patent Security Agreement and
the Copyright Security Agreement (in respect of intellectual property not
covered by the filings made promptly after the Closing Date) and all other
documents, instruments and other items as may be necessary for Lender to file
such agreements with the United States Patent and Trademark Office and United
States Copyright Office and any similar domestic or foreign office, department
or agency.  Borrower shall upon and after the occurrence of an Event of Default,
use its commercially reasonable efforts to obtain any consents, waivers and
agreements requested by Lender that are necessary to enable Lender to exercise
its remedies with respect to the Collateral.
 
(f)           Certain Rights upon an Event of Default before and following a
Foreclosure.
 
(i)       Upon the occurrence and during the continuance of an Event of Default
and upon notice by Lender (the “Notice Event”):
 
(1)           Borrower hereby agrees to grant and hereby grants to Lender
effective upon the Notice Event an exclusive worldwide royalty-free license,
with the right to sublicense, under the Shared Intellectual Property (the
“Marks”)) to the extent permitted under the In Licenses solely to carry out the
LFRP program (including through a designee other than a phage-display company
that competes with Borrower) in the same general manner as carried out by
Borrower immediately prior to any such Event of Default; provided that such
license shall be subject to any licenses granted by Borrower to third parties
(not in violation of the Loan Agreement) prior to the date of the grant to
Lender hereunder;
 
(2)           Borrower hereby agrees to grant and hereby grants to Lender
effective upon the Notice Event an exclusive royalty-free limited license to use
and display the Marks, solely in association with any product or service used or
provided in connection with the LFRP in the same general manner and at least as
high a level of quality as carried out by Borrower immediately prior to any such
Event of Default; provided, that (I) Borrower shall have the right to monitor
any such product or service for the purpose of protecting and maintaining the
level of quality established by Borrower prior to any such Event of Default;
(II) Lender acknowledges that the goodwill and other benefits associated with
such Marks shall inure to the benefit of Borrower; and (III) Lender shall not
use or omit use of the Marks in any manner which would injure or destroy their
value or diminish Borrower’s property rights; and provided, further, that, in
the event Borrower advises Lender of any discrepancy in the level of quality of
such products or services, Borrower shall have the right to terminate the use
and display of the Marks by Lender (but not the other rights licensed hereunder)
until such time as the discrepancy is corrected; and
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-10-

--------------------------------------------------------------------------------

 
 
(3)           For the avoidance of doubt, the Parties agree and acknowledge that
(A) Lender shall not practice the licenses set forth in this Section 14(f)(i)
unless and until the occurrence of an Event of Default and only for so long as
such Event of Default continues; provided that such licenses shall immediately
terminate on the date that the security interest granted under this Agreement is
terminated in accordance with Section 20 hereof, and (B) subject to the grant of
the security interest under and the other provisions of this Agreement and the
Loan Agreement, Borrower shall retain ownership of its rights under the Shared
Intellectual Property (including the Marks) and shall be free to practice,
exploit and license the Shared Intellectual Property on a non-exclusive basis
outside the scope of the LFRP but limited to a scope or for a use so as to not
compete with the LFRP; provided that non-exclusive licensing of Shared
Intellectual Property under Internally Developed Product Agreements or under
Co-Development Agreements shall not be considered in breach hereof, so long as
in no event shall any third party or Affiliate be granted a license or other
rights under the Shared Intellectual Property in a way that would allow such
third party or Affiliate to operate a funded research or licensing program that
would compete with the LFRP.
 
(ii)       Upon the occurrence and during the continuance of an Event of
Default, following or in connection with Lender’s exercise of the foreclosure
remedies hereunder:
 
(1)           Lender hereby agrees to grant and hereby grants to Borrower a
non-exclusive, perpetual, royalty-free worldwide license, with the right to
sublicense, under the Shared Intellectual Property (other than the Marks) to the
extent permitted under the In Licenses, for any purpose outside the LFRP on a
non-exclusive basis, but limited to a scope or for a use so as to not compete
with the LFRP; provided that non-exclusive licensing of Shared Intellectual
Property under Internally Developed Product Agreements or under Co-Development
Agreements shall not be considered in breach hereof, so long as in no event
shall any third party or Affiliate be granted a license or other rights under
the Shared Intellectual Property in a way that would allow such third party or
Affiliate to operate a funded research or licensing program that would compete
with the LFRP.
 
(2)           Lender hereby agrees to grant and hereby grants to Borrower a
non-exclusive, perpetual, royalty-free limited license to use and display the
Marks in association with any product or service used or provided in connection
with the Borrower’s business outside of the LFRP, within the scope permitted
under Section 14(f)(ii)(1), above, in the same general manner and at least as
high a level of quality as carried out by Borrower immediately prior to any such
foreclosure; provided, that (I) Lender shall have the right to monitor any such
product or service for the purpose of protecting and maintaining the level of
quality established by Borrower prior to any such foreclosure; (II) Borrower
acknowledges that the goodwill and other benefits associated with such Marks
shall inure to the benefit of Lender; and (III) Borrower shall not use or omit
use of the Marks in any manner which would injure or destroy their value or
diminish Lender’s property rights; and provided, further, that, in the event
Lender advises Borrower of any discrepancy in the level of quality of such
products or services, Lender shall have the right to terminate the use and
display of the Marks (but not the other rights licensed hereunder) by Borrower
until such time as the discrepancy is corrected; and
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-11-

--------------------------------------------------------------------------------

 
 
(3)           Lender hereby agrees, at Borrower’s sole cost and expense, to
make, or to permit Borrower to make, copies of all books, records, data bases,
and information (including the handbooks, manuals and sequence information)
related to the LFRP and to use all Shared Intellectual Property solely for the
purpose of the conduct of the business of Borrower outside the LFRP within the
scope permitted under Section 14(f)(ii)(1), above.  For avoidance of doubt, the
licenses granted to the Borrower in Section 14(f)(ii) shall survive the
termination of this Agreement.  The parties acknowledge that such licenses are
licenses of “intellectual property” for the purposes of Section 365 (n) of the
Bankruptcy Code.
 
(g)           Borrower prepared the Duplicate Libraries and delivered the
Duplicate Libraries to Fisher Clinical Services, 631 Lofstrand Lane, Rockville,
MD 20850 (phone:  (301) 315-2238) or such other secure location or locations as
are reasonably acceptable to Borrower and Lender, clearly identified as the
Duplicate Libraries prepared for the benefit of Lender, and segregated from
property of Borrower.
 
(h)           Borrower shall:  (i) maintain copies of all source and object
codes for all Software at one or more safe and secure locations reasonably
acceptable to Lender, (ii) keep Lender fully informed of each such location, and
(iii) maintain the currency of all such Software stored thereat.
 
(i)           Borrower shall, concurrently with the execution and delivery of
this Agreement, execute and deliver to Lender (to the extent there have been any
changes in the information required to be included therein since the Closing
Date) the Perfection Certificate.
 
(j)           Borrower agrees that a breach of any of the covenants contained in
this Agreement will cause irreparable injury to Lender, that Lender has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against Borrower, and Borrower hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.
 
(k)           The Borrower shall:  (a) notify in reasonable detail Lender
promptly, but in no event later than quarterly (on the earlier of the date on
which the Business Report is delivered by the Borrower or the date on which such
Business Report is due in each fiscal quarter) after the acquisition, execution
or filing thereof, of any (i) License Agreements, LFRP Patents, Co-Development
Agreements, payments under which form part of the Collateral, and In Licenses,
and (b) on the last day of each quarter provide, in reasonable detail, updates
to Schedules 2(b)(i), 2(b)(ii) 2(c), 2(d), 2(h)(i) and 2(h)(ii), which would
make the representations and warranties contained in Section 11(c)(i) true,
correct and complete as of such date of the delivery of such Business
Report.  Upon the delivery and acceptance of such updated schedules by Lender,
such schedules will be automatically deemed to amend and restate Schedules
2(b)(i), 2(b)(ii), 2(c), 2(d), 2(h)(i) and 2(h)(ii) hereto.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-12-

--------------------------------------------------------------------------------

 
 
Section 15.        Lender Appointed Attorney-in-Fact.  Borrower hereby
irrevocably appoints Lender, or any person or agent as Lender may designate as
such, Borrower’s attorney-in-fact, with full authority in the place and stead of
Borrower and in the name of Borrower, Lender or otherwise, from time to time in
Lender’s discretion to take any action and to execute any instrument that Lender
may in its good faith sole discretion deem necessary or advisable to accomplish
the following:
 
(a)           upon the occurrence and during the continuance of an Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for monies due and to become due under or in
respect of any of the Collateral, and to manage the LFRP, including taking
actions under the License Agreements and In Licenses;
 
(b)           upon the occurrence and during the continuance of an Event of
Default, to receive, direct payment of, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (a) above;
 
(c)           upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
Lender may in its good faith sole discretion deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of Lender
with respect to any of the Collateral;
 
(d)           upon the occurrence and during the continuance of an Event of
Default, to pay or discharge taxes or liens levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Lender in its sole
discretion, any such payments made by Lender to become obligations of Borrower
to Lender, due and payable immediately without demand;
 
(e)           upon the occurrence and during the continuance of an Event of
Default, to sign and endorse any invoices, drafts against debtors, assignments,
verifications, notices and other documents relating to the Collateral; and
 
(f)           upon the occurrence and during the continuance of an Event of
Default, to perform any obligations of the Borrower under the Transaction
Documents with the Borrower which the Borrower has not performed.
 
(g)           upon and at any time after the occurrence and during the
continuance of an Event of Default, to prepare, file and sign Borrower’s name on
an assignment document in such form as Lender may in its sole discretion deem
necessary or desirable to transfer ownership of the Collateral to Lender or an
assignee or transferee of Lender, which transfer expressly shall be subject to
the rights of the Borrower in such Collateral set forth in Section 14(e) hereof.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-13-

--------------------------------------------------------------------------------

 
 
Section 16.        Standard of Care.  The powers conferred on Lender hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers.  Except for the exercise of good faith
and of reasonable care in the accounting for monies actually received by Lender
hereunder, Lender shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Lender shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Lender accords its own property.  The Lender shall act as agent hereunder for
any other Lenders that become a party to the Loan Agreement after the date
hereof and the security interest granted hereunder to the Lender is also granted
to the Lender for the benefit of other Lenders.  Except as provided in the Loan
Agreement, the Lender shall have no duty to any Lender hereunder and its sole
responsibility shall be limited to (i) being named as a secured party hereunder
and in any UCC financing statement, intellectual property filing, Lockbox
Agreement, any escrow agreement or other documents, instrument or agreement
entered into or filed pursuant hereto and (ii) holding any possessory Collateral
delivered to it by the Company pursuant hereto, in each case for the benefit of
all Lenders.  The Lender is entitled to, but has no obligation to exercise any
rights or remedies hereunder or under applicable law.
 
Section 17.        Remedies Upon Event of Default.
 
(a)        If, and only if, any Event of Default shall have occurred and be
continuing, Lender may exercise in respect of the Collateral (i) all rights and
remedies provided for herein, under the Loan Agreement or otherwise available to
it, (ii) all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the Collateral), in all relevant
jurisdictions, and (iii) the rights to:
 
(i)       require Borrower to, and Borrower hereby agrees that it will at its
cost and expense and upon request of Lender forthwith, assemble all or part of
the Collateral as directed by Lender and make it available to Lender at a place
to be designated by Lender that is reasonably convenient to both parties;
 
(ii)       personally or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from Borrower or any other person who has
possession of any part thereof, with or without notice or process of law, and
for that purpose may enter upon Borrower’s premises where any of the Collateral
is located and remove same;
 
(iii)       foreclose or otherwise enforce Lender’s security interest in any
manner permitted by law or provided for in this Agreement;
 
(iv)       without notice except as may be required by applicable law and that
cannot be waived, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any place or places for cash, on credit, or for
future delivery, and upon such other terms as Lender may deem commercially
reasonable; and
 
(v)       without notice, exercise any right to set-off or offset provided by
law.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-14-

--------------------------------------------------------------------------------

 
 
(b)           Until an Event of Default has occurred and is continuing, Borrower
shall, subject to the provisions of the Loan Agreement and the Lockbox
Agreement, continue to collect, at its own cost and expense, all amounts due or
to become due Borrower in respect of the Collateral; it being understood and
agreed that any and all such collections shall be held in trust for, and be for
the benefit of, Lender.  In connection with such collections; provided, no Event
of Default shall have occurred and be continuing, Borrower may, subject to the
provisions of the Loan Agreement, take such action as Borrower reasonably may
deem necessary or advisable to enforce collection of the Collateral.  At any
time after an Event of Default has occurred and is continuing, Lender shall have
the right to notify the account debtors or obligors under any Collateral of the
security interest of Lender in such Collateral and to direct such account
debtors or obligors to make payment to Lender (or its designee) of any amounts
due or to become due thereunder and enforce collection of any of the Collateral
by suit or otherwise and surrender, release or exchange all or any part thereof,
or adjust, settle or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder or evidence
thereby.  If an Event of Default has occurred and is continuing, upon the
request of Lender, Borrower shall, at its own cost and expense, notify any
parties obligated on any of the Collateral to make payment to Lender (or its
designee) of any amounts due or to become due thereunder, and in such event,
Lender is authorized to endorse, in the name of Borrower, any item representing
any payment on or other proceeds of any of the Collateral.  Borrower irrevocably
directs and requires all licensees and account debtors to honor Lender’s request
for direct payment and comply with any such request, notwithstanding any
directions or instructions to the contrary that may be given by Borrower and
agrees that the compliance by such licensee or account debtor with the
provisions of this Section shall not be deemed a violation of such party’s
contractual agreements with Borrower.
 
(c)           After delivery to Borrower by Lender of a notice that an Event of
Default has occurred and so long as such Event of Default is continuing: (i) all
amounts and proceeds (including instruments) received by Borrower in respect of
any Collateral shall be received in trust for the benefit of Lender hereunder,
shall be segregated from other funds of Borrower, and shall be forthwith paid
over to Lender in the same form as so received (with any necessary endorsements)
to be held as cash collateral and applied as provided by this Security
Agreement; and (ii) Borrower shall not adjust, settle, or compromise the amount
or payment of any Collateral, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon.
 
(d)           After the occurrence and during the continuation of an Event of
Default, (i) Lender may in its own name or in the name of others communicate
with account debtors (including Contract Parties to License Agreements and In
License Agreements) in order to verify with them to Lender’s reasonable
satisfaction the existence, amount and terms of any Collateral and (ii) Lender
shall have the right, at Borrower’s cost and expense, to make test verifications
of the Collateral in any reasonable manner and through any medium that it
considers advisable, and Borrower agrees to furnish all such assistance as
Lender may reasonably require in connection therewith.
 
(e)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default, Lender shall
have the right (but not the obligation) to bring suit, in the name of Borrower,
Lender or otherwise, to enforce any Collateral, in which event Borrower shall,
at the request of Lender, do any and all lawful acts and execute any and all
documents required by Lender in aid of such enforcement and Borrower shall
promptly, upon demand, reimburse and indemnify Lender as provided in the Loan
Agreement and Section 19 hereof, as applicable, in connection with the exercise
of its rights under this Section 17.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-15-

--------------------------------------------------------------------------------

 
 
Section 18.        Application of Proceeds.  Except as expressly provided
elsewhere in this Agreement, all proceeds received by Lender in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in good faith to satisfy (to the extent of the net
cash proceeds received by Lender) the payment in full in cash of amounts
constituting Secured Obligations, in each case equally and ratably to the
holders of the Tranche A Loans and Tranche B Loans, in accordance with the
amounts of such Loans then outstanding, respectively.


Section 19.        Expenses.
 
(a)           Borrower agrees to pay to Lender upon demand the amount of any and
all costs and expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that Lender may incur in connection with
(i) the custody, preservation, management, enforcement, use or operation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(ii) the exercise or enforcement of any of the rights of Lender hereunder, or
(iii) the failure by Borrower to perform or observe any of the provisions
hereof.  Any costs and expenses payable hereunder shall be deemed to be Secured
Obligations and entitled to the security interest hereunder.
 
(b)           The obligations of Borrower in this Section 19 shall survive the
termination of this Agreement and the discharge of Borrower’s other obligations
under this Agreement and the Loan Agreement.
 
Section 20.        Continuing Security Interest; Termination and Release.
 
(a)           This Agreement shall (i) create a continuing security interest in
the Collateral, (ii) remain in full force and effect until the later of the
indefeasible payment and performance in full of the Secured Obligations and the
expiration or termination of the Loan Agreement (other than indemnification
obligations that are unasserted at the time of expiration or termination of Loan
Agreement and other contingent obligations that, by their terms, survive the
termination hereof and thereof), (iii) be binding upon Borrower and its
respective successors and assigns, and (iv) inure, together with the rights and
remedies of Lender hereunder, to the benefit of Lender and its successors,
transferees and assigns.  The Borrower agrees that its obligations hereunder and
the security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Lender upon the bankruptcy or reorganization of the Borrower or
otherwise.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-16-

--------------------------------------------------------------------------------

 
 
(b)           Upon the payment and performance in full of all Secured
Obligations (other than indemnification obligations that are unasserted as of
the expiration or termination of the Loan Agreement and other contingent
obligations not then due and payable that, by their terms, survive the
termination hereof), the security interest granted hereby shall terminate and
all rights to the Collateral shall revert to Borrower.  Upon such termination or
any release of Collateral or any part thereof in accordance with the provisions
of Section 10.02(b) of the Loan Agreement, the Lender shall, upon the request
and at the sole cost and expense of the Borrower, assign, transfer and deliver
to Borrower, against receipt and without recourse to or warranty by the Lender
except as to the fact that the Lender has not encumbered the released assets,
such of the Collateral or any part thereof to be released (in the case of a
release) as may be in possession of the Lender and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, proper documents and instruments (including UCC 3 termination
financing statements or releases) acknowledging the termination hereof and the
security interest granted hereby or the release of such Collateral, as the case
may be.
 
Section 21.        Miscellaneous.
 
(a)           Notices.  All notices, consents, waivers and communications
hereunder given by any party to any other party shall be given pursuant to
Section 13.04 of the Loan Agreement.
 
(b)           Effectiveness; Entire Agreement.  This Agreement, together with
the other Transaction Documents and Schedules and Exhibits hereto and thereto
(which are incorporated herein by reference), constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral, among
the parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein (or in Schedules or Exhibits hereto) has been made or relied
upon by any party hereto.  None of this Agreement, nor any provision hereof, is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
(c)           Amendments; No Waivers.
 
(i)       This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto and
subject to any consent required under the Loan Agreement; provided, that Lender
may amend this agreement without the consent of the Borrower in order to add
mechanics related to syndication of the Loan to one or more additional Lenders
so long as such amendments do not in any way alter Borrower’s rights or
obligations hereunder. Lender may take any action that is permitted under the
Loan Agreement or hereunder.  No waiver of any right hereunder shall be
effective unless such waiver is signed in writing by the party against whom such
waiver is sought to be enforced.  To the extent Borrower transfers any of the
Collateral to any of its Subsidiaries, then such Subsidiaries shall execute a
joinder to this Agreement or a new agreement substantially similar to this
Agreement and any other applicable Loan Documents, in each case in form and
substance reasonably satisfactory to the Lender, to confirm the continued
security interest of the Lender in such Collateral.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-17-

--------------------------------------------------------------------------------

 
 
(ii)       No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
(d)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, and any reference herein to a party shall be deemed a
reference to such party’s successors and assigns, if any.  Borrower shall not be
entitled to assign any of its obligations and rights hereunder or any other
Transaction Documents without the prior written consent of Lender.  Lender may
assign this Agreement and any of its rights hereunder without restriction.
 
(e)           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall nevertheless be given
full force and effect.
 
(f)           Interpretation.  When a reference is made in this Agreement to
Sections, subsections, Schedules or Exhibits, such reference shall be to a
Section, subsection, Schedule or Exhibit to this Agreement unless otherwise
indicated.  The terms “Agreement”, “herein”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, mean this
Agreement, as amended, supplemented or otherwise modified from time to
time.  The words “include”, “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation”.  No party
hereto shall be or be deemed to be the drafter of this Agreement for the
purposes of construing this Agreement against any other party.
 
(g)           Headings and Captions.  The headings and captions in this
Agreement are for convenience and reference purposes only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
(h)           Governing Law; Jurisdiction.
 
(i)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OTHER THAN THOSE OF THE STATE OF NEW YORK.
 
(ii)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO
AND ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-18-

--------------------------------------------------------------------------------

 
 
(iii)       EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN SUBSECTION (ii) ABOVE OF THIS
SECTION 21(h) IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH
IN THIS AGREEMENT.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
A PARTY TO SERVE PROCESS ON THE OTHER PARTY IN ANY OTHER MANNER PERMITTED BY
LAW.
 
(i)           Waiver of Jury Trial; Exclusion of Punitive Damages.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN ADDITION, WITHOUT
LIMITING BORROWER’S OBLIGATION TO INDEMNIFY LENDER FOR ANY THIRD PARTY CLAIM FOR
PUNITIVE DAMAGES, IN ANY LITIGATION OR ARBITRATION BETWEEN THE PARTIES HEREUNDER
NEITHER PARTY SHALL BE ENTITLED TO SEEK PUNITIVE DAMAGES FROM THE OTHER PARTY.
 
(j)           Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-19-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 


 
BORROWER:
DYAX CORP.
 
 
By:
___________________________________
   
Name:
   
Title:
 
 
LENDER:
LFRP INVESTORS, L.P.,
as Lender
 
       
By:
Vanderbilt Overflow GP, LLC,
its General Partner
 
       
By:
___________________________________
   
Name:
   
Title:

 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 1
TO
SECURITY AGREEMENT
 
Definitions
 
Unless otherwise defined herein or the context otherwise requires, terms for
which meanings are provided in the UCC are used in this Security Agreement,
including its preamble and recitals, with such meanings; provided, however, that
the term “instrument” shall be such term as defined in Article 9 of the UCC
rather than Article 3 of the UCC.
 
“Collateral” has the meaning set forth in Section 2 of this Agreement.
 
“Company Physical Libraries” shall mean the biological material, individually or
collectively, comprising each of the LFRP Libraries in the possession of the
Borrower.
 
“Copyright Security Agreement” means an agreement substantially in the form set
forth in Exhibit B and suitable for filing with the United States Copyright
Office, including the executed Copyright Security Agreement, executed in
counterparts, dated [       ].
 
“Duplicate Libraries” has the meaning specified in Section 2(j).
 
“Marks” has the meaning specified in Section 14(f).
 
“Notice Event” has the meaning specified in Section 14(f).
 
“Patent Security Agreement” means an agreement substantially in the form set
forth in Exhibit C and suitable for filing with the United States Patent and
Trademark Office, including the executed Patent Security Agreement, executed in
counterparts, dated [       ].
 
“Perfection Certificate” means a document in the form set forth on Exhibit D
hereto.
 
“Permitted Liens” means tax liens or assessments and other governmental levies
that are not yet due and payable or similar non-consensual liens for amounts not
yet due and payable, which also qualify as “Permitted Liens” as defined in the
Loan Agreement.
 
“Pledged Deposit Accounts” has the meaning specified in Section 2(h).
 
“Proceeds” or “proceeds” includes whatever is receivable or received when
Collateral is sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
“Secured Obligations” means any and all Obligations of Borrower under the
Transaction Documents including all amounts owing under the Loan Agreement,
including the payment to Lender of the amounts of the Included Receipts with
respect to any Royalties or other payments received by the Borrower, damages,
interest (including interest that, but for the filing of a petition in
bankruptcy with respect to Borrower, would accrue on such obligations, whether
or not a claim is allowed against Borrower for such interest in the related
bankruptcy proceeding), reimbursement of fees, costs, expenses, indemnities or
otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such liabilities and
other obligations that are paid, to the extent all or any part of such payment
is avoided or recovered directly or indirectly from Lender as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of
Borrower now or hereafter existing under this Agreement.
 
“Shared Intellectual Property” means, collectively, those items identified in
Sections 2(b), 2(d), 2(e), 2(f) and 2(g) hereof.
 
“Transfer” means any sale, conveyance, assignment, disposition or license either
to a third party or to an Affiliate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or Delaware, as applicable.
 

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
-2-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
Form of Tranche A Note


THIS TRANCHE A NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE ISSUE DATE FOR THIS NOTE IS THE TRANCHE A FUNDING DATE.  FOR
INFORMATION REGARDING THE ISSUE PRICE, YIELD TO MATURITY AND AMOUNT OF ORIGINAL
ISSUE DISCOUNT FOR THIS NOTE, A HOLDER SHOULD CONTACT THE BORROWER AT:  DYAX
CORP., 300 TECHNOLOGY SQUARE, CAMBRIDGE, MA 02139, ATTN:  CHIEF FINANCIAL
OFFICER.


US $20,000,000
New York, New York
December [  ], 2011



FOR VALUE RECEIVED, DYAX CORP., a Delaware corporation (the “Borrower”), hereby
promises to pay to LFRP Investors, L.P., a Delaware limited partnership, or its
registered assigns (the “Lender”), in lawful money of the United States of
America, in same day funds on the Tranche A Maturity Date the principal sum of
(x) twenty million dollars (US$20,000,000) plus (y) any principal added to the
Loan pursuant to Sections 4.01(a) or 4.01(b) of the Loan Agreement (as defined
below) less (z) any payments of principal made prior to the Tranche A Maturity
Date as provided in the Loan Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money, from the date hereof until such unpaid principal is paid in full,
at the rates, at the times and in the manner provided in the Loan Agreement
referred to below.
 
This Tranche A Note is the Tranche A Note referred to in the Loan Agreement,
dated as of December [  ], 2011, by and between the Borrower and the Lender (as
may be amended from time to time, the “Loan Agreement”) and is entitled to the
benefits thereof and of the other Loan Documents.  This Tranche A Note is
secured as provided in the Loan Documents.  This Tranche A Note is subject to
optional prepayment, in whole or in part, prior to the Tranche A Maturity Date
as provided in the Loan Agreement.
 
This Tranche A Note is secured as provided in the Security Agreement and other
Loan Documents.  Reference is hereby made to the Security Agreement for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security, the terms and conditions upon
which the security interest was granted and the rights of the holder of this
Tranche A Note in respect thereof.
 
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Tranche A Note may become or be declared to be due and
payable in the manner and with the effect provided in the Loan Agreement.
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Tranche A Note.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement.
 
THIS TRANCHE A NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).
 


 

 
DYAX CORP.
 
 
By:
___________________________    
Name:
   
Title:


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
Form of Tranche B Note




THIS TRANCHE B NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE ISSUE DATE FOR THIS NOTE IS THE TRANCHE B FUNDING DATE.  FOR
INFORMATION REGARDING THE ISSUE PRICE, YIELD TO MATURITY AND AMOUNT OF ORIGINAL
ISSUE DISCOUNT FOR THIS NOTE, A HOLDER SHOULD CONTACT THE BORROWER AT:  DYAX
CORP., 300 TECHNOLOGY SQUARE, CAMBRIDGE, MA 02139, ATTN:  CHIEF FINANCIAL
OFFICER.


US $[               ]
New York, New York
August 22, 2012



FOR VALUE RECEIVED, DYAX CORP., a Delaware corporation (the “Borrower”), hereby
promises to pay to LFRP Investors, L.P. or its registered assigns (the
“Lender”), in lawful money of the United States of America, in same day funds on
the Maturity Date the principal sum of (x) [       ]1 dollars (US$[       ])
plus (y) any principal added to the Loan pursuant to Section 4.01(b) of the Loan
Agreement (as defined below) less (z) any payments of principal made prior to
the Maturity Date as provided in the Loan Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money, from the date hereof until such unpaid principal is paid in full,
at the rates, at the times and in the manner provided in the Loan Agreement.
 
This Tranche B Note is the Tranche B Note referred to in the Loan Agreement,
dated as of December [    ], 2011, by and between the Borrower and the Lender
(as may be amended from time to time, the “Loan Agreement”) and is entitled to
the benefits thereof and of the other Loan Documents.  This Tranche B Note is
secured as provided in the Loan Documents.  This Tranche B Note is subject to
optional prepayment, in whole or in part, prior to the Maturity Date as provided
in the Loan Agreement.
 
This Tranche B Note is secured as provided in the Security Agreement and other
Loan Documents.  Reference is hereby made to the Security Agreement for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security, the terms and conditions upon
which the security interest was granted and the rights of the holder of this
Tranche B Note in respect thereof.
 
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Tranche B Note may become or be declared to be due and
payable in the manner and with the effect provided in the Loan Agreement.
 
 

--------------------------------------------------------------------------------

1 Amount to be completed on the Tranche B Funding Date
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Tranche B Note.
 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement.
 
THIS TRANCHE B NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).
 
 
 

 
DYAX CORP.
 
 
By:
___________________________    
Name:
   
Title:


 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT G
Form of Notice of Borrowing


Dyax Corp.
[300 Technology Square
Cambridge, MA 02139]
[55 Network Drive
Burlington, MA 01803]
 
[           ], 20[  ]
 
LFRP Investors, L.P.
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Gregory B. Brown, M.D.
Ladies and Gentlemen:
 
The undersigned (the “Borrower”) refers to the Loan Agreement, dated as of
December [  ], 2011 (as may be amended from time to time, the “Loan Agreement”),
between the Borrower and LFRP Investors, L.P. (the “Lender”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Loan
Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to [Section 2.02(a)]
[Section 2.02(b)] of the Loan Agreement, that it hereby requests to borrow a
principal amount of Tranche [A][B] Loans equal to $[] (the “Borrowing”), which
amount shall be delivered to Borrower on the [Closing Date] [Tranche B Funding
Date] in accordance with the terms of the Loan Agreement.
 
The bank and account to which the proceeds payable to the Borrower pursuant to
Section 2.03 of the Loan Agreement should be sent are:
 

 
Beneficiary Bank ABA #
[                 ]
 
Beneficiary Bank Name
[                 ]
   
[                 ]
   
[                 ]
 
Contact Name
[                 ]
   
[                 ]
 
Beneficiary Name
[                 ]
 
Beneficiary Account #
[                 ]



 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 



 
Very truly yours,
 
 
DYAX CORP.
 
 
By:
_______________________
   
Name:
Title:
     



 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H
Lockbox Instructions




 
Lockbox Account Payment Procedures

 
During each calendar quarter, all Gross Payments deposited into the Lockbox
Account shall be treated in the following priority with sweeps to occur not less
frequently than monthly:
 
I.
Any amounts shall be swept into the Company Concentration Account until Company
shall have received an amount equal to any CAT Payments due to MedImmune Limited
as a result of, or in connection with, such Gross Payments.
     
II.
Any remaining amounts shall be swept into the Company Concentration Account for
the payment of any Reimbursement Payments in the amounts received from Contract
Parties;
     
III.
Any remaining amounts shall be swept as follows:
 
 
A.
The remaining amounts shall be swept into the Assignee Concentration Account
until Assignee shall have received an amount equal to Applicable Included
Receipts1; and
       
B.
The remainder of the remaining amounts shall be swept into the Company
Concentration Account.
     

 
For the avoidance of doubt, on the first day of any calendar quarter, that
process above shall be reset and repeated.


 
 



--------------------------------------------------------------------------------

1    As provided in the Loan Agreement, “Applicable Included Receipts” shall
exclude FTE Payments so long as the principal amount of the Loan prepaid
pursuant to Section 3.01(a) of the Loan Agreement exceeds the aggregate
principal amount, if any, added to the Loans pursuant to Section 4.01(a) and
4.01(b) of the Loan Agreement (as calculated on an annual basis for each
calendar year) which shall be determined at the end of any applicable calendar
year and shall be applied to amortization in accordance with Section 3.01(a);
provided that Borrower may, at its option, include such costs in Applicable
Included Receipts on a quarterly basis to pay scheduled amortization in
accordance with Section 3.01(a).
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-1
 
FORM OF CLOSING DATE OPINION




[*****]
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-2
 
FORM OF TRANCHE B CLOSING DATE OPINION
 
[*****]
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 


 
EXHIBIT J
 
 
[*****]
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT K

 
 
[*****]
 
 


 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT L
Form of Payoff Letter


Vanderbilt Royalty Sub L.P.
[TO BE PROVIDED]


 
August __, 2012
 
Dyax Corp.
55 Network Drive
Burlington, MA  01803
 
Attention:  Chief Financial Officer
 
Re:           Payoff Letter
 
Ladies and Gentlemen:
 
Reference is made to (i) that certain Loan Agreement, dated as of August 5,
2008, as amended and restated as of March 18, 2009, between Vanderbilt Royalty
Sub L.P., a Delaware limited partnership (the “Lender,” as assignee to Cowen
Healthcare Royalty Partners, L.P., the “Agent”), and Dyax Corp., a Delaware
corporation (the “Borrower”) (as amended, supplemented or otherwise modified
from time to time in accordance with the provisions thereof, the “Loan
Agreement”); and (ii) that certain Notice of Prepayment, dated as of July ___,
2012, delivered by Borrower to the Lender pursuant to Section 3.02(a) of the
Loan Agreement (the “Notice of Prepayment”).  Each capitalized term used but not
defined herein shall have the meaning given to it in the Loan Agreement.
 
1.           Payments.  Pursuant to the Notice of Prepayment, Borrower has
advised the Lender that, on August 22, 2012 (the “Payoff Date”), it intends to
prepay in full all amounts outstanding under the Loan Agreement, terminate its
obligations and liabilities under the Loan Agreement and the other Loan
Documents, and obtain the release of all Liens granted to the Lender on the
Collateral.  The total amount of principal and accrued but unpaid interest, any
prepayment premium and all fees, expenses and other amounts owing under the Loan
Documents, if paid to and received in the Lender Bank Account by wire transfer
of immediately available funds at or prior to 4:00 p.m. (New York City time) on
the Payoff Date, will be $­­­­­­­­_________, in the aggregate, as itemized on
Schedule I hereto (the “Payoff Amount”).  If the Payoff Amount is not so
received at or prior to 4:00 p.m. (New York City time) on the Payoff Date,
interest shall accrue at a per diem rate of $_____ (the “Per Diem Amount”), and
shall be added to the Payoff Amount.
 
This letter agreement (this “Letter Agreement”) confirms that upon, and
effective as of the time of, receipt by the Lender of (i) the Payoff Amount and
the Per Diem Amount, if any; and (ii) a counterpart of this Letter Agreement
duly executed by Borrower (the time at which the foregoing conditions shall
first be satisfied is herein referred to as the “Payoff Effective Time”), (A)
the Liens and security interests granted pursuant to the Loan Documents shall be
deemed to have been automatically and irrevocably released and terminated at the
Payoff Effective Time, (B) excluding those obligations that are specified in the
Loan Agreement or any other Loan Document as surviving the termination thereof
(which shall, as so specified, survive without prejudice and remain in full
force and effect), all liabilities and obligations of Borrower under the Loan
Documents, including principal, interest, premium, fees, expenses and other
amounts owing under the Loan Agreement and the other Loan Documents, shall have
been irrevocably discharged, repaid in full and terminated, all Loan Documents
shall be automatically terminated and of no further force and effect and all
commitments thereunder shall be terminated, all without any further action being
required to effectuate the foregoing, (C) Borrower or its designee will be
authorized to file UCC termination statements in order to evidence the
termination of the Liens and security interests granted pursuant to the Loan
Documents and the Lender and Agent will, at Borrower’s expense, execute and
deliver such intellectual property releases, deposit account control agreement
terminations and other documents as Borrower may reasonably request in order to
evidence the termination of the Liens and security interests granted pursuant to
the Loan Documents, in each case, without recourse and without representation or
warranty of any kind (either express or implied), and (D) the Lender and Agent
will, at Borrower’s expense, promptly deliver any Collateral in its possession
to Borrower or such party as Borrower may direct in writing.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
The Lender hereby confirms that the Lender Bank Account is as follows:


Bank Name:
J.P. Morgan Chase Bank, N.A.
ABA:
 
Account Number:
 
Reference:
 
Attn:
Vanderbilt Royalty Sub, L.P.





2.           Headings.  The headings contained in this Letter Agreement are for
reference purposes only and shall not constitute a part hereof.
 
3.           Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to any conflict of laws principles that would require application of the
laws of another jurisdiction).
 
5.           Termination.  This Letter Agreement shall, without further action
or notice, automatically terminate at, and shall not be effective after, 4:00
p.m. (New York City time) on August 27, 2012 unless the Payoff Effective Time
has occurred at or prior to such time.  No party may assign its rights, duties
or obligations under this Letter Agreement without the prior written consent of
the other party.  This Letter Agreement supersedes any and all of our prior
discussions and correspondence regarding the Payoff Amount or the Per Diem
Amount.  This Letter Agreement shall inure to the benefit of the Lender and
Borrower, and each of their respective successors and permitted assigns.  In
addition, this Letter Agreement may be executed in multiple counterparts, all of
which taken together shall constitute one and the same agreement, and either of
the parties hereto may execute this Letter Agreement by signing such
counterpart.  Delivery of an executed signature page of the Letter Agreement by
e-mail or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
 
 
 
[Signature Page Follows]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Kindly acknowledge your acceptance of and agreement to the foregoing by
executing a counterpart of this Letter Agreement.
 

 
Very truly yours,
 
 
VANDERBILT ROYALTY SUB, L.P.,
 
   as Lender
 
 
By:
[                                                       ],
   
its General Partner
 
 
         
By:
___________________________________    
Name:
   
Title:
       
COWEN HEALTHCARE ROYALTY PARTNERS, L.P., as Agent
 
     
By: Cowen Healthcare Royalty GP, LLC, its General Partner
 
     
By:
___________________________________    
Name:
   
Title:





Accepted and agreed as of
the date first written above:
 
DYAX CORP.
 
 
 
By:                                                     
 
Name:
Title:
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


 
Aggregate outstanding principal amount of Loans as of the August 22, 2012
 
$________
 
Aggregate amount of accrued and unpaid interest as of August 22, 2012
 
$________
 
Aggregate of other amounts as of August 22, 2012
$________
 
           Total
$________



 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT M
Form of Assignment and Acceptance
 
 
[date]
 
[Lender]
[                 ]
[                 ]
Attention:        [          ]
Facsimile:         [          ]


Dyax Corp.
55 Network Drive
Burlington, MA 01803
 
Attention:        [          ]
Facsimile:         [          ]
 


Ladies and Gentlemen:
 
Re: Assignment Pursuant to the Loan Agreement
 
We refer to the Loan Agreement, dated as of December [  ], 2011 (as may be
further amended from time to time, the “Loan Agreement”), providing for Tranche
A Loans and Tranche B Loans to DYAX CORP.  _______ (the “Seller”) and _______
(the “Buyer”) are delivering this instrument to you in connection with an
assignment by the Seller of its rights and obligations under the Loan Agreement
pursuant to Section 13.01 thereof. Capitalized terms used and not otherwise
defined herein have the meanings given to them in the Loan Agreement.
 
1.           The Seller and the Buyer hereby advise you that (a) the Seller will
assign to the Buyer the Seller’s right, title and interest in respect of the
Loan Agreement described below as the “Assigned Rights” and the Buyer will
accept that assignment and assume the Seller’s related obligations described
below as the “Assumed Obligations,” and (b) as between the Seller and the Buyer
that assignment and assumption will be effective as of the date identified below
as the “Effective Date.”
 
2.           In connection with the assignment referred to herein, the Buyer
hereby confirms to you that the Buyer agrees to be bound as a Lender by the
terms of the Loan Agreement to the extent of the assignment and assumption
referred to herein.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
3.           The Buyer (a) represents and warrants that (i) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Rights and Assumed Obligations and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Rights and Assumed
Obligations, is experienced in acquiring assets of such type, (ii) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 9.03 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Rights and Assumed Obligations on the
basis of which it has made such analysis and decision independently and without
reliance on the Seller or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Seller or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations that by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
4.           Buyer hereby appoints LFRP Investors, L.P. to act as its agent
under the Security Agreement which grants a security interest on terms specified
in Section 16 of the Security Agreement, including for the purpose of filings
related to the security interest granted under the Security Agreement and other
Loan Documents which grant a security interest.
 
5.           Unless otherwise specified in writing to DYAX CORP., the bank
account to which all payments to the Buyer under the Loan Documents are to be
made is as follows:
 
Bank Name:
 
ABA:
 
Account Number:
 
Reference:
 
Attn:
 

 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 


Terms Relating to the Assignment and Acceptance
 
Effective Date:
 
Assigned Rights:
 
[A ___% undivided interest in (i) the Tranche A Loan of the Seller outstanding
on the Effective Date, (ii) all related rights of the Seller to interest
accruing on such portion of the Tranche A Loan from and after the Effective
Date, and (iii) all related rights of the Seller under the Agreement and the
Tranche A Note delivered to the Seller thereunder from and after the Effective
Date.]
 
[and
 
A ___% undivided interest in (i) the Tranche B Loan of the Seller outstanding on
the Effective Date, (ii) all related rights of the Seller to interest accruing
on such portion of the Tranche B Loan from and after the Effective Date, and
(iii) all related rights of the Seller under the Agreement and the Tranche B
Note delivered to the Seller thereunder from and after the Effective Date.]
 
Assumed Obligations:
 
All obligations of the Seller relating to the Assigned Rights that arise under
the Agreement on or after the Effective Date
 
[Tranche A Loan of the Seller:
 
Before the Effective Date: $______________
 
After giving effect to the assignment referred to herein: $______________]
 
[Tranche B Loan of the Seller:
 
Before the Effective Date: $______________
 
After giving effect to the assignment referred to herein: $______________]
 
[Tranche A Loan of the Buyer:
 
Before the Effective Date:  $______________
 
After giving effect to the assignment referred to herein: $______________]
 
[Tranche B Loan of the Buyer:
 
Before the Effective Date:  $______________
 
After giving effect to the assignment referred to herein: $______________]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
For these purposes, the Buyer hereby informs you that the address for notices
and account for payments in connection with the Agreement are as set forth
below.
 
[LENDER]
___________________
 
 
By:                                                           
By:                                                            
                                       
Name:                                                      
Name:                                                        
                                              
Title:                                                        
Title:                                                          
                                           
 
[Include Notice and account information for Buyer.]
 
 
By:                                                          
                       
 
Name:                                                     
                               
 
Title:                                                        
 


 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
[*****]










Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B
[*****]
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
1

--------------------------------------------------------------------------------

 
 
 
 
Schedule C


[*****]

 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule D


[*****]



 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 




Schedule 8.01(k)
Indebtedness




Dyax Corp. Indebtedness
as of September 30, 2011 *
 

   
Balance
   
YTD Activity
   
Balance
       
Per G/L @
         
Principal
   
Per G/L @
   
Debt
 
12/31/2010
   
Additions
   
Payments
   
9/30/2011
                               
MIT Loan
    447,114       0       (247,845 )     199,269   (1)                          
         
GE Capital Leases
    206,580       0       (206,580 )     0                                      
                                     
Cowen
    56,821,908       7,587,990       (8,589,015 )     55,820,884   (2)
Cowen Discount (debt issuance costs)
    (415,725 )     55,798       0       (359,927 )       $ 57,059,877     $
7,643,788     $ (9,043,440 )     55,660,225    





* There have been no increases to the loan balances above since 9/30/2011.

   
1)
The Cowen note payable balance per the Dyax financial statements, which have
been prepared in accordance with GAAP, excludes the unamortized portion of the
warrants outstanding which represents the fair value of the warrants on the date
of issuance.  The principal balance of the Cowen note payable as of 9/30/11 is
$56,650,605.55, which represents the amount outstanding and due on the Cowen
loan.
   
2)
Cowen note payable additions represent annual interest as well as warrant
accretion.
   



Note:  In addition to the schedule above, Dyax has the right to borrow up to
$668,520 from Netview 5 and 6 LLC for tenant improvements associated with the
build out of Dyax’s new Corporate Headquarters in Burlington, MA.  The planned
move date for the Corporate Headquarters is January 16, 2012.  As of December
21, 2011, Dyax has neither borrowed nor committed to borrow any of these funds.




Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 


Schedule 8.01 (m)
Subsidiaries


Subsidiaries
 
 
 
GRAPHIC [subsidiaries.jpg]








Dyax SA
Bld de Gerardchamps 156
B-4800 VERVIERS
Belgium


Dyax B.V. and Holding B.V.
Woudenbergseweg 11 Maarsbergen
POB 193
NL 3950 AD Maarn
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower
 


AZ APPLICATIONS (ANTIBODIES)
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
AZ-03-01-CIP-PCT-AR
AR
04 01 04408   1890266A
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-AU
AU
2004293180    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-BD
BD
277/2004 1004419  
Antibodies
ISSUED
8 /13/2006
11/26/2020
AZ-03-01-CIP-PCT-BR
BR
PI0417023-7
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CA
CA
PCT/EP04/013426
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CL
CL
2004-3047    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CN
CN
200480035257.5    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CO
CO
06062058    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-EG
EG
493/200600    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-EP
EP
04819225.6  
EP1687336
Antibodies
PUBLISHED
 
11/26/2024
AZ-03-01-CIP-PCT-GB
GB
0426043.6  
GB2408508
Antibodies
PUBLISHED
 
11/26/2024
AZ-03-01-CIP-PCT-GC
GC
GCC/P/2004/4030
   
Antibodies
PENDING
 
11/26/2020
AZ-03-01-CIP-PCT-ID
ID
W-00 2006 01433    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-IL
IL
175608    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-IN
IN
3699    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-JP
JP
2006-540392   2008-502311
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-KR
KR
10-2006-7010370    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-MT
MT
2503 2503  
Antibodies
ABANDONED
6 /2 /2005
9 /13/2008
AZ-03-01-CIP-PCT-MX
MX
PCT/EP04/013426
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-MY
MY
PI 20044918
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-NO
NO
20063026    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-NZ
NZ
546935    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-PH
PH
PCT/EP04/013426
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-PK
PK
0948/04    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-RU
RU
2006122946    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-SG
SG
200603049-8    
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-TH
TH
095716    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-TW
TW
093136755   200530267
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-UA
UA
200607109    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-PRV
US
60/525,174    
Antibodies
PENDING
   
AZ-03-01-CIP-PCT-US
US
10/579,445 7,612,179  
Antibodies
ISSUED
11/3 /2009
11/26/2024
AZ-03-01-CIP-PCT-US CON1
US
12/585,180 8,058,016  
ANTIBODIES BINDING TO A C-TERMIANL FRAGMENT OF APOLIPOPROTEIN E"
ISSUED
11/15/2011
11/26/2024
AZ-03-01-CIP-PCT-UY
UY
28.641  
UY28641
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-VE
VE
2004-002036    
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-PCT
WO
PCT/EP04/013426
 
WO05/051998
Antibodies
NAT PHASE
 
7 /7 /2005
AZ-03-01-CIP-PCT-ZA
ZA
2006/03671    
Antibodies
PENDING
 
11/26/2024

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower



EPIX (FIBRIN)
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
077AT1
AT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077AU1
AU
66122/00
768859
 
BINDING MOIETIES FOR FIBRIN
ISSUED
4 /29/2004
7 /28/2020
077AU2
AU
2004201485
2004201485
 
BINDING MOIETIES FOR FIBRIN
ISSUED
11/22/2007
7 /28/2020
077BE1
BE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077CA1
CA
2376245
   
BINDING MOIETIES FOR FIBRIN
Abandoned
 
7 /28/2020
077CH1
CH
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077CY1
CY
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077DK1
DK
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077EP1
EP
00953721.8
 
EP1203026
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077ES1
ES
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077FI1
FI
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077FR1
FR
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077GB1
GB
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077GR1
GR
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077IE1
IE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077IT1
IT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077JP1
JP
2001-513994
   
BINDING MOIETIES FOR FIBRIN
PENDING
 
7 /28/2020
077LI1
LI
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077LU1
LU
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077MC1
MC
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077NL1
NL
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077PT1
PT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077SE1
SE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077TW1
TW
089115153
I 290146
 
BINDING MOIETIES FOR FIBRIN
 -ABANDONED
11/21/2007
7 /28/2020
077P01
US
60/146,425
   
BINDING MOIETIES FOR FIBRIN
EXPIRED
 
7 /29/2000
077001
US
09/627,806
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
10/20/2008
077002
US
10/649,229
 
US 2005-0261472 A1
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
4 /3 /2009
077WO1
WO
PCT/US00/20612
 
WO01/09188
BINDING MOIETIES FOR FIBRIN
NAT PHASE
   



 
EPIX (COLLAGEN)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
008P01
US
PRV
60/755,710
   
COLLAGEN BINDING PEPTIDES
EXPIRED
12/29/2006
008P02
US
PRV
60/844,768
   
COLLAGEN BINDING PEPTIDES
EXPIRED
9 /16/2007
008001
US
UTL
11/618,564
 
20070293656
COLLAGEN BINDING PEPTIDES
ABANDONED
9 /17/2009
012001
US
UTL
11/618,458
8,034,898
20080044360
METHODS OF COLLAGEN IMAGING
ISSUED
12/29/2025
009001
US
UTL
11/618,556
 
20080058636
METHODS OF MYOCARDIAL IMAGING
ABANDONED
9 /18/2009
009WO1
WO
UTL
PCT/US2006/062760
 
WO07084264
METHODS FOR MYOCARDIAL IMAGING
PUBLISHED
 
009P01
US
PRV
60/755,709
   
AGENTS AND METHODS FOR CALLAGEN AND MYOCARDIAL IMAGING
EXPIRED
12/29/2006
009PO2
US
PRV
60/845,118
   
COLLAGEN BINDING PEPTIDES
EXPIRED
12/29/2006


 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
2

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower
 

 
HUMAN GENOME SCIENCE, INC. (BLYS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
078AU1
AU
UTL
2001285066
2001285066
2001285066
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
ISSUED
8 /17/2021
 
 
 
 
 
 
078CA1
CA
UTL
2418006
   
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
 
XFERRED TO HUMAN GENOME SCIENCES
 
PENDING
8 /17/2021
078EP1
EP
UTL
01964181.0
 
EP1339746
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
PUBLISHED
8 /17/2021
078EP2
EP
UTL
06005641.3
 
EP1674477
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
PUBLISHED
8 /17/2021
078JP1
JP
UTL
2002-521507
   
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
 PENDING
8 /17/2021
078P01
US
PRV
60/226,489
   
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
EXPIRED
 
078001
US
UTL
09/932,322
7,118,872
US 2003-0194743 A1
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
ISSUED-PTA = 333
8 /18/2020
7/16/2022
078WO1
WO
UTL
PCT/US01/25891
 
WO02/16412
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS)
 
XFERRED TO HUMAN GENOME SCIENCES
 
NAT PHASE
1 /5 /2010
080AU1
AU
UTL
PCT/US01/25850
 
AU8830101 A
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
 
NOT IN OUR SYSTEM
PENDING
8 /17/2021
080P01
US
PRV
60/266,489
   
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
 
NOT IN OUR SYSTEM
EXPIRED
8 /18/2001
080001
US
UTL
09/932,613
 
20030091565
BINDING POLYPEPTIDES AND METHODS BASED THEREON
ABANDONED
 
080002
US
UTL
11/232,439
 
US20060084608
BINDING POLYPEPTIDES AND METHODS BASED THEREON
 
XFERRED TO LEYDIG, VOIT
 
ABANDONED
 
080WO1
WO
UTL
PCT/US01/25850
 
WO0216411
BINDING POLYPEPTIDES AND METHODS BASED THEREON
NAT PHASE
 



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
3

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower



WYETH (FACTOR VIII)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
099001
US
UTL
09/224,785
6,197,526
 
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
ISSUED
1 /4 /2019
099002
US
UTL
09/756,594
6,492,105
20010014456
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
ISSUED
2/18/2019
099AT2
AT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099AU1
AU
UTL
25982/00
769745
769745
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099AU2
AU
UTL
2004201830
2004201830
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099BE2
BE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099CA1
CA
UTL
2354599
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
 
099CH2
CH
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099DE2
DE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099DK2
DK
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099EP1
EP
UTL
00904186.4
 
EP1147128
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ABANDONED
 
099EP2
EP
UTL
06009040.4
EP1705183
EP1705183
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099EP3
EP
UTL
09155033.5
 
EP2090582
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
 
099EP5
EP
UTL
10182747.5
 
EP2301953
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
 
099EP6
EP
UTL
10182741.8
 
EP2298791
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
 
099ES2
ES
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099FI2
FI
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099FR2
FR
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 ISSUED
1 /3 /2020
099GB2
GB
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099GR2
GR
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099HK1
HK
UTL
02100182.6
HK1038756
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING – TO BE ABANDONED
 
099HK2
HK
UTL
07100794.1
HK1093750
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099HK3
HK
UTL
09110140.9
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
 
099HK5
HK
UTL
11109350.2
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
 
099HK6
HK
UTL
11109856.1
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
 
PENDING
 
099IE2
IE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099IT2
IT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099JP1
JP
UTL
2000-592310
4733272
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099JP2
JP
UTL
2010-108017
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 PENDING
 
099LI2
LI
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
 
 
ISSUED
1 /3 /2020
099LU2
LU
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099MC2
MC
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099NL2
NL
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099PT2
PT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099SE2
SE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099WO1
WO
UTL
PCT/US00/00043
 
WO00/40602
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
NAT PHASE
 
100001
US
UTL
10/272,497
7,112,438
US 2003-0165822 A1
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /4 /2019
100002
US
UTL
11/345,031
7,691,565
US 2006-0193829 A1
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
 1/4/2019
100003
US
UTL
12/692,353
8,058,017
20100292440
 METHODS AND COMPOSITIONS FOR PURIFYING HUMAN FACTOR VIII, FACTOR VIII-LIKE
PROTEINS OR FRAGMENTS THEREOF
ISSUED
1 /4 /2019
100004
US
UTL
13/243,761
   
BINDING MILECULES FOR HUMAN FACTOR VIII and FACTOR VIII-LIKE PROTEINS
PENDING
 



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
4

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower

 
BRACCO (MULTIVALENT CONSTRUCTS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
57637/01194
AU
UTL
2003276884
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01190
AU
UTL
2003228276
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1603 AU
AU
UTL
2005328644
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01187
CA
UTL
2477935
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01193
CA
UTL
2512780
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1600
CA
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
8 /9 /2025
57637/1601 EP
EP
UTL
05857561.4
 
WO2006096207
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01192
EP
UTL
03815479.5
 
EP1587523
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01188
EP
UTL
03726024.7
 
EP1482987
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
3 /3 /2023
57637/01191
HK
UTL
05104699.1
 
1071999A
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1602 JP
JP
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01189
JP
UTL
2003-581813
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01180
US
PRV
60/360,821
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
EXPIRED
3 /1 /2003
57637/01181
US
PRV
60/440,201
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
EXPIRED
10/10/2010
57637/01182
US
UTL
10/379,287
7,211,240
US2004-0018974-A1
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
ISSUED
10/10/2010
57637/01185
US
UTL
10/661,032
7,261,876
US20050027105 A9
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
ISSUED
10/10/2010
57637/01186
US
UTL
10/916,155
 
US2005-0147555-A1
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01196
US
UTL
11/624,894
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01195
WO
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
 
57637/01184
WO
UTL
PCT/US03/28838
 
WO2004/064595 A2
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
NAT PHASE
 
57637/01183
WO
UTL
PCT/US03/06656
 
WO03084574
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
NAT PHASE
 

 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
5

--------------------------------------------------------------------------------

 
Schedule 8.01 (r)(i)
LFRP Joint Patents Owned by Borrower



BRACCO (KDR/VEGF)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
D0617.70011AU00
AU
UTL
2003213730
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
ABANDONED
2 /7 /2009
D0617.70011AU00
AU
UTL
2003278807
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
LAPSED
2 /7 /2009
D0617.70011CA00
CA
UTL
2477836
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
4 /17/2009
D0617.70011EP00
EP
UTL
03711418.8
 
1572724
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
[2005/37]
PENDING
4 /17/2009
D0617.70011EP01
EP
UTL
08008365.2
 
EP2014310
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
[2005/37]
PENDING
4 /17/2009
D0617.70011JP00
JP
UTL
2003-572527
 
2006-514915
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
2 /7 /2009
D0617.70011US00
US
PRV
60/360,851
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
EXPIRED
4 /17/2009
D0617.70011US01
US
UTL
60/440,411
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
EXPIRED
4 /17/2009
D0617.70011US02
US
UTL
10/382,082
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
4 /17/2009
D0617.70011WO00
WO
UTL
PCT/US03/06731
 
WO03074005-A2
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
NAT PHASE
4 /17/2009
D0617.70012AU00
AU
UTL
2003278807
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012CA00
CA
UTL
2513044
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012EP00
EP
UTL
03770325.3
 
EP1587944
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012US00
US
UTL
10/661,156
 
20050100963-A1
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
10/7 /2010
D0617.70012WO00
WO
UTL
PCT/US03/28787
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
.....ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70014US00
US
UTL
10/939,890
 
20050250700-A1
KDR AND VEGF/KDR BINDING PEPTIDES
ABANDONED
11/16/2006
D0617.70014WO00
WO
UTL
PCT/US05/032740
 
WO06031885
KDR AND VEGF/KDR BINDING PEPTIDES
ABANDONED
1 /7 /2007





 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
6

--------------------------------------------------------------------------------

 
 
Schedule 8.01(r)(ii)
 
 
 
[*****]












Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
1

--------------------------------------------------------------------------------

 
 
Schedule 8.01 (t)
Borrower’s Principal Place of Business
and Chief Executive Office
 


On and before January 28, 2012:


300 Technology Square, Cambridge, MA 02139, USA






After January 28, 2012:


55 Network Drive, Burlington, MA 01803, USA




Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)


All LFRP Patents
 
DYAX PHAGE DISPLAY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
                 
Ladner 1
US
07/240,160
   
GENERATION AND SELECTION OF NOVEL DNA-BINDING PROTEINS AND POLYPEPTIDES
ABANDONED
 
7 /15/1991
Ladner 1 CA
CA
610176
1340288
 
GENERATION AND SELECTION OF NOVEL DNA-BINDING PROTEINS AND POLYPEPTIDES
ISSUED
12/29/1998
12/29/2015
Ladner 1 Div 1 EP
EP
96112867.5
 
EP0768377
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
ABANDONED
 
1 /17/2005
Ladner 1 Div 2 EP
EP
00106289.2
 
EP1026240
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
ABANDONED
 
1 /18/2006
Ladner 1 Div 3 EP
EP
05000796.2
 
EP1541682
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
ABANDONED
 
7 /31/2008
Ladner 1 Div 4 EP
EP
07122683.1
   
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
ABANDONED
 
9 /17/2008
Ladner 1 Div 5 EP
EP
08105351.4
 
EP1997891
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
ABANDONED
 
9 /1 /2009
Ladner 1 EP
EP
89910702.3
0436597
EP0436597
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
Revoked
4 /2 /1997
7 /2 /2002
Ladner 1 IE
IE
2834/89
85261
 
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
EXPIRED
5 /19/2009
9 /4 /2009
Ladner 1 IL
IL
91501
91501
 
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
EXPIRED
6 /11/1998
9 /1 /2009
Ladner 1 JP
JP
510087/1989
3771253
 
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
EXPIRED
2 /17/2006
9 /1 /2009
Ladner 1 PCT
WO
PCT/US89/03731
 
WO9002809
GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS
NAT PHASE
   
Ladner 1.1 IL
IL
120941
120941
120941
CHIMERIC BINDING PROTEIN
EXPIRED
9 /20/2005
9 /1 /2009
Ladner 1.2 IL
IL
120940
120940
 
FUSION PROTEINS DISPLAYED DISPLAYABLE ON THE SURFACE OF FILAMENTOUS PHAGE AND A
RECOMBINANT FILAMENTOUS PHAGE BEARING SAME
EXPIRED
9 /20/2005
9 /1 /2009
Ladner 1.3 IL
IL
120939
120939
 
METHOD FOR OBTAINING NUCLEIC ACID ENCODING A PROTEINACOUS BINDING DOMAIN
EXPIRED
10/25/2001
9 /1 /2009

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
1

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
DYAX PHAGE DISPLAY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
Ladner 7
US
07/664,989
5,223,409
 
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
6 /29/1993
6 /29/2010
Ladner 7A CA
CA
2105300
2105300
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
12/23/2008
2 /27/2012
Ladner 7A Div 1 AT
AT
02015673.3
1279731
E363532
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 BE
BE
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 CH
CH
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 DE
DE
02015673.3
1279731
69233697.4-08
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
 
2 /27/2012
Ladner 7A Div 1 DK
DK
02015673.3
DK/EP1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 EP
EP
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 ES
ES
02015673.3
2.287.206
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 FR
FR
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 GB
GB
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 IT
IT
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 LI
LI
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 LU
LU
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 MC
MC
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 1 NL
NL
02015673.3
1279731
1279731
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
5 /30/2007
2 /27/2012
Ladner 7A Div 2 AT
AT
07010609.1
1820858
E439435
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 BE
BE
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
2

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
DYAX PHAGE DISPLAY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
Ladner 7A Div 2 CH
CH
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 DE
DE
07010609.1
69233769.5-08
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 DK
DK
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 EP
EP
07010609.1
1820858
EP1820858
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 ES
ES
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 FR
FR
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 GB
GB
07010609.1
3070320
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 GR
GR
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 IT
IT
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 LI
LI
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 LU
LU
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 MC
MC
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 NL
NL
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A Div 2 SE
SE
07010609.1
1820858
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
8 /12/2009
2 /27/2012
Ladner 7A EP
EP
92908057.0
 
EP0575485
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ABANDONED
 
4 /1 /2003
Ladner 7A JP
JP
507558/1992
4,146,512
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
6 /27/2008
2 /27/2012
Ladner 7A JP DIV 1
JP
2008-115016
4,618,570
 
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ISSUED
11/5 /2010
2 /27/2012
Ladner 7A JP Div 2
JP
2010-81857
 
2010183908
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
ABANDONED
 
3 /25/2011
Ladner 7A PCT
WO
PCT/US92/01456
 
WO9215677
PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS
NAT PHASE
   

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
3

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
DYAX PHAGE DISPLAY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
Ladner 7B AT
AT
92908799.7
0573611
262036
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B BE
BE
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B CA
CA
2105303
   
DISPLAY PHAGE
ABANDONED
 
5 /24/2004
Ladner 7B CH
CH
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B DE
DE
92908799.7
69233325.8-08
DE 69233325.8-08
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B DK
DK
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B EP
EP
92908799.7
0573611
EP0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B EP Div 1
EP
04006079.0
1452599
EP1452599
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 AT
AT
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 BE
BE
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 CH
CH
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 DE
DE
69233795.4
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 DK
DK
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 ES
ES
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 FR
FR
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 GB
GB
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 GR
GR
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 IT
IT
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 LI
LI
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 LU
LU
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 MC
MC
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 NL
NL
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 1 SE
SE
04006079.0
1452599
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
8 /25/2010
2 /28/2012
Ladner 7B EP Div 2
EP
10004494.0
 
2224001
IMPROVED EPITOPE DISPLAYING PHAGE
PUBLISHED
 
2 /28/2012
Ladner 7B ES
ES
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B FR
FR
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B GB
GB
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
4

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
DYAX PHAGE DISPLAY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
Ladner 7B GR
GR
92908799.7
3049248
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B IT
IT
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B JP
JP
508216/1992
3447731
3447731
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
7 /4 /2003
2 /28/2012
Ladner 7B JP Div 1
JP
238311/2002
   
IMPROVED EPITOPE DISPLAYING PHAGE
ABANDONED
 
12/12/2003
Ladner 7B JP Div 2
JP
130929/2003
4451611
2004-221
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
2 /5 /2010
2 /28/2012
Ladner 7B LI
LI
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B LU
LU
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B MC
MC
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B NL
NL
92908799.7
0573611
0573611
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7B PCT
WO
PCT/US92/01539
 
WO9215679
IMPROVED DISPLAY PHAGE
NAT PHASE
   
Ladner 7B SE
SE
92908799.7
0573611
 
IMPROVED EPITOPE DISPLAYING PHAGE
ISSUED
3 /17/2004
2 /28/2012
Ladner 7D
US
08/009,319
5,403,484
 
VIRUSES EXPRESSING CHIMERIC BINDING PROTEINS
ISSUED
4 /4 /1995
4 /4 /2012
Ladner 7E
US
08/057,667
5,571,698
 
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
11/5 /1996
6 /29/2010
Ladner 7F
US
08/415,922
5,837,500
 
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
11/17/1998
6 /29/2010
Ladner 7J
US
09/781,988
6,979,538
20020150881
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
12/27/2005
6 /29/2010
Ladner 7M
US
09/893,878
7,208,293
20030113717
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
4 /24/2007
6 /29/2010
Ladner 7O
US
10/126,544
7,118,879
20040023205
METHOD OF RECOVERING A NUCLEIC ACID ENCODING A PROTEINACEOUS BINDING DOMAIN
WHICH BINDS A TARGET MATERIAL
EXPIRED
10/10/2006
6 /29/2010
Ladner 7R
US
10/207,797
7,413,537
20060084113
DIRECTED EVOLUTION OF DISULFIDE BONDED MICROPROTEINS
ISSUED
8 /19/2008
11/29/2012
Ladner 7S
US
10/414,643
   
METHOD OF RECOVERING A NUCLEIC ACID ENCODING A PROTEINACEOUS BINDING DOMAIN
WHICH BINDS A TARGET MATERIAL
ABANDONED
 
10/23/2006
Ladner 7T
US
11/745,199
 
20070259417
DIRECTED EVOLUTION OF DISULFIDE BONDED PROTEINS
ABANDONED
 
2 /22/2010
Ladner 7U
US
12/255,793
7,893,007
20090234101
DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS
EXPIRED
2 /22/2011
3 /1 /2011



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
5

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

 
DYAX ANTIBODY REFORMATTING PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
042P01
US
60/362,403
   
LIGAND SCREENING AND DISCOVERY
EXPIRED
 
3 /7 /2003
042001
US
10/383,902
7,244,592
20030224408
LIGAND SCREENING AND DISCOVERY
ISSUED
7 /17/2007
5 /14/2024
042002
US
11/763,251
 
20090105083
LIGAND SCREENING AND DISCOVERY
PUBLISHED
   

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
6

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

 
DYAX NOVEL FAB FRAGMENT PATENT RIGHTS - HOOGENBOOM
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
139AT1
AT
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28 /2009
5 /18/2019
139AU1
AU
51422/00
780145
 
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
6 /16/2005
5 /18/2020
139BE1
BE
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139CA1
CA
2372582
   
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
PENDING
   
139CH1
CH
99201558.6
1054018
 
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139DE1
DE
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139DK1
DK
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139EP1
EP
99201558.6
1054018
EP1054018
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139EP2
EP
09151233.5
 
EP2067788
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
PUBLISHED
   
139ES1
ES
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139FR1
FR
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139GB1
GB
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139GR1
GR
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139HK2
HK
09111645.7
 
1134303A
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
PUBLISHED
   
139IT1
IT
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139JP1
JP
2000-618429
4741086
 
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
5 /13/2011
5 /18/2020
139JP2
JP
2010-178912
 
2010-273689
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
PUBLISHED
   
139LU1
LU
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139MC1
MC
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139NL1
NL
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139PT1
PT
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139SE1
SE
99201558.6
1054018
 
FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ISSUED
1 /28/2009
5 /18/2019
139001
US
09/988,899
 
20020102613
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
ABANDONED
   
139002
US
11/862,791
 
20080108514
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
PUBLISHED
   
139WO1
WO
PCT/US00/13682
 
WO0070023
NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE
NAT PHASE
   

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
7

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

 
DYAX CJ LIBRARY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
                 
140001
US
09/837,306
 
0040029113
NOVEL METHODS OF CONSTRUCTING LIBRARES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND NOVEL
LIBRARIES
ABANDONED
   
140002
US
10/000,516
   
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
ABANDONED
   
140003
US
10/045,674
 
20030232333
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
PUBLISHED
   
140004
US
11/365,556
 
20060166252
NOVEL METHODS OF CONSTRUCTING LIBRARES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND NOVEL
LIBRARIES
PUBLISHED
   
140005
US
13/161,445
   
NOVEL METHODS OF CONSTRUCTING LIBRARES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND NOVEL
LIBRARIES
PENDING
   
140AU1
AU
2001253589
2001253589
 
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE (CJ Library)
ISSUED
11/29/2007
4 /17/2021
140AU2
AU
2002307422
2002307422
2002307422
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
ISSUED
1 /22/2009
4 /17/2022
140AU3
AU
2007211861
2007211861
2007211861
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE (CJ Library)
ISSUED
9 /24/2009
4 /17/2021
140AU4
AU
2009200092
   
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE
PUBLISHED
   
140CA1
CA
2406236
   
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE
PENDING
   
140CA2
CA
2458462
2458462
 
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
ISSUED
10/11/2011
4 /17/2022
140CA3
CA
2747868
   
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
PENDING
   
140EP1
EP
01927108.9
 
EP1276855
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE
PUBLISHED
   

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
8

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
DYAX CJ LIBRARY PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
140EP2
EP
02762148.1
 
EP1578903
NOVEL METHODS OF CONSTRUCTING LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED
MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL
LIBRARIES
ALLOWED
   
140EP3
EP
10156326.0
 
EP2199393
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PUBLISHED
   
140EP4
EP
10179786.8
 
EP2308982
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PUBLISHED
   
140EP5
EP
10179777.7
 
EP2295580
METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PENDING
   
140HK2
HK
10111983.4
 
1145515A
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PUBLISHED
   
140HK3
HK
11108853.6
   
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PENDING
   
140JP1
JP
2001-577464
   
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PENDING
   
140JP2
JP
2011-44525
   
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
PUBLISHED
   
140P01
US
60/198,069
   
NOVEL METHODS OF CONSTRUCTING LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS
DISPLAYED ON FILAMENTOUS PHAGE
EXPIRED
 
4 /17/2001
140WO1
WO
PCT/US01/12454
 
WO0179481
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
NAT PHASE
   
140WO2
WO
PCT/US02/12405
 
WO02083872
 METHODS OF CONSTRUCTING DISPLAY LIBRARIES OF GENETIC PACKAGES FOR MEMBERS OF A
DIVERSE FAMILY OF PEPTIDES
NAT PHASE
   



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
9

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


DYAX SYNTHETIC CDR PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
                 
141AT1
AT
01998098.6
1360288
E498718
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141AU1
AU
2002249854
2002249854
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
1 /10/2008
12/18/2021
141AU2
AU
2007214299
 
2007214299
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141AU3
AU
2011223997
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141BE1
BE
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141CA1
CA
2432377
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
2 /16/2011
 
141CH1
CH
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141DE1
DE
01998098.6
60144063.3-08
1360288
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141DK1
DK
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141EP1
EP
01998098.6
1360288
EP1360288
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141EP2
EP
10182768.1
 
EP2316940
FOCUSED LIBRARIES OF GENETIC PACKAGES
PUBLISHED
   
141ES1
ES
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141FI1
FI
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141FR1
FR
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141GB1
GB
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141GR1
GR
01998098.6
3074603
1360288
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141HK2
HK
11110875.6
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
2 /16/2011
 
141IE1
IE
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141IT1
IT
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141JP1
JP
2002-561628
 
2004-518432
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141JP2
JP
2008-99833
 
2008-183014
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141LI1
LI
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141LU1
LU
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141MC1
MC
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141NL1
NL
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141PT1
PT
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021
141SE1
SE
01998098.6
1360288
 
FOCUSED LIBRARIES OF GENETIC PACKAGES
ISSUED
2 /16/2011
12/18/2021

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
10

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


DYAX SYNTHETIC CDR PATENT RIGHTS
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION

 
141P01
US
60/256,380
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
EXPIRED
 
12/18/2001
141001
US
10/026,925
 
20030119056
FOCUSED LIBRARIES OF GENETIC PACKAGES
ABANDONED
 
9 /8 /2006
141002
US
11/416,460
 
20060257937
FOCUSED LIBRARIES OF GENETIC PACKAGES
ABANDONED
 
10/15/2010
141003
US
12/762,051
 
20100292103
FOCUSED LIBRARIES OF GENETIC PACKAGES
PUBLISHED
   
141004
US
13/161,441
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141005
US
13/161,445
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141006
US
13/194,667
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
ABANDONED
   
141007
US
13/250,520
   
FOCUSED LIBRARIES OF GENETIC PACKAGES
PENDING
   
141WO1
WO
PCT/US01/50297
 
WO02061071
FOCUSED LIBRARIES OF GENETIC PACKAGES
NAT PHASE
   



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
11

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
AFFIMED PATENT RIGHTS-LICENSED TO DYAX



 
PREPARATION AND USE OF GENE BANKS OF HUMAN ANTIBODIES
PREPARATION AND USE OF GENE BANKS OF SYNTHETIC HUMAN ANTIBODIES
 
US
US-B 6,319,690 ISSUED Nov. 20, 2001, EXPIRES Nov. 20, 2018
US-B 5,840,479 ISSUED Nov. 24, 1998, EXPIRES Nov. 24, 2015
AUSTRALIA
AU 633682, AU 7011391 PENDING, EXPIRES Jan. 28, 2011
AU638535, AU7011591 PENDING, EXPIRES Jan. 28, 2011
CANADA
CA-A 2035381 PENDING, EXPIRES Jan. 28, 2011
CA-A 2035384 PENDING, EXPIRES Jan. 28, 2011
EUROPE
EP-A 0 440 147 GRANTED, EXPIRES Jan. 28, 2011
(Opposition appears to be pending)
EP-B 0 440 146 GRANTED Nov 20 1996, EXPIRES Jan. 28, 2011
EUROPE
EP 1566442, PENDING, EXPIRES Jan. 28, 2011
 
JAPAN
JP-AA 4211394 PENDING, EXPIRES Jan. 28, 2011
JP-AA 4211395 PENDING, EXPIRES Jan. 28, 2011
SOUTH KOREA
KR 186823 PENDING, EXPIRES Jan. 28, 2011
KR 221897 PENDING, EXPIRES Jan. 28, 2011

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
12

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
BIOSITE PATENT RIGHTS-LICENSED TO DYAX
 
Country
Serial Number
Filing Date
Patent Number
Issue Date
Expires
Status
US
07/517,659
05/01/90
5,427,908
06/27/95
6/27/2012
Issued
US
08/376,326
01/20/95
5,580,717
12/03/96
6/27/2012
(TD)
Issued
US
08/450,754
05/25/95
---
   
Abandoned
US
 
02/13/02
 7,094,579
08/22/06
7/29/2022
 
(166 day PTA)
Issued
US
10/367,169
2/13/03
Publication # US20030228660
 
Expected 2/13/2022 (if no PTA or TD)
Pending
US
12/020,482
     
Expected 2/13/2022 (if no PTA or TD)
Pending
US
12/021,098
     
Expected 2/13/2022 (if no PTA or TD)
Pending
PCT
US03/04791
2/13/03
----
   
National Phase
AU
AU2003225578
2/13/03
   
Expected 2/13/2023
Pending
CA
CA20032475929
2/13/03
   
Expected 2/13/2023
Pending
EPO
03739833.6
2/13/03
EP1481059
 
Expected 2/13/2023
Pending
Japan
JP20030568071T
2/13/03
   
Expected 2/13/2023
Pending
PCT
US91/02989
05/01/91
---
   
National Phase
EPO
91908963.1
05/01/91
0527839
12/02/98
05/11/2011
Issued
EPO
98200770.0
03/11/98
EP 0 866 136 B1
01/12/05
05/11/2011
Issued
Japan
3-508896
05/01/91
JP 3344584 B2
11/11/02
05/11/2011
Issued



United States patent application filed by Biosite Incorporated, February 13,
2002, relating to antibody expression technology, listing Gray, Buechler, and
Veeramallu as inventors.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
13

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX
 
* = terminal disclaimer
 


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION
           
Family 1 PCT/GB89/01344
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
US 6248516
6-Jun-95
19-Jun-01
19-Jun-2018
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
US 6545142
28-Nov-00
8-Apr-03
11-Sep-2010
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
US 7306907
08-Nov-02
11-Dec-07
19-Jun-2018*
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
US 20030130496
08-Nov-02
Allowed 24-Jan-08
19-Jun-2018
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
US 20040110941
08-Nov-02
Allowed 24-Jan-08
19-Jun-2018
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
AU634186B2
13-Nov-89
18-Feb-93
13-Nov-2009
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
CA2002868 C
14-Nov-89
11-May-90
14-Nov-2009
 
Enkelt-domaene-ligander, receptorer omfattende disse lignader, fremgangsmaader
til fremstilling af demo g anvendelse af disse ligander og receptorer (Danish)
DK 175392 B1
   
LAPSED

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
14

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Cloning immunoglobulin variable domain sequences
EP 368684
(validated in AT, BE, CH, DE, ES, FR, GB, GR, IT, LI, LU, NL, SE)
13-Nov-89
16-May-90
13-Nov-2009
 
Cloning immunoglobulin variable domains for expression by polymerase
GB 8826444 A0
11-Nov-88
     
Recombinant DNA method
GB 8906034 A0
16-May-89
     
Antibody Binding
GB 8911047 A0
15-May-89
     
Antibody Binding
GB 8912652 A0
02-Jun-89
     
Antibody Binding
GB 8913900 A0
16-Jun-89
     
Antibody Binding
GB 8918543 A0
15-Aug-89
     
Antibody Binding
GB 899217 A0
22-Apr-89
       
FI199003489
   
LAPSED
   
JP 2919890 B2
13-Nov-89
19-Jul-99
13-Nov-2009
   
JP 3502801 T2
13-Nov-89
27-Jun-91
13-Nov-2009
 
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
KR 184860 B1
10-Jul-90
1-Apr-99
   
LIGANDER OG RESEPTORER OMFATTENDE NEVNTE LIGANDER, FREMGANGSMAATE FOR DERES
FREMSTILLING OG ANVENDELSE
NO199003059
09-Jul-90
09-Jul-90
   
Single domain ligands, receptors comprising said ligands, methods for their
production and use of said ligands and receptors
WO9005144
13-Nov-89
17-May-90
NATIONALIZED
Family 2 PCT/US90/02890  PCT/US90/02835  PCT/US90/02836
A new method for tapping the immunological repertoire
AU 643948 B2
16-May-90
02-Dec-93
16-May-2010
 
Method for isolating receptors having a preselected specificity
AU 651065B2
16-May-90
14-Jul-94
16-May-2010

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
15

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Co-expression of heteromeric receptors
AU 652539
15-May-90
01-Sep-94
15-May-2010
 
A method for producing polymers having a preselected activity
CA 2016841 C
15-May-90
16-Nov-90
15-May-2010
 
Method for tapping the immunological repertoire
CA 2016842
16-May-90
16-Nov-90
16-May-2010
 
Co-expression of heteromeric receptors
CA 2057923
15-May-90
17-Nov-90
15-May-2010
 
Co-expression of heteromeric receptors
EP 478627
(application withdrawn)
15-May-90
8-Apr-92
15-May-2010
 
Method for isolating receptors having a preselected specificity
EP 472638
(validated in AT, BE, CH, DE, DK, ES, FR, GB, IT, LI, LU, NL (now lapsed), SE)
16-May-90
4-Mar-92
16-May-2010
 
A new method for tapping the immunological repertoire
EP 425661
(validated in AT, BE, CH, DE, DK, ES, GB, IT, LI, LU, NL (now lapsed), SE)
16-May-90
8-May-91
16-May-2010
 
A new method for tapping the immunological repertoire
EP 1026239 A2/A3
(validated in AT, BE, CH, DE, DK, ES, FR, GB, IT, LI, LU, NL, SE)
16-May-90
09-Aug-00
16-May-2010
   
FI199105411
   
LAPSED
 
Method for producing polymers having a preselected activity
GR 1002149 B
16-May-90
20-Feb-96
16-May-2010
 
Method for tapping the immunological repertoire
GR 1002158 B
16-May-90
23-Feb-96
16-May-2010
 
Method for isolating receptors having a preselected specificity
JP 3321159 B2
16-May-90
03-Sep-93
16-May-2010
 
A new method for tapping the immunological repertoire
JP 4500607 T2
16-May-90
06-Feb-92
16-May-2010
   
JP 4506600 T2
15-May-90
19-Nov-92
15-May-2010
 
Method for isolating receptors having a preselected specificity
JP 5501348 T2
16-May-90
18-Mar-93
16-May-2010
 
Method for Exploiting Novel Immunological Repertory
JP2007185058
10-Jan-07
12-Jul-07
16-May-2010

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
16

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
A new method for tapping the immunological repertoire
JP3992290
16-May-90
17-Oct-07
16-May-2010
 
Processo de producao de um acido nucleico conservado e de um receptor codificado
pelo referido acido
PT 94065 B
16-May-90
08-Jan-91
LAPSED
 
Processo para a producao de vectores de and de cadeia dupla e de um sistema de
clonacao compreenadendo os referidos vectores
PT 94066 B
16-May-90
31-Jan-97
16-May-2010
 
Method for tapping the immunological repertoire
US 6291158
21-Aug-92
18-Sep-01
18-Sep-2018
 
Method for producing polymers having a preselected activity
US 6291159
21-Aug-92
18-Sep-01
18-Sep-2018
 
Method for producing polymers having a preselected activity
US 6291160
25-Nov-92
18-Sep-01
18-Sep-2018
 
Method for tapping the immunological repertoire
US 6291161
4-Sep-92
18-Sep-01
*No later  than 18-Sep-2018
 
Method for producing polymers having a preselected activity
US 6680192
28-Nov-00
20-Jan-04
*No later  than 18-Sep-2018
 
Method for tapping the immunological repertoire
US 6969586
28-Nov-00
29-Nov-05
02-Jan-2010
(PTA 231 days)
 
Method for tapping the immunological repertoire
US 7189841
02-Aug-04
13-Mar-07
10-Aug-2009
(PTA 86 days)
 
Method for isolating receptors having a preselected specificity
WO 9014424
16-May-90
29-Nov-90
NATIONALIZED
 
A new method for tapping the immunological repertoire
WO 9014430
16-May-90
29-Nov-90
NATIONALIZED
 
Co-expression of heteromeric receptors
WO 9014443
15-May-90
29-Nov-90
NATIONALIZED
Family 3 PCT/GB92/00883 PCT/GB91/01134 PCT/GB92/01755 PCT/GB92/02240
Methods for producing members of specific binding pairs
AU 664155 B2
10-Jul-91
11-Nov-95
10-Jul-2011
PCT/GB93/00605
PCT/GB96/03043
 
Production of chimeric antibodies – a combinatorial approach
AU 665025 B2
23-Sep-92
14-Dec-95
23-Sep-2012
 
Methods for producing members of specific binding pairs
AU 665190 B2
15-May-92
21-Dec-95
15-May-2012

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
17

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
AU 665221 B2
2-Dec-92
21-Dec-95
2-Dec-2012
 
Methods for producing members of specific binding pairs
AU 673515 B2
24-Mar-93
14-Nov-96
24-Mar-2013
 
Specific binding members for human carcinoembryonic antigen, materials and
methods
AU 703319 B2
09-Dec-96
25-Mar-99
09-Dec-2016
 
Methods for producing members of specific binding pairs
CA 2086936 C
10-Jul-91
11-Jan-92
10-Jul-2011
 
Methods for producing members of specific binding pairs
CA 2109602 C
15-May-92
26-Nov-92
15-May-2012
 
Production of chimeric antibodies – a combinatorial approach
CA 2119930 C
23-Sep-92
01-Apr-93
23-Sep-2012
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
CA 2124460
2-Dec-92
10-Jun-93
2-Dec-2012
 
Methods for producing members of specific binding pairs
CA 2131151
24-Mar-93
30-Sep-94
24-Mar-2013
 
Specific binding members for human carcinoembryonic antigen, materials and
methods
CA2239519
09-Dec-96
12-Jun-97
09-Dec-2016
 
Methods for producing members of specific binding pairs
EP 585287 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IT, LI, LU, MC, NL, SE)
15-May-92
9-Mar-94
15-May-2012
 
Methods for producing members of specific binding pairs
EP 589877 B2
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IT, LI, LU, NL, SE)
10-Jul-91
6-Apr-94
10-Jul-2011
 
Production of chimeric antibodies - a combinatorial approach
EP 605522 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, SE)
23-Sep-92
13-Jul-94
23-Sep-2012

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
18

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Production of anti-self antibodies from antibody seqment repertoires and
displayed on phage
EP 616640 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, PT,
SE)
2-Dec-92
28-Sep-94
2-Dec-2012
 
Methods for producing members of specific binding pairs
EP 656941 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, PT,
SE)
24-Mar-93
14-Jun-95
24-Mar-2013
 
Phagemid-based method of producing filamentous bacteriophage particles
displaying antibody molecules and the corresponding bacteriophage paricles
EP 774511 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IT, LI, LU, NL, SE)
10-Jul-91
21-May-97
10-Jul-2011
 
Methods for producing members of specific binding pairs
EP844306 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IT, LI, LU, NL, SE)
10-Jul-91
13-Sep-06
10-Jul-2011
 
Specific binding members for human carcinoembryonic antigen, materials and
methods
EP 865492 B1
(validated in AT, BE, CH, DE, DK, ES, FI, FR, GB, IE, IT, LI, LU, MC, NL, SE)
09-Dec-96
11-Apr-01
09-Dec-2016
 
Phagemid-based method of producing filamentous bacteriophage particles
displaying antibody molecules and the corresponding bacteriophage paricles
EP 1433846 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IT, LI, LU, NL, SE)
10-Jul-91
04-Apr-07
10-Jul-2011
 
Production of anti-self antibodies from antibody seqment repertoires and
displayed on phage
EP 1024191 A2/A3
2-Dec-92
31-Mar-04
2-Dec-2012
(grant intended)

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
19

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Methods for producing members of specific binding pairs
EP 1754787 A2
10-Jul-91
18-Jun-08
10-Jul-2011
(pending)
 
Binding substance
GB 9015198 A0
       
Antibodies
GB 9022845 A0
       
Binding substance
GB 9024503 A0
       
Binding substance
GB 9104744 A0
       
Binding substance
GB 9110549 A0
       
Improvement binding substances
GB 9120252 A0
       
Improvement binding substances
GB 9120377 A0
       
Binding Molecules 1
GB 9125579 A0
       
Binding Molecules 2
GB 9125582 A0
       
Binding substances
GB 9206318 A0
       
Binding substances
GB 9206372 A0
       
Specific binding members, materials and methods
GB 9525004 A0
       
Specific binding members, materials and methods
GB 9610824 A0
       
Specific binding members, materials and methods
GB 9621295 A0
       
Methods for producing members of specific binding pairs
JP 3176917 B2
10-Jul-91
18-Nov-93
10-Jul-2011
 
Methods for producing members of specific binding pairs
JP 3507073 B2
JP 5508076 T2
24-Mar-93
08-Jun-95
24-Mar-2013
 
Production of chimeric antibodies - a combinatorial approach
JP 3540315 B2
JP 7505055 T2
23-Sep-92
07-Jul-04
23-Sep-2012
 
Method for producing members of specific binding pairs
JP 6508511 T2
15-May-92
29-Sep-94
15-May-2012
 
Production of chimeric antibodies - a combinatorial approach
JP 6510671 T2
23-Sep-92
01-Dec-94
23-Sep-2012
 
Production of anti-self antibodies from antibody seqment repertoires and
displayed on phage
JP 7502167 T2
2-Dec-92
09-Mar-95
2-Dec-2012
 
Specific binding members for human carcinoembryonic antigen, materials and
methods
JP 2000504204 T2
09-Dec-96
11-Apr-00
09-Dec-2016
 
Method for producing members of specific binding pairs
KR 222326 B1
09-Jan-93
01-Oct-99
 

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
20

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Production of chimeric antibodies - a combinatorial approach
US 5565332
24-Jun-94
15-Oct-96
15-Oct-2013
 
Methods for producing members of specific binding pairs
US 5733743
18-Nov-94
31-Mar-98
31-Mar-2015
 
Methods for producing members of specific binding pairs
US 5858657
7-Jun-95
12-Jan-99
12-Jan-2016
 
Methods for producing members of specific binding pairs
US 5871907
31-Mar-94
16-Feb-99
12-Jan-2016
 
Speific binding members, materials and methods
US 5872215
23-May-96
16-Feb-99
2-Dec-2012
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 5885793
26-Oct-94
23-Mar-99
23-Mar-2016
 
Methods for producing recombinant vectors
US 5962255
5-Dec-94
5-Oct-99
*No later than 05-Oct-2016
 
Methods for producing members of specific binding pairs
US 5969108
8-Jan-93
19-Oct-99
19-Oct-2016
 
Methods for producing members of specific binding pairs
US 6140471
30-Mar-98
31-Oct-00
24-Mar-2013
 
Methods for producing members of specific binding pairs
US 6172197
7-Jun-95
9-Jan-01
*No later than 19-Oct-2016
 
Methods for producing members of specific binding pairs
US 6225447
17-Jun-98
1-May-01
*No later than 15-May-2012
 
Methods for producing members of specific binding pairs
US 6291650
25-Jun-98
18-Sep-01
*No later than 15-May-2012
 
Methods for producing members of specific binding pairs
US 6492160
25-Jun-98
10-Dec-02
*No later than 15-May-2012
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 6521404
20-Nov-98
18-Feb-03
*
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 6544731
20-Nov-98
08-Apr-03
*
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 6555313
16-May-00
29-Apr-03
*

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
21

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 6582915
20-Nov-98
24-Jun-03
*
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 6593081
21-Mar-00
15-Jul-03
*
 
Methods for producing members of specific binding pairs
US 6806079
20-Nov-98
19-Oct-04
*
 
Methods for producing members of specific binding pairs
US 6916605
20-Nov-98
12-Jul-05
*
 
Methods for producing members of specific binding pairs
US 7063943
20-Nov-98
20-Jun-06
8-Jan-2013
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
US 7195866
19-Dec-02
27-Mar-07
*
 
Methods for producing members of specific binding pairs
US20040157214
18-Mar-04
12-Aug-04
PENDING
 
Methods for producing members of specific binding pairs
US20040157215
18-Mar-04
12-Aug-04
PENDING
 
Methods for producing members of specific binding pairs
WO 9201047
10-Jul-91
23-Jan-92
NATIONALIZED
 
Methods for producing members of specific binding pairs
WO 9220791
15-May-92
26-Nov-92
NATIONALIZED
 
Production of chimeric antibodies – a combinatorial approach
WO 9306213
23-Sep-92
01-Apr-93
NATIONALIZED
 
Production of anti-self antibodies from antibody segment repertoires and
displayed on phage
WO 9311236
02-Dec-92
10-Jun-93
NATIONALIZED
 
Methods for producing members of specific binding pairs
WO 9319172
24-Mar-93
30-Sep-93
NATIONALIZED
 
Specific binding members of human carcinoembryonic
WO 9720932
09-Dec-96
12-Jun-97
NATIONALIZED
Family 4 PCT/GB92/01483
Treatment of cell populations
AU 665365
10-Aug-92
04-Jan-96
10-Aug-2012

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
22

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX

PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Treatment of cell populations
EP 597960
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, SE)
10-Aug-92
25-May-94
10-Aug-2012
 
Recombinant DNA method
GB 9117352 A0
       
Recombinant DNA method
GB 9212419 A0
       
Treatment of cell populations
JP 6509473 T2
10-Aug-92
27-Oct-97
10-Aug-2012
 
In situ recombinant PCR within single cells
US 5830663
13-Jul-94
3-Nov-98
3-Nov-2015
 
Treatment of cell populations
WO 9303151
10-Aug-92
18-Feb-93
NATIONALIZED
Family 5 PCT/GB94/01422
SBP members with a chemical moiety covalently bound within the binding site;
production and selection thereof
AU 691817 B2
30-Jun-94
28-May-98
30-Jun-2014
 
SBP members with a chemical moiety covalently bound within the binding site;
production and selection thereof
AU 7006894
30-Jun-94
24-Jan-95
30-Jun-2014
 
SBP members with a chemical moiety covalently bound within the binding site;
production and selection thereof
EP 706569
 
(validated in AT, BE, CH, DE, DK, ES, FR, GB, IE, IT, LI, LU, MC, NL, SE)
30-Jun-94
17-Apr-96
30-Jun-2014
 
Chemisynthetic libraries
GB 9313509 A0
       
SBP members with a chemical moiety covalently bound within the binding site;
production and selection thereof
JP 9500016 T2
30-Jun-94
07-Jan-97
30-Jun-2014
 
Bacteriophage library displaying immunoglobulin repertoires with a chemical
moiety covalently bound within the binding site: production and selection
thereof
US 6017732
04-Sep-97
25-Jan-00
25-Jan-2017

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
23

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
SBP members with a chemical moiety covalently bound within the binding site;
production and selection thereof
WO 9501438
30-Jun-94
12-Jan-95
NATIONALIZED
Family 6 PCT/GB94/02662
Improved method for the refolding of proteins
AU 674568
04-Feb-94
02-Jan-97
04-Feb-2014
 
Retargeting antibodies
AU 680685
16-Sep-94
07-Aug-97
16-Sep-2014
 
Recombinant binding proteins and peptides
AU 690171
05-Dec-94
23-Apr-98
05-Dec-2014
 
Multivalent and multispecific binding proteins, their manufacture and use
AU 690528
03-Dec-93
30-Apr-98
03-Dec-2013
 
Improved method for the refolding of proteins
CA 2155335 C
04-Feb-94
18-Aug-94
04-Feb-2014
 
Multivalent and multispecific binding proteins, their manufacture and use
CA2150262
03-Dec-93
23-Jun-94
03-Dec-2013
 
Retargeting antibodies
CA2169620
16-Sep-94
30-Mar-95
16-Sep-2014
 
Recombinant binding proteins and peptides
CA2177367
05-Dec-94
08-Jun-95
05-Dec-2014
 
Multivalent and multispecific binding proteins, their manufacture and use
EP 672142 B1
 
(Validated in AT, BE, CH, DE, DK, ES, FR, GB, IE, IT, LI, LU, MC, NL, SE; MC, LU
lapsed)
03-Dec-93
20-Sep-95
03-Dec-2013
 
Improved method for the refolding of proteins
EP 686162 B1
 
(validated AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, PT, SE;
GR, PT, LU, MC lapsed)
04-Feb-94
13-Dec-95
04-Feb-2014

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
24

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX

PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Retargeting antibodies
EP 720624 B1
(validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LI, LU, MC, NL, PT,
SE)
16-Sep-94
10-Jul-06
16-Sep-2014
 
Recombinant binding proteins and peptides
EP 731842 A1
(application withdrawn)
5-Dec-94
18-Sep-96
5-Dec-2014
WITHDRAWN
 
Parannettu proteiinien laskostamismenetelma forbattrat forfarande for veckning
av proteiner (Swedish)
FI 113272 B1
       
Binding proteins
GB 9225453
       
Improvements in or relating to binding proteins
GB 9300816
       
Binding proteins IV
GB 9319969
       
Recombinant binding proteins and peptides
GB 9412147
       
Retargeting antibodies
GB 9412166
         
JP 3695467
       
Multivalent and multispecific binding proteins, their manufacture and use
JP  3720353
03-Dec-93
24-Nov-05
03-Dec-2013
 
Multivalent and multispecific binding proteins, their manufacture and use
JP  8504100
03-Dec-93
07-May-96
03-Dec-2013
 
Improved method for the refolding of proteins
JP  8506243
04-Feb-94
09-Jul-96
04-Feb-2014
 
Retargeting antibodies
JP  9503759
16-Sep-94
15-Apr-97
16-Sep-2014
 
Recombinant binding proteins and peptides
JP  9506508
05-Dec-94
30-Jun-97
05-Dec-2014

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
25

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Fremgangsmate til refolding av proteiner (Norwegian)
NO 316274
       
Interative method of at least three cycles for the refolding of proteins
US 5739281
06-Jun-95
14-Apr-98
06-Jun-2015
 
Multivalent and multispecific binding proteins, their manufacture and use
US 5837242
14-May-96
17-Nov-98
03-Dec-2013
 
Interative method of at least five cycles for the refolding proteins
US 5917018
18-Sep-95
29-Jun-99
04-Feb-2014
 
Recombinant binding proteins and peptides
US 6010884
29-May-96
04-Jan-00
EXPIRED DUE TO NONPAYMENT OF MAINTENANCE
 
Multivalent and multispecific binding proteins, their manufacture and use
US 6492123
03-Sep-98
10-Dec-02
03-Dec-2013
 
Retargeting antibodies
US 6589527
(con of PCT filed 16-Sep-94)
33-Mar-96
08-Jul-03
16-Sep-2014
 
Multivalent and multispecific binding proteins, their manufacture and use
US 7122646
20-Sep-02
17-Oct-06
03-Dec-2013
 
Multivalent and multispecific binding proteins, their manufacture and use
WO 9413804
03-Dec-93
23-Jun-94
NATIONALIZED
 
Improved method for the refolding of proteins
WO 9418227
04-Feb-94
18-Aug-94
NATIONALIZED
 
Retargeting antibodies
WO 9508577
16-Sep-94
30-Mar-95
NATIONALIZED
 
Recombinant binding proteins and peptides
WO 9515388
05-Dec-94
08-Jun-95
NATIONALIZED
Family 7 PCT/GB97/01835
Labelling and selection of molecules
AU 715796
08-Jul-97
10-Feb-00
08-Jul-2017
 
Labelling and selection of molecules
AU3452797
08-Jul-97
02-Feb-98
08-Jul-2017

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
26

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


CAT PATENTS LICENSED TO DYAX


PRIORITY
TITLE
PATENT
FILING DATE
PUB OR ISSUE DATE
EXPIRATION

 

 
Labelling and selection of molecules
EP 906571
(validated in DE, FR, SE, NL; appears to have lapsed in 2003 in AT, BE, CH, DK,
ES, FI, GR, IE, IT, LI, LU, MC,  PT)
08-Jul-97
07-Apr-99
08-Jul-2017
 
Labelling and selection of molecules
EP 1353180
(validated DE, FR, NL, SE; appears to have lapsed in NL and SE)
08-Jul-97
15-Oct-03
08-Jul-2017
 
Labelling and selection of specific binding molecules
GB 9614292
       
Labelling and selection of specific binding molecules
GB 9624880
       
Labelling and selection of specific  molecules
GB 9712818
       
Labelling and selection of molecules
GB 9714397 (GB2315125)
08-Jul-97
21-Jan-98
08-Jul-2017
 
Labelling and selection of molecules
GB9900205
(GB 2330909)
08-Jul-97
05-May-99
08-Jul-2017
 
Labelling and selection of molecules
JP 2000517046
08-Jul-97
19-Dec-00
08-Jul-2017
 
Labelling and selection of molecules
US 5994519
08-Jul-97
30-Nov-99
08-Jul-2017
 
Labelling and selection of molecules
US 6180336
17-Aug-98
20-Jan-01
08-Jul-2017
 
Labelling and selection of molecules
US 6342588
16-Aug-99
29-Jan-02
08-Jul-2017
 
Labelling and selection of molecules
US 6489123
23-Jan-01
3-Dec-02
08-Jul-2017
 
Labelling and selection of molecules
WO 981757
08-Jul-97
 
NATIONALIZED

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
27

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
 
 
DOMANTIS PATENT RIGHTS - LICENSED TO DYAX


COUNTRY
FILING DATE
FILING NO.
PUB DATE
PUB NO.
ISSUE DATE
PATENT
STATUS
EXPIRATION
AU
10/20/1998
95487/98
05/10/1999
AU9548798A1
09/19/2002
AU0748223B2
GRANTED
10/20/2018
CA
10/20/1998
2308791
04/29/1999
CA2308791AA
   
PENDING
10/20/2018
EP
10/20/1998
98949106.3
08/09/2000
EP1025218A1
   
PENDING
Will be 10/20/2018
EP
05/17/2004
4076441.7
11/24/2004
EP1479771A2
   
PENDING
Will be 10/20/2018
JP
10/20/1998
2000-517070
10/20/2001
JP2001520397T2
   
PENDING
Will be 10/20/2018
US
11/17/1998
09/192854
06/06/2002
US22068276A1
02/24/2004
US6696245
GRANTED
11/17/2018
US
02/24/2000
09/511939
   
01/25/2005
US6846634
GRANTED
10/20/2018
US
10/20/1998
09/968744
08/07/2003
2003-0148372A1
   
PENDING
Depends on outcome of prosecution
US
10/20/1998
09/968561
11/07/2002
2002-0164642 A1
   
PENDING
Depends on outcome of prosecution
       
2004-0038921 A2
               
REPUBLISHED
       
US
04/27/2005
11/115682
09/15/2005
2005-0202512A1
   
PENDING
Depends on outcome of prosecution
US
09/01/2006
11/469556
05/17/2007
2007-0111282
   
PENDING
Depends on outcome of prosecution
                 
AU
05/13/1999
39413/99
11/19/1999
AU3941399A1
07/03/2003
AU0762814B2
GRANTED
05/13/2019
CA
05/13/1999
2328422
11/18/1999
CA2328422AA
   
PENDING
Will be 05/13/2019
GB
05/13/1999
227323.3
   
12/31/2002
GB2379933B
GRANTED
05/13/2019
EP
05/13/1999
99922306.8
02/28/2001
EP1078051A2
   
PENDING
Will be 05/13/2019
JP
05/13/1999
2000-548446
05/21/2002
JP2002514413T2
   
PENDING
Will be 05/13/2019 Will be 05/13/2019
NO
11/08/2000
20005628
01/12/2001
NO20005628A
   
PENDING
Will be 05/13/2019
US
11/10/2000
09/710444
       
PENDING
Depends on outcome of prosecution

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
28

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
GENENTECH PATENT RIGHTS - LICENSED TO DYAX



                         
Country
 
Status
 
Appln. No.
 
Appln. Date
 
Patent No.
 
Granted
 
Expiration Date
                         
Austria
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Belgium
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Canada
 
PEN
  2095633  
Dec 03 1991
           
Dec 03 2011
Switzerland
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Germany
 
GRA
  92902109.5  
Dec 03 1991
    69129154.3  
Mar 25 1998
 
Dec 03 2011
Denmark
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
European Patent
 
NAT
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Spain
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
France
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
United Kingdom
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Greece
 
GRA
  92902109.5  
Dec 03 1991
    3026468  
Mar 25 1998
 
Dec 03 2011
Italy
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Japan
 
GRA
  502710/92  
Dec 03 1991
    3267293  
Jan 11 2002
 
Dec 03 2011
Luxembourg
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Monaco
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Netherlands
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
Sweden
 
GRA
  92902109.5  
Dec 03 1991
    0564531  
Mar 25 1998
 
Dec 03 2011
United States of America
 
GRA
  08/050058  
Apr 30 1993
    5750373  
May 12 1998
 
May 12 2015
PCT
 
NAT
 
PCT/US91/09133
 
Dec 03 1991
             
Japan
 
PEN
  256931/01  
Aug 27 2001
             
Japan
 
PEN
  256932/2001  
Aug 27 2001
             
United States of America
 
GRA
  08/463587  
Jun 05 1995
    5821047  
Oct 13 1998
 
May 12 2015
United States of America
 
GRA
  08/923854  
Sep 03 1997
    6040136  
Mar 21 2000
 
Dec 03 2010
United States of America
 
PEN
  09/717641  
Nov 21 2000
             
United States of America
 
GRA
  08/418928  
Apr 05 1995
    5780279  
Jul 14 1998
 
May 12 2015
United States of America
 
GRA
  08/441871  
May 16 1995
    5846765  
Dec 08 1998
 
Dec 08 2015

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
29

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
 
 
KANG, BARBAS, AND LERNER (SCRIPPS) PATENTS


US 5,658,727
EP 0 580 737
WO 92/18619
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
30

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

XOMA PATENT RIGHTS - LICENSED TO DYAX


PRIORITY
 
TITLE
SERIAL
PATENT
EXPIRES
PCT/US86/02269 (WO8702671), October 27, 1986 which is a continuation-in-part of
U.S. Application No. 06/793,980 filed November 1, 1985 (abandoned).
           
AU
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
65981/86
Issued  606,320
Expired
October 27, 2006
 
DK
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
3385/87
Issued PR 175680 B1
Expired
October 27, 2006
 
TW
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
75105650
Expired
October 27, 2006
 
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
06/793,980
Abandoned
   
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
U.S. National Phase of PCT/US86/02269
Abandoned
             
PCT/US88/02514 (WO8900999), filed July 25, 1988, which corresponds to U.S.
Application No. 07/077,528, which is a continuation-in-part PCT/US86/02269
(abandoned), which is a continuation-in-part of U.S. Application No. 06/793,980
(abandoned).
           
AU
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
23244/88
Issued   632,462
July 25, 2008
 
CA
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
572,398
Granted 1,341,235
July 25, 2008
 
DK
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
192/90
Granted 174824
July 25, 2008
 
DK
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
200301155
Granted PR 175654 B1
July 25, 2008
 
DK
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
200301156
Granted PR 175581 B1
July 25, 2008
 
EP
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use (AT, BE,
FR, DE, IT, LU, NL, SE, CH, LI, GB)
EP 88907510.7
Granted EP 0371998
July 25, 2008
 
EP
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use (AT, BE,
FR, DE, IT, LU, NL, SE, CH, LI, GB)
EP 93100041.8
Granted EP 0550400
July 25, 2008
 
EP
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use (AT, BE,
FR, DE, IT, LU, NL, SE, CH, GB, LI)
EP 95119798.7
Granted EP 0731167
July 25, 2008
 
JP
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
506481/88
Granted 2991720
July 25, 2008
 
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
07/077,528
 
Abandoned
             
Based on U.S. Application No. 07/501,092 filed March 29, 1990, which is a
continuation-in-part of U.S. Application No. 07/077,528; and of U.S. Application
No. 07/142,039
           
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
07/501,092
Abandoned
 

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
31

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
XOMA PATENT RIGHTS (…CONTINUED)
PRIORITY
 
TITLE
SERIAL
PATENT
EXPIRES
 
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
07/987,555
Abandoned
   
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
07/870,404
Abandoned
   
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/020,671
Abandoned
   
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
09/722,425
Abandoned
   
*US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
09/722,315
Abandoned
   
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/235,225
5,618,920
April 8, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/299,085
5,595,898
January 21, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/472,691
6,204,023
December 2, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/467,140
5,698,435
January 21, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/450,731
5,693,493
December 2, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
08/466,203
5,698,417
December 2, 2014
 
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
10/040,945
Abandoned
 
   
US
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use
11/582,563
Pending
 
             
Based on PCT/US86/00131 (WO8604356), filed January 24, 1986, which is a
continuation-in-part of U.S. Application No. 06/695,309 filed January 28, 1985
(abandoned).
PCT
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
       
EP
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques (AT, BE, FR, DE, IT, LU, NL, SE, CH, LI, GB)
EP 86900983.7
Granted EP 0211047
Expired
January 24, 2006
 
FI
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
863891
Granted 94774
Expired
January 24, 2006
 
JP
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
500818/86
Granted 2095930
Expired
January 24, 2006
 
JP
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
094753/94
Granted 2121896
Expired
January 24, 2006
 
NO
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
863806
Granted 175870
Expired
January 24, 2006
 
*US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
06/695,309
Abandoned
   
*US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
06/797,472
Abandoned
 

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
32

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents
 
XOMA PATENT RIGHTS (…CONTINUED)
PRIORITY
 
TITLE
SERIAL
PATENT
EXPIRES
 
US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
07/474,304
Granted 5,028,530
Expired
July 2, 2007
 
US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
07/637,199
Granted 5,206,154
Expired
Expired due to nonpayment of maintenance fees
 
US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
08/010,672
Granted 5,344,765
Expired
January 25, 2005
 
US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
08/016,303
Granted 5,357,044
Expired
Expired due to nonpayment of maintenance fees
 
*US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
08/248,889
Abandoned
   
*US
AraB Promoters and Method of Producing Polypeptides, Including Cecropins, by
Microbiological Techniques
08/296,137
Abandoned
             
Based on U.S. Application No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077 (WO8906283), filed January 9, 1989.
PCT
Novel Plasmid Vector with Pectate Lyase Signal Sequence
       
AU
Novel Plasmid Vector with Pectate Lyase Signal Sequence
29377/89
Issued/627443
January 9, 2009
 
CA
Novel Plasmid Vector with Pectate Lyase Signal Sequence
587,885
1,338,807
January 9, 2009
 
EP
Novel Plasmid Vector with Pectate Lyase Signal Sequence (AT, BE, FR, DE, IT, LU,
NL, SE, CH, LI, GB)
EP 89901763.6
Granted EP 0396612
January 9, 2009
 
JP
Novel Plasmid Vector with Pectate Lyase Signal Sequence
501661/89
Granted 2980626
January 9, 2009
 
*US
Novel Plasmid Vector with Pectate Lyase Signal Sequence
07/142,039
Abandoned
   
US
Novel Plasmid Vector with Pectate Lyase Signal Sequence
08/472,696
5,846,818
November 19, 2013
 
US
Novel Plasmid Vector with Pectate Lyase Signal Sequence
08/357,234
5,576,195
November 19, 2013





*Cases abandoned in favor of a continuing application.
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
33

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

IP JOINTLY-OWNED BY DYAX AND DYAX PARTNERS UNDER CERTAIN
FUNDED RESEARCH AGREEMENTS




AZ APPLICATIONS (ANTIBODIES)
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
AZ-03-01-CIP-PCT-AR
AR
04 01 04408
 
1890266A
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-AU
AU
2004293180
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-BD
BD
277/2004
1004419
 
Antibodies
ISSUED
8 /13/2006
11/26/2020
AZ-03-01-CIP-PCT-BR
BR
PI0417023-7
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CA
CA
PCT/EP04/013426
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CL
CL
2004-3047
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CN
CN
200480035257.5
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-CO
CO
06062058
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-EG
EG
493/200600
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-EP
EP
04819225.6
 
EP1687336
Antibodies
PUBLISHED
 
11/26/2024
AZ-03-01-CIP-PCT-GB
GB
0426043.6
 
GB2408508
Antibodies
PUBLISHED
 
11/26/2024
AZ-03-01-CIP-PCT-GC
GC
GCC/P/2004/4030
   
Antibodies
PENDING
 
11/26/2020
AZ-03-01-CIP-PCT-ID
ID
W-00 2006 01433
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-IL
IL
175608
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-IN
IN
3699
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-JP
JP
2006-540392
 
2008-502311
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-KR
KR
10-2006-7010370
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-MT
MT
2503
2503
 
Antibodies
ABANDONED
6 /2 /2005
9 /13/2008
AZ-03-01-CIP-PCT-MX
MX
PCT/EP04/013426
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-MY
MY
PI 20044918
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-NO
NO
20063026
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-NZ
NZ
546935
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-PH
PH
PCT/EP04/013426
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-PK
PK
0948/04
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-RU
RU
2006122946
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-SG
SG
200603049-8
   
Antibodies
PENDING
 
11/26/2024
AZ-03-01-CIP-PCT-TH
TH
095716
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-TW
TW
093136755
 
200530267
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-UA
UA
200607109
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-PRV
US
60/525,174
   
Antibodies
PENDING
   
AZ-03-01-CIP-PCT-US
US
10/579,445
7,612,179
 
Antibodies
ISSUED
11/3 /2009
11/26/2024
AZ-03-01-CIP-PCT-US CON1
US
12/585,180
8,058,016
 
ANTIBODIES BINDING TO A C-TERMIANL FRAGMENT OF APOLIPOPROTEIN E"
ISSUED
11/15/2011
11/26/2024
AZ-03-01-CIP-PCT-UY
UY
28.641
 
UY28641
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-CIP-PCT-VE
VE
2004-002036
   
Antibodies
ABANDONED
 
9 /13/2008
AZ-03-01-PCT
WO
PCT/EP04/013426
 
WO05/051998
Antibodies
NAT PHASE
 
7 /7 /2005
AZ-03-01-CIP-PCT-ZA
ZA
2006/03671
   
Antibodies
PENDING
 
11/26/2024





Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
34

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents




EPIX (FIBRIN)
MATTER
 
SERIAL
PATENT
PUBL
TITLE
STATUS
ISSUE
EXPIRATION
077AT1
AT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077AU1
AU
66122/00
768859
 
BINDING MOIETIES FOR FIBRIN
ISSUED
4 /29/2004
7 /28/2020
077AU2
AU
2004201485
2004201485
 
BINDING MOIETIES FOR FIBRIN
ISSUED
11/22/2007
7 /28/2020
077BE1
BE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077CA1
CA
2376245
   
BINDING MOIETIES FOR FIBRIN
PENDING
 
7 /28/2020
077CH1
CH
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077CY1
CY
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
3 /25/2009
077DK1
DK
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077EP1
EP
00953721.8
 
EP1203026
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077ES1
ES
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077FI1
FI
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077FR1
FR
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077GB1
GB
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077GR1
GR
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077IE1
IE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077IT1
IT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077JP1
JP
2001-513994
   
BINDING MOIETIES FOR FIBRIN
PENDING
 
7 /28/2020
077LI1
LI
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077LU1
LU
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077MC1
MC
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077NL1
NL
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077PT1
PT
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077SE1
SE
00953721.8
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
2 /25/2009
077TW1
TW
089115153
I 290146
 
BINDING MOIETIES FOR FIBRIN
ISSUED
11/21/2007
7 /28/2020
077P01
US
60/146,425
   
BINDING MOIETIES FOR FIBRIN
EXPIRED
 
7 /29/2000
077001
US
09/627,806
   
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
10/20/2008
077002
US
10/649,229
 
US 2005-0261472 A1
BINDING MOIETIES FOR FIBRIN
ABANDONED
 
4 /3 /2009
077WO1
WO
PCT/US00/20612
 
WO01/09188
BINDING MOIETIES FOR FIBRIN
NAT PHASE
   

 


EPIX (COLLAGEN)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
                 
008P01
US
PRV
60/755,710
   
COLLAGEN BINDING PEPTIDES
EXPIRED
12/29/2006
008P02
US
PRV
60/844,768
   
COLLAGEN BINDING PEPTIDES
EXPIRED
9 /16/2007

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
35

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

EPIX (COLLAGEN)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
008001
US
UTL
11/618,564
 
20070293656
COLLAGEN BINDING PEPTIDES
ABANDONED
9 /17/2009
012001
US
UTL
11/618,458
8,034,898
20080044360
METHODS OF COLLAGEN IMAGING
ISSUED
12/29/2025
009001
US
UTL
11/618,556
 
20080058636
METHODS OF MYOCARDIAL IMAGING
ABANDONED
9 /18/2009
009WO1
WO
UTL
PCT/US2006/062760
 
WO07084264
METHODS FOR MYOCARDIAL IMAGING
PUBLISHED
 
009P01
US
PRV
60/755,709
   
AGENTS AND METHODS FOR CALLAGEN AND MYOCARDIAL IMAGING
EXPIRED
12/29/2006
009PO2
US
PRV
60/845,118
   
COLLAGEN BINDING PEPTIDES
EXPIRED
12/29/2006





HUMAN GENOME SCIENCE, INC. (BLYS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
                 
078AU1
AU
UTL
2001285066
2001285066
2001285066
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
ISSUED
8 /17/2021
078CA1
CA
UTL
2418006
   
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
PENDING
8 /17/2021
078EP1
EP
UTL
01964181.0
 
EP1339746
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
PUBLISHED
8 /17/2021
078EP2
EP
UTL
06005641.3
 
EP1674477
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
PUBLISHED
8 /17/2021
078JP1
JP
UTL
2002-521507
 
P2004-532604A
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
PUBLISHED
8 /17/2021
078P01
US
PRV
60/226,489
   
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
EXPIRED
8 /18/2001
078001
US
UTL
09/932,322
7,118,872
US 2003-0194743 A1
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
ISSUED
8 /18/2020
078WO1
WO
UTL
PCT/US01/25891
 
WO02/16412
BINDING POLYPEPTIDES FOR B LYMPHOCYTE STIMULATOR PROTEIN (BLYS) APRIL 9, 2009
ASKED KHOOVER AT HGS IF THEY APPROVE OF ABANDONMENT OF AU/CA/EP
NAT PHASE
1 /5 /2010
080AU1
AU
UTL
PCT/US01/25850
 
AU8830101 A
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
PENDING
8 /17/2021
080P01
US
PRV
60/266,489
   
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
EXPIRED
8 /18/2001
080001
US
UTL
09/932,613
 
20030091565
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
ABANDONED
11/30/2005

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
36

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents

HUMAN GENOME SCIENCE, INC. (BLYS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
080002
US
UTL
11/232,439
 
US20060084608
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
ABANDONED
5 /17/2010
080WO1
WO
UTL
PCT/US01/25850
 
WO0216411
BINDING POLYPEPTIDES AND METHODS BASED THEREON (HGS)
NAT PHASE
 







 
WYETH (FACTOR VIII)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
099001
US
UTL
09/224,785
6,197,526
 
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
ISSUED
1 /4 /2019
099002
US
UTL
09/756,594
6,492,105
20010014456
POLYPEPTIDES FOR BINDING HUMAN FACTOR VIII AND FRAGMENTS OF HUMAN FACTOR VIII
ISSUED
2 /18/2019
099AT2
AT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099AU1
AU
UTL
25982/00
769745
769745
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099AU2
AU
UTL
2004201830
2004201830
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099BE2
BE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099CA1
CA
UTL
2354599
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
1 /3 /2020
099CH2
CH
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099DE2
DE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099DK2
DK
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099EP1
EP
UTL
00904186.4
 
EP1147128
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ABANDONED
5 /2 /2006
099EP2
EP
UTL
06009040.4
EP1705183
EP1705183
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099EP3
EP
UTL
09155033.5
 
EP2090582
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
1 /3 /2020
099EP5
EP
UTL
10182747.5
 
EP2301953
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
1 /3 /2020
099EP6
EP
UTL
10182741.8
 
EP2298791
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
1 /3 /2020
099ES2
ES
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099FI2
FI
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099FR2
FR
UTL
06009040.4
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
1 /3 /2020
099GB2
GB
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099GR2
GR
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099HK1
HK
UTL
02100182.6
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
1 /3 /2020

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
37

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


 
WYETH (FACTOR VIII)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
099HK2
HK
UTL
07100794.1
HK1093750
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099HK3
HK
UTL
09110140.9
 
EP2090582A
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
1 /3 /2020
099HK5
HK
UTL
11109350.2
   
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PENDING
1 /3 /2020
099IE2
IE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099IT2
IT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099JP1
JP
UTL
2000-592310
4733272
P2002-536297A
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099JP2
JP
UTL
2010-108017
 
2010-254694
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
PUBLISHED
1 /3 /2020
099LI2
LI
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099LU2
LU
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099MC2
MC
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099NL2
NL
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099PT2
PT
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099SE2
SE
UTL
06009040.4
EP1705183
 
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /3 /2020
099WO1
WO
UTL
PCT/US00/00043
 
WO00/40602
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
NAT PHASE
 
100001
US
UTL
10/272,497
7,112,438
US 2003-0165822 A1
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
1 /4 /2019
100002
US
UTL
11/345,031
7,691,565
US 2006-0193829 A1
BINDING MOLECULES FOR HUMAN FACTOR VIII AND FACTOR VIII-LIKE PROTEINS
ISSUED
2 /18/2019
100003
US
UTL
12/692,353
8,058,017
20100292440
BINDING MILECULES FOR HUMAN FACTOR VIII and FACTOR VIII-LIKE PROTEINS
ISSUED
1 /4 /2019
100004
US
UTL
13/243,761
   
BINDING MILECULES FOR HUMAN FACTOR VIII and FACTOR VIII-LIKE PROTEINS
PENDING
4 /21/2018





BRACCO (MULTIVALENT CONSTRUCTS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
57637/01194
AU
UTL
2003276884
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01190
AU
UTL
2003228276
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1603 AU
AU
UTL
2005328644
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01187
CA
UTL
2477935
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01193
CA
UTL
2512780
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1600
CA
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
8 /9 /2025

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
38

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents


BRACCO (MULTIVALENT CONSTRUCTS)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION

 
57637/1601 EP
EP
UTL
05857561.4
 
WO2006096207
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01192
EP
UTL
03815479.5
 
EP1587523
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01188
EP
UTL
03726024.7
 
EP1482987
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
3 /3 /2023
57637/01191
HK
UTL
05104699.1
 
1071999A
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/1602 JP
JP
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01189
JP
UTL
2003-581813
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01180
US
PRV
60/360,821
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
EXPIRED
3 /1 /2003
57637/01181
US
PRV
60/440,201
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
EXPIRED
10/10/2010
57637/01182
US
UTL
10/379,287
7,211,240
US2004-0018974-A1
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
ISSUED
10/10/2010
57637/01185
US
UTL
10/661,032
7,261,876
US20050027105 A9
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
ISSUED
10/10/2010
57637/01186
US
UTL
10/916,155
 
US2005-0147555-A1
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01196
US
UTL
11/624,894
   
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
10/10/2010
57637/01195
WO
UTL
PCT/US05/28127
   
MULTIVALENT CONSTRUCVTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
PENDING
 
57637/01184
WO
UTL
PCT/US03/28838
 
WO2004/064595 A2
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
NAT PHASE
 
57637/01183
WO
UTL
PCT/US03/06656
 
WO03084574
MULTIVALENT CONSTRUCTS FOR THERAPEUTIC AND DIAGNOSTIC APPLICATIONS
NAT PHASE
 

 

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
39

--------------------------------------------------------------------------------

 
Schedule 8.01 (u) (ii)
 
All LFRP Patents




BRACCO (KDR/VEGF)
MATTER
 
TYPE
SERIAL
PATENT
PUBL
TITLE
STATUS
EXPIRATION
D0617.70011AU00
AU
UTL
2003213730
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
ABANDONED
2 /7 /2009
D0617.70011AU00
AU
UTL
2003278807
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
LAPSED
2 /7 /2009
D0617.70011CA00
CA
UTL
2477836
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
4 /17/2009
D0617.70011EP00
EP
UTL
03711418.8
 
1572724
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
[2005/37]
PENDING
4 /17/2009
D0617.70011EP01
EP
UTL
08008365.2
 
EP2014310
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
[2005/37]
PENDING
4 /17/2009
D0617.70011JP00
JP
UTL
2003-572527
 
2006-514915
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
2 /7 /2009
D0617.70011US00
US
PRV
60/360,851
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
EXPIRED
4 /17/2009
D0617.70011US01
US
UTL
60/440,411
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
EXPIRED
4 /17/2009
D0617.70011US02
US
UTL
10/382,082
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
PENDING
4 /17/2009
D0617.70011WO00
WO
UTL
PCT/US03/06731
 
WO03074005-A2
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
NAT PHASE
4 /17/2009
D0617.70012AU00
AU
UTL
2003278807
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012CA00
CA
UTL
2513044
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012EP00
EP
UTL
03770325.3
 
EP1587944
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70012US00
US
UTL
10/661,156
 
20050100963-A1
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
..ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
10/7 /2010
D0617.70012WO00
WO
UTL
PCT/US03/28787
   
KDR AND VEGF/KDR BINDING PEPTIDES AND THEIR USE IN DIAGNOSIS AND THERAPY
.....ABANDONED PER BRACCO AMENDMENT DATED FEBRUARY 2009
ABANDONED
2 /13/2009
D0617.70014US00
US
UTL
10/939,890
 
20050250700-A1
KDR AND VEGF/KDR BINDING PEPTIDES
ABANDONED
11/16/2006
D0617.70014WO00
WO
UTL
PCT/US05/032740
 
WO06031885
KDR AND VEGF/KDR BINDING PEPTIDES
ABANDONED
1 /7 /2007







Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
40

--------------------------------------------------------------------------------

 


Schedule 8.01(u)(iii)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01 (u)(iv)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(u)(vii)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(u)(viii)


[*****]
 
 
 
 
 
 
 
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(u)(ix)
 
[*****]
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(u)(x)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(u)(xi)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01 (v) (i)
 
[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(v)(iii)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(v)(v)


[*****]
 
 
 
 
 

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(v)(vi)
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(v)(vii)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01 (v) (viii)
 
[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01 (v)(x)
 
 
[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(v)(xi)
 
 
[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01(w)


[*****]
 
 
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 10.03(a)
 
[*****]
 
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.